Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 1 of 104 PagelD: 1

Law Offices of Albert J. Rescinio, 1.E.C.

1500 Allaire Avenue - Unit #161

Ocean Township, New Jersey 07712
Telephone: (732) 531-2005

Telefax: (732) 331-8009

By:  Afbert J. Rescinio, Esq. (ED#034331989)

Attorneys for Plaintiff David M. Greco, individually and on behalf of others similarly situated

UNITED STATES DISTRICT COURT

FOR THE

DESTRICT OF NEW JERSEY
TRENTON VICINAGE

Se LE TET SS, SS A Nk le ee a

David M. Greco,
individually and on behalf af others similarly situated,

Plaintiff,
vs,

(1) Gurbir 8, Grewal,
New Jersey Avorney General;
(2) Jared M. Maples,
Director, New Jersey Office of Homeland Security
dnd Preparedness;
(3) New Jersey Office of Homeland Security
and Preparedness,
a Cabinet Level Department of the State of
New Jersey;
(4) Camden County Prosecutor’s Office;
a municipal entity af the State af New Jersey,
(5) JiliS. Mayer,
Acting Camden County Prosecutor;
(6) Nevan Soumails,
Assistant Camden County Prosecutor;
(7) Gloucester Township Police Department,
a Municipal entity of the State af New Jersey,
(8) Bernard John Dougherty,
Detective, Gloucester Township Police
Departument,
(9) Nicholas C. Aumendo,
Patrolman, Gloucester Township Police
Department;

(18) Donald B. Gansky,

Detective Sergeant, Gloucester Township

Civil Action No.

Ctl Action:

VERIFIED CLASS ACTION
COMPLAINT AND JURY DEMAND
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 2 of 104 PagelD: 2

Police Department;

(11) Wiliam Daniel Rapp,
Detective, Gloucester Tawnship Police
Department;

(12) Brian Anthony Turchi,
Patralman, Gloucester Townshin Patice
Deparinent;

(13) “JOHN DOE #1”
fa fictilions name); and

(14) “JOHN DOES 2 -10”

(fictitious names),

Defendants.

 

Plaintiff David M. Greco, individually and on behalf of others similarly situated, by way
of Verified Class Action Complaint and Jury Demand against the named Defendants, say as

follows:

i. JURISDICTION AND VENUE:
A. Jurisdiction:

I. Jurisdiction to entertain Plaintiff's Federal Constitutional legal claims is conferred on the
United Sates District Court pursuant to 28 U.S.C. §1331. Jurisdiction to entertain
Plaintiff's New Jersey State Law Claims is conferred pursuant to 28 U.S.C. $1367,
Authority to grant the Plaintiffs’ claims for declaratory and injunctive relief is authorized
by 28 USC. $2201 and 28 U.S.C. §2202 (“Federal Declaratory Judgments Act”), Rule
57 (Declaratory Relief) and Rufe 65 (Injunctions) of the Federal Rules of Civil
Procedure, by L.Cv.R. 65.1 of the Rules of the United States District Court for the
District of New Jersey and by general legal and equitable powers of this Court,
Cumulatively and / or alternatively, Plaintiffs’ claims for declaratory and injunctive
reef against the New Jersey State Actor Defendants is conferred purguam to 28 U.S.C.

$1367 and N.AS.A. 24:16-50 to -62 (“New Jersey Declaratory Judgments Act”).
a2.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 3 of 104 PagelD: 3

R, Venue:
Venue is proper in the District of New Jersey, Trenton Vicinage, pursuant to 28 USC
$1391,

TE. THE PARTIES:
Plaintiff David M. Greco (“Plaintiff”), individually and on behalf of others similarly
situated, is a citizen of the United States and a resident of the Township of Gloucester in
the County of Camden and State of New Jersey. Plaintifi’s specific address is 246
Orchard Avenue, Gloucester Township, New Jersey 08012. Plaintiff is now or in the
past was the lawful holder and owner of (1) a firearms purchaser identification card
issued by the State of New Jersey, (2) a permit to purchase a handgun issued by the State
of New Jersey, and (3) the owner or possessor of a firearm and handgun.
Defendant Gurbir $. Grewal (hereinafter “Defendant Grewal") is sued in his official
capacity as the New Jersey Attorney General. In his capacity as the New Jersey Attorney
General, under New Jersey State law Defendant Grewal is the chief law enforcement
officer of the State of New Jersey and is responsible for and charged with primary
authority for implantation and administration of all criminal jaws and all civil laws
generally, and therefore is specifically primarily responsible for the implementation and
administration of the “New Jersey Extreme Risk Protective Order Act of 2018"
(hereinafter “EPRO Act”), New Jersey Public Law 2018, Chapter 35, now codified at
NASA. 2€:58-20 through -32, which was passed into law by the New Jersey State
Legislature, and signed into law by the New Jersey Governor, on Ame 13, 2018, which

went into effect fifteen months later on September 1, 2019. This Defendant is a *...

person ,,.” who was at all times relevant acting “... wader color of State Law ...” and in

accordance with and furtherance of an “...ordinance, regulation, custom, or usage ...” al]

~3.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 4 of 104 PagelD: 4

A

within the meaning of 42 (/8.C. §1983. This Defendant’s address and / or principle
place of business is located at R.J. Hughes Justice Complex, Trenton, New Jersey 08611.
Defendant Jared M. Maples (hereinafter “Defendant Maples”) is sued in his official
capacity as the Director of the “New Jersey Office of Homeland Security and

Preparedness”. This Defendant is a“... person ...” who was at all times relevant acting

“\.. under color of State Law ...° and in accordance with and furtherance of an

4

“...ordinance, regulation, custom, or usage ...” all within the meaning of 42 ULS.C.
$1983. This Defendant’s address and / or principle place of business is located at 1200
Negron Drive, Hamilton, New Jersey 08691.

Defendant New Jersey Office of Homeland Security and Preparedness (hereinafter
“Defendant NJ Homeland Security”) is a Cabinet Level Department of the State of New
Jersey created by Executive Order #5 (2006) on March 16, 2006. Defendant NJ
Homeland Security is empowered to administer, coordinate, lead, and supervise New
Jersey's counter-terrorism and preparedness efforts with all other Federal and State Law

=

Enforcement Authorities. This Defendant is a“... person ...” who was at all times
relevant acting “... under color of State Law ...” and in accordance with and furtherance
of an “...ardinance, regulation, custom, or usage ...” all within the meaning of 42 U.S.C.
§1983. This Defendant’s address and / or principle place of business is located at 1200
Negron Drive, Hamilton, New Jersey 08691.

Defendant Camden County Prosecutor’s Office (hereinafter Defendant Camden
Prosecutor's Office) is a municipal entity of the State of New Jersey and is charged as the
chief law enforcement agency in the County of Camden, State of New Jersey, which
operates under the supervision of and in consultation with Defendants Grewal, Maples

and NJ Homeland Security. In such capacity this Defendant is designated by law, within

4.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 5 of 104 PagelD: 5

the County of Camden, with authority for implantation and administration of the “New
Jersey Extreme Risk Protective Order Act of 2018 (hereinafter “EPRO Act’), New
Jersey Public Law 2018, Chapler 35, now codified at N.JS.A, 2C:58-20 through -32,
which was passed into law by the New Jersey State Legislature, and signed into law by
the New Jersey Governor, on June 13, 2018, which went into effect fifteen months later
on September 1, 2019, This Defendant is a“... person ...” who was at all times relevant
acting “... wader color of State Law ...” and in accordance with and furtherance of an
“ordinance, regulation, custom, or usage ...” alf within the meaning of 42 USC.
$1983. This Defendant’s address and / or principle place of business is located at 200
Federal Street, Camden, New Jersey 08103.

8. Defendant Jill S. Mayerm, Acting Camden County Prosecutor (hereinafter “Defendant
Mayrem”) is the head of the Camden County Prosecutor's Office. Defendant Mayrem is
the chief law enforcement officer in the County of Camden, State of New Jersey, who
operates under the supervision of and in consultation with Defendants Grewal, Maples
and NJ Homeland Security. In such capacity this Defendant is designated by law, within
the County of Camden, with authority for implantation and administration of the “New
Jersey Extreme Risk Protective Order Act of 20/8" (hereinafler “EPRO Act”), New
Jersey Public Law 2018, Chapter 35, now codified at M.JS.4. 2C:58-20 through -32,
which was passed into law by the New Jersey State Legislature, and signed into law by
the New Jersey Governor, on June 13, 2018, which went into effect fifieen months later
on September 1, 2019. This Defendant is a“... person...” who was at all times relevant
acting “... under color of State Law ...” and in accordance with and furtherance of an

“...ordinance, regulation, custom, or usage ...” all within the meaning of 42 USC
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 6 of 104 PagelD: 6

9,

10.

§1983, This Defendant's address and / or principle place of business is located at 200
Federal Street, Camden, New Jersey 08103.

Defendant Nevan Soumails, Assistant Camden County Prosecutor (hereinafter
“Defendant Soumails”) is an Assistant Prosecutor in the Camden County Prosecutor’s
Office. At all times relevant Defendant Soumails was ostensibly taking official action in
furtherance of the “New Jersey Extreme Risk Protective Order Act of 2018” (hercinafter
“EPRO Act”), New Jersey Public Law 2018, Chapter 35, now codified at N.JS.A. 2C:58-
20 through -32, which was passed into law by ihe New Jersey State Legislature, and
signed into law by the New Jersey Governor, on June 13, 2018, which went into effect
fifteen months later on September 1, 2019. This Defendant is a“... person...” who was
at all times relevant acting “... wider color of State Law ...” and in accordance with and
furtherance of an “...ordinance, regulation, custom, or usage ,..” all within the meaning
of 42 USC. $1983. This Defendant’s address and / or principle place of business is
located at 200 Federal Street, Camden, New Jersey 08103.

Gloucester Township Police Department (hereinafter “Defendant Gloucester ‘Township
Police Department”) is a municipal entity of the State of New Jersey is charged as the
chief law enforcement agency in the Township of Gloucester, County of Camden, and
State of New Jersey. Defendant Gloucester Police Department operates under ithe
supervision of and in consultation with Defendants Grewal, Maples, NJ Homeland
Security, Camden Prosecutors Officer, Mayerm, and Soumails. In such capacity this
Defendant is designated by law, within the Township of Gloucester, with authority for
implantation and administration of the “New Jersey Extreme Risk Protective Order Act of
20/8” (hereinafter “EPRO Act”), New Jersey Public Law 2018, Chapter 35, now codified

at NASA, 2C:58-20 through -32, which was passed inte law by the New Jersey State

-6-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 7 of 104 PagelD: 7

11,

12.

Legislature, and signed into law by the New Jersey Governor, on June 13, 2018, which
went into effect fifteen months Jater on September 1, 2019. This Defendant is a “...
person ...” who was at all times relevant acting “... wader color of State Law ,..” and in
accordance with and furtherance of an “...ordinance, regulation, custom, or usage ...” all
within the meaning of 42 (78.C. §1983. This Defendant’s address and / or principle
place of business is located at 1261 Chews Landing Road, Clementon, New Jersey
08021,

Defendant Berard John Dougherty (hereinafter “Defendant Dougherty”) is a Detective
with the Defendant Gloucester Township Police Department. At all times relevant
Defendant Dougherty was ostensibly taking official action in furtherance of the “New
Jersey Extreme Risk Protective Order Act of 20/8" (hereinafter “EPRO Act"), New
Jersey Public Law 2018, Chapter 35, now codified at NASA. 2C:58-20 through -32,
which was passed into law by the New Jersey State Legislature, and signed into law by
the New Jersey Governor, on June 13, 2018, which went into effect fifteen months later
on September 1, 2019. This Defendant is a“... person ...” who was at all times relevant
acting “... uader color of State Law ...” and in accordance with and furtherance of an

”

“ordinance, regulation, custom, or usage ...” all within the meaning of 42 U.S.C.
$1983. This Defendant's address and / or principle place of business is located at 1261}
Chews Landing Road, Clementon, New Jersey 08021.

Defendant Nicholas C. Aumendo {hereinafier “Defendant Aumendo”) is a Patrolman

with Defendant Gloucesier Township Police Department. At all times relevant

Defendant Aumendo was ostensibly taking official action in furtherance of the “New

Jersey Extreme Risk Protective Order Act of 2018" (hereinafter “EPRO Act”), New

Jersey Public Law 2018, Chapter 35, now codified at NASA, 2C:58-20 through -32,

_7-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 8 of 104 PagelD: 8

14.

which was passed into law by the New Jersey Stale Legislature, and signed into law by
the New Jersey Governor, on June 13, 2018, which went into effect fifteen months later
on September 1, 2019. This Defendant is a“... person...” who was at all times relevant
acting “... wader color of State Law ...” and in accordance with and furtherance of an
“.,.ardinance, regulation, custom, or usage ...” all within the meaning of 42 USC.
$1983. This Defendant’s address and / or principle place of business is located at 126]
Chews Landing Road, Clementon, New Jersey 08021.

Defendant Donald B. Gansky (hereinafter “Defendant Gansky”) is a Detective Sergeant
with the Defendant Gloucester Township Police Department. At all times relevant
Defendant Gansky was ostensibly taking official action in furtherance of the “New Jersey
Exireme Risk Protective Order Act of 2018” (hereinafter “EPRO Act”), New Jersey
Public Law 2018, Chapter 35, now codified at N.S.A4. 20:58-20 through -32, which was
passed into law by the New Jersey State Legislature, and signed into law by the New
Jersey Governor, on June 13, 2018, which went into effect fifteen months later on
September 1, 2019. This Defendant is a“... person ...” who was at all times relevant
acting “.., under celor of State Law ...” and in accordance with and furtherance of an
“ordinance, regulation, custom, or usage ...” all within the meaning of 42 USC.
$1983. This Defendant’s address and / or principle place of business is located at 1261
Chews Landing Road, Clementon, New Jersey 08021.

Defendant William Daniel Rapp (hereinafter “Defendant Rapp”) is a Detective with
Defendant Gloucester Township Police Department. At all times relevant Defendant
Rapp was ostensibly taking official action in furtherance of the “New Jersey Extreme
Risk Protective Order Act of 2018" (hereinafter “EPRO Act”), New Jersey Public Law

2018, Chapter 35, now codified at A./.S.4. 2C:58-20 through -32, which was passed into

-g-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 9 of 104 PagelD: 9

13,

16,

law by the New Jersey State Legislature, and signed into law by the New Jersey
Governor, on June 13, 2018, which went into effect fifteen months later on September 1,
2019, This Defendant is a“... person ...” who was at all times relevant acting “... wader
color af State Law ...” and in accordance with and furtherance of an “,.. ordinate,
regulation, custom, or usage ...” all within the meaning of 42 T28.C. §1983. This
Defendant’s address and / or principle place of business is located at 126] Chews
Landing Road, Clementon, New Jersey 08021.

Defendant Brian Anthony Turchi (hereinafter “Defendant Turchi”) is a Patrolman with
Defendant Gloucester Township Police Department. At all times relevant Defendant
Turchi was ostensibly taking official action in furtherance of the “New Jersey Extreme
Risk Protective Order Act of 20/8” (hereinafter “PRO Act”), New Jersey Public Law
2018, Chapter 35, now codified at N_/S.A. 2C:58-20 through -32, which was passed into
law by the New Jersey State Legislature, and signed into law by the New Jersey
Governor, on June 13, 2018, which went into effect fifteen months later on September f,
2019. This Defendant is a“... person...” who was at all times relevant acting “... wader

th

color of State Law ...” and in accordance with and furtherance of an “...ordinance,
regulation, custom, or usage ...” all within the meaning of 42 U.S.C. §1983. This
Defendant’s address and / or principle place of business is located at 1261 Chews
Landing Road, Clementon, New Jersey 08021.

Defendant “JOHN DOE #1” (a fictitious name) is a name for the yet to be identified
person(s) who anonymously identified themselves on Seplember 5, 2019 only with the
pseudonym(s) “NEW JERSEY HOMELAND SECURITY” and “PDPACE2” as the official
applicant on the “Petition for Temporary Extreme Risk Protective Order” submitted to

the Municipal Court of the Township of Gloucester in the County of Camden, on

9.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 10 of 104 PagelD: 10

September 6, 2019 at 3:30 p.m., Petition Number 045XTR2019000001 (true copy
attached hereto at “Exhibit D”).

17. Defendant “JOHN DOES 2 -10” (fictitious names) are fictitious names for yet to be
identified persons or entilies that participated and / or conspired with the other named
Defendants to violate Plaintiffs Federal Constitutional Rights.

EH. THE PROPOSED RULE 23(b}(3) CLASS:

18. —- Plaintiff individually, and on behalf of others similarly situated, hereby proposes a
FRCtv_P. 230D)(3) “Class” defined as follows: “Any resident af the State of New Jersey,
or any person within the jurisdiction of the laws af the State of New Jersey, who is now
presently or in the past was either the lawful holder and owner of (1) a firearms
purchaser identification card issued by the State af New Jersey, (2) a permit to purchase
a handgun issued by the State of New Jersey, (3) a permit io carry a handgun issued by
the State af New Jersey; (4) an active duty or retired law enforcement officer who is
otherwise authorized to carry a handgun by the laws of the State af New Jersey, ar (3) the
lawful owner or lawful possessor of a firearm and / or handgun within the Jurisdiction of
the laws of the State of New Jersey.”

IV. THE FACTS:

A. Facts Common to the Proposed Class: The “New Jersey Extreme Risk
Protective Order Act of 2018" and the Mandatory Requirement that a Search
Warrant be Issued by 4 State Court if the Legal Standard of “Good Cause”
is Satisfied:

19. On June 13, 2018 the “New Jersey Extreme Risk Protective Order Act of 2018"
(hereinafter “EPRO Act”), New Jersey Public Law 2018, Chapter 35, now codified at
NUS_A, 2C:58-20 through -32, was passed into law by the New Jersey State Legislature,
and signed into law by the New Jersey Governor. By literal terms, the EPRO Act was to

go into effect fifteen months later on September 1, 2019.

~1Q-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 11 of 104 PagelD: 11

20.

a1.

Mae

The EPRO Act, specifically N/S.4, 2C:58-21, defines “Petitioner” as follows:
‘Petitioner’ means @ family or household member or law enforcement officer.”
(emphasis added), /d. The ERPO Act also defines Law enforcement officer specifically

fe

as follows: "'Law enforcement officer’ means a person whose public duties include the

power to act as an officer for the detection, apprehension, arrest, and conviction of

offenders against the laws of this State.” id. Similarly the ERPO Act defines Law
enforcement agency as follows: “‘Law enforcement agency’ means a department,
division, bureau, commission, board or other autherity of the State or of any political
subdivision thereof which employs law enforcement officers," Td.

By simple statutory definitions, a “Petitioner may be either (1) a “family member” of the
respondent, or (2) a “household member” of the respondent, or (3) a “law enforcement
officer.” (Emphasis added). There is no authority for a law enforcement agency to file a
“Petition” under the ERPO Act.

The EPRO Act, specifically N.AS.A. 2C:58-23, authorizes, under certain circumstances,
the issuance of a “Temporary Extreme Risk Protection Order” (*TERPO”) on application
of a “Petitioner”. As a matter of procedure, a TERPO is sought using the following

procedures and legal standards:

we oe

A petitioner may apply for relief under this section
in accordance with the Rules of Court.

b. <A> petition for a temporary extreme risk
protective order shail include an affidavit setting forth the
facts tending to establish the grounds of the petition, or the
reason for believing that they exist, and, to the extent
available, the number, types, physical description, and
locations of any firearms and ammunition currently
believed by the petitioner to be controlled or possessed by
the respondent.

c. The court shall not charge a fee to file the
petition.

-li-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 12 of 104 PagelD: 12

23.

24,

d. The court, before issuing a temporary extreme
risk protective order, shall examine under oath the
petitioner_and any witnesses the petitioner may produce,
The court, in lien of examining the petitioner and any
witnesses, ptay rely upon an affidavit submitted in support

of the petition. (Emphasis added).
{[N.AS.A, 2C:58-23b, c & d}.
Pursuant to the cited law, when seeking a TERPO, a petitioner may submit an affidavit to
a court, which shall not charge a filing fee, and the court shall then “...examine under
oath the petitioner and any witnesses the petitioner may produce.” fd. Alternatively, the

petitioner need not personally appear, and instead the court may “... rely upen an

5

affidavit submitted in support of the petition...” when deciding whether to issue the

TERPO.
The EPRO Act itself does not define “Affidavit”, but the New Jersey Court Rules quite
specifically identify what is required in an “Affidavit”, and provides as follows:

1:4-4. Affidavits

(a) Form. Every affidavit shall run in the first person and be
divided into numbered paragraphs as in pleadings. The caption
shall include a designation of the particular proceeding the
affidavit supports or opposes and the original date, if any, fixed for
hearing. Ex parte affidavits may be taken outside the State by a
person authorized to take depositions under 2. 4:12-2 and &, 4:12-
3,

(b) Certification in Lieu of Oath. In Heu of the affidavit, oath or
verification required by these rules, the affiant may submit the
following certification which shal! be dated and immediately
precede the affiant’s signature: “I certify that the foregoing
statements made by me are true. | am aware that if any of the
foregoing statements made by me are willfully false, 1 am subject
to punishment.”

(ec) Requirement for Original Signature. Every affidavit or
certification shall be filed with an orginal signature, except that a
copy of an affidavit or certification may be filed instead, provided
that the affiant signs a document that is sent by facsimile or in
Portable Document Format (PDF), or similar format, by the affiant
and provided that the attorney or party filing the copy of the
affidavit or certification filed the original document if requested by
the court or a party.

» [fu
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 13 of 104 PagelD: 13

26,

ai

PR. 1:4-4(a), (b) & (c)].
Quite clearly, as a threshold matter, an affidavit must be prepared over the name of an
actual person who is certifying and attesting io the truth of the facts contained therein. 2.
1:4-4(a}, (b) & (c}). And for purposes of any “Petition” filed in accordance with the
EPRO Act, by simple statutory definitions, the “Petitioner” must be either (1) a “family
member” of the respondent, or (2} a “household member” of the respondent, or (3) a “law
enforcement officer.” (Emphasis added).
Moreover, New Jersey Court Rule R. 1:4-5 specifically provides that at] pleadings (which
clearly includes an “EPRO Petition” filed with the court} must be:

... sSlgned by the atlorney of record or the attorney’s associate or by

a pro se party. Signatures of a firm may be typed, followed by the

signature of an atlomey of the firm. Signatures on any duplicate

original or carbon copy required to be filed may be typed. Every

paper to be filed shall bear the date on which it was signed.
[R. 1:4-5}].
Once a “Petitioner” signs a “Petition” and submits an accompanying Affidavit or
Certification, the court must then consider the application without giving any advanced
notice to the Respondent and without affording the Respondent any opportunity to be
heard at the hearing where the court determines whether to issue a TERPO. At this point
in the process, the court is by statute required to employ a “good cause” legal standard
when determining whether to issue a TERPO as per N.ZS8.A. 2C:58-23(e) which provides
as follows:

ae dy ak

e. A judge shail issue the order if the caurt finds goad
cause to believe that the respondent poses an immediate and
present danger of causing bodily injury to the respondent or others
by having custody or control of, owning, possessing, purchasing,
or receiving a firearm. (Emphasis added).

-|3-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 14 of 104 PagelD: 14

28.

29,

30,

[MAS.A. 2C:38-23(e)].
In determining whether the Petitioner has met the legal“... goed cause ...” standard, the
court considers the information provided by the Petitioner in the Petition by way of
Affidavit or Certification and may consider additional sworn testimony, all in the context
of the factors enumerated in N/A. 2C:58-23(f). If the court finds that there is legal “...
good cause to believe that the respondent poses an immediate and present danger of
causing bodily injury to the respondent or others by having custody or control of
owning, possessing, purchasing, or receiving a firearm ...” (emphasis added), the court
“shall” issue a TERPO Order.
Significantly, if the court finds “,., goed cause ...” and issues the TERPO Order, and the
Petition
“... indicates that the respondent owns or possesses any firearms or
ammunition, the court shall issue _a search warrant with the
temporary or final extreme risk protective order and the law
enforcement officer who serves the order shall request that all
firearms and ammunition immediately be surrendered. (Emphasis
added).
[N.ASA, 2C:58-26(b)].
Moreover, in addition to the mandatory requirement in NASA. 2C:58-26(b) that the
court issue a “shall” issue a search warrant in conjunction with any TERPO if the
respondent owns or possesses any firearms or ammunition, subsection (c) provides a
cumulative and additionally - in theory discretionary and perhaps redundant. -
authorization for the issuance of a search warrant along with the issuance of any TERPO.
That section of the statute provides as follows:
The cowt which issued the protective order may issue a
search warrant for a firearm or ammunition that is in the
custody or control of, owned, or possessed. by a respondent

who is subject to a temporary or final protective order
issued pursuant to section 4 or 5 of PLL. 2018, ¢. 35 (C.

-14-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 15 of 104 PagelD: 15

2€:58-23 or C, 2C:58-24) if the respondent has lawfully

been served with that order and has failed to surrender the

firearm or ammunition as required by this section.

(emphasis added).
[N.AS.A. 2C:58-26(c)}].
While it is mandatory that if a TERPO - a civil order - is issued that a Search Warrant
also shall automatically be issued, the EPRO itself does not itself anywhere specifically
authorize the issuance of a so called “No-Knock” Search Warrant under any
and in the context of a criminal Search Warrant, the New Jersey Supreme Court held that
(1) the imminent destruction of evidence, (2) the officer’s peril, or (3) the frustration of
the arrest, all remain viable possible exceptions to the “Knock and Announce Rule”, the
affidavit in support of the (there, criminal} Search Warrant must specifically and
sufficiently articulate the basis to support a reasonable belief that one or more of these
three exceptions applies to the circumstances. Jd. at 619 and 623.
By operation of the “good cause” legal standard for the issuance of a TERPO found in
NASA, 2C:58-23(f) considered in consort with the mandatory issuance of a “civil”
Search Warrant required by N./S.4. 2C:58-26(b) and the discretionary right to issue a
“civil” Search Warrant found in N./S.A, 2C:58-26(c), the statutory framework of the
ERPO Act requires the issuance of a “civil” Search Warrant on a “good cause” legal
standard.
Both the Fourth Amendment to the United States Constitution made applicable to the
States by virtue of the Fourteenth Amendment to the United States Constitution, and
Article [, Paragraph 7 of the New Jersey State Constitution (1947), as amended,
specifically require that for the State to issue any Search Warrant, that among other

mandatory procedures and factors, the legal standard for determining whether to issue a

a [So
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 16 of 104 PagelD: 16

Search Warrant is the heightened Jegal standard of “Probable Cause” which is a much
more strict legal standard that the much lesser mere “Good Cause” legal standard in the
ERPO Act, Otherwise stated, on its face, the ERPO Act quite clearly violates the Fourth
Amendment to the United States Constitution and Article 1, Paragraph 7 of the New
Jersey State Constitution (1947), as amended.

In Camera vy, Municipal Court, 387 U.S. 523, 538-539 (1967) the United States Supreme
Court made it clear that the “probable cause” legal standard and requirement of the
United States Constitution's Fourth Amendment applies not only to criminal searches but
equally applies to civil and administrative searches conducted under the authority of a
State. As such, the law was and is “clearly established” within the meaning of 42 U.S.C.
91983 that a (ostensible) “Civil” Search Warrant may not be issued by a State on a mere
“good cause” Jegal standard which in the ERPO Act is literally mandated by the “good
cause” standard for issuance of a TERPO in NSA. 2C:58-23(f) in consort with the
mandatory issuance of a “civil” Search Warrant required by N.ZS.A. 2C:58-26(b)
whenever a TERPO is issued.

After the ERPO Act was enacted but before it went into effect, on July 24, 2019 the New
Jersey Supreme Court issued their unrelated decision in State v. Hemenway, Nl.
___ (2019) which addressing the Search Warrant provision in the New Jersey Domestic
Violence Act, N.J.S.A, 2C:25-29()) and reaffirmed the mandatory requirement of meeting
the “probable cause” standard. as Constitutionally required by both the Federal and State
Constitution before any civil Search Warrant can be issued.

On August 12, 2019 the New Jersey Administrative Office of the Courts issued
“Directive #19-19" where at page 6 it was admitted that the mandatory Search Warrant

Provisions in the ERPO Act (N./S.A. 2C:58-26(b)) that effectively requires a Search

-16«
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 17 of 104 PagelD: 17

37.

38,

39,

Warrant to be issued on the much lesser “Good Cause” legal standard violated the Fourth
Amendment to the United States Constitution and Article 1, Paragraph 7 of the New
Jersey State Constitution (1947), as amended. (See True Copy of AOC “Directive #19-
19- MEMO on “Guidelines for Extreme Risk Protective Orders” at “Exhibit B” at
page 6).

On August 15, 2015, Defendant Gurbir 8. Grewal, New Jersey Attormey General, issued
a formal MEMO entitled “Attorney General Directive Pursuant to the Extreme Risk
Protective Order Act of 2018” where, acknowledging AOC “Directive #19-19 and
agreeing that the ERPO Act was unconstitutional. (See True Copy of August 15, 2015
“Attorney General Directive Pursuant to the Extreme Risk Protective Order Act of
2018" at “Exhibit C” at page2 17-18)

Rather than take action to delay implementation of the ERPO Act for the legislature to
correct the admittedly unconstitutional provisions, the AOC and Defendant Attorney
General issued ways to “construe” and “implement” the Act so as to make actions of
State officials comport with required Constitutional Legal Standards. However, such
prophylactic measures are little more than changing the words and phrases in pre-printed
forms from the unconstitutional “Good Cause” to the constitutional “Probable Cause”
without any measures to actually assure, and to accurately document, that it is the
separate heightened “Probable Cause” standard thal is being met before the issuance of
any Search Warrant in conjunction with a TERPO Order.

The ERPO Act as written, specifically MJS_4. 2C:58-26(b), is facially unconstitutional.
The AOC agrees, and the Defendant Attorney General agree - in writing. (See Exhibit

B” and “Exhibit C”),

~17-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 18 of 104 PagelID: 18

40,

41.

42.

43,

44,

The ERPO Act, as applied, even wiih the so called prophylactic measures where law
enforcement and judges are advised to disregard what the ERPO Act says, is
unconstitutional as being applied.

B. Facts Specific as to Plaintiff David M. Greco:

Qn September 5, 2019, 5 days after the EPRO Act went into effect, a “Petition for
Temporary Extreme Risk Protective Order” was filed against Plaintiff (named in the
Petition as the “Respondent”) in the Gloucesier Township, Camden County, New Jerseey
Municipal Court by an unknown and yet to be identified person, Defendant “John Doe
#1”, who anonymously identified themselves on the Petition only with the pseudonym(s)
“NEW JERSEY HOMELAND SECURITY and “PDPAC'E2”, (A true copy of that
Petition is attached hereto at “Exhibit D”).

The actual form of Petition that was used was a new standard 3 page form issued by the
New Jersey Adminisirative Office of the Courts pursuant to their “Directive #19-19”.

The Petitioner was listed only as “NEW JERSEY HOMELAND SECURITY” with an
address of “1200 Negron Drive, Hamilton, New Jersey 08691", and with no Home
Phone Number listed and a Work Phone Number listed of (609) 584-5051. The only
relationship to the Respondent listed was “PEPD-PETITIONER LAW ENFORCEMENT
OFFICER”,

No name on any actual person was listed anywhere on the Petition, nor was any signature
of any person included. All information was typed in. On page 2 under the
“Certification” section where there was a place for the petitioner to sign their name and
certify to the truth of the contents of the Petition, the name “NEW JERSEY

HOMELAND SECURITY” was typed in. On page 3 where the petitioner was also

-1%-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 19 of 104 PagelD: 19

45,

46.

required to sign their name, no signature is found and rather someont typed in
“PAPACE2”, (See “Exhibit D” at pages 2 and 3).

The Petition was captioned “In the Matter of, DAVID M. GRECO, Respondent”, and
was assigned “Petition Number 0415 XTR 2019 000001, and stated verbatim on the first
page as follows:

I am the Petitioner named below. I believe Respondent poses an
immediate and present danger of causing bodily injury to the
Petitioner, the Respondent, or others by owning, possessing,
purchasing or receiving firearms and/or ammunition. I ask the
court to grant a Temporary Extreme Risk Protective Order to
prohibit Respondent from owning, possessing, or acquiring
firearms and/or ammunition, and to order surrender of firearms
and/or ammunition to a law enforcement agency.

[See “Exhibit D” at pages 1].

On Page 2 of the Petition there is a short list of several (irrelevant) prior low level arrests
and/or charges and/or convictions, followed by a section where the petitioner was
directed to specifically “List any other information that may be relevant”, where the
Petition contains the following information - hy its terns all apparently hearsay
information obtained from an unidentified person in the FBI - added by the petitioner to
the Petition as follows:

INFORMATION WAS RECENTLY OBTAINED,
THROUGH FRE CONTACTS, THAT DAVID GRECO IS
INVOLVED IN ONLINE ANTI-SEMITISM. GRECO WAS
FOUND TO BE IN CONTACT WITH THE PITSBURGH
SYNAGOGUE SHOOTER, BEFORE TRE MASS
SHOOTINGS IN BOTH OHIO AND EL PASO,
PRECAUTIONS WERE TAKEN AND CONTACT WAS
MADE WITH GRECO IN COORDINATION WETH THE
FBI. OFFICERS REACHED OUT TO GRECO IN
REGARDS TO RECENT POSTS IN THE SOCIAL MEDIA
SIGE GAB.COM. ALL PREVIOUS SOCIAL MEDIA
ACCOUNTS WERE BLOCKED DUE TQ THE NATURE OF
CONTENT. WHILE TALKING TO GRECO, HE
APPEARED EXTREMELY INTELEIGNET TO OFFICER
AND DID NOT MENTION ACTING ON ANY VIOLENT

~]9.-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 20 of 104 PagelD: 20

47,

48,

49,

BEHAVIOR TOWARDS JEWS, HIS BEHAVIOR WAS

METHODICAL AND FOCUSED ON FACTS,

SPECIFICALLY FROM NAZI GERMANY, GRECO

RELIEVES THAT FORCE OR VIOLENCE IS NECESSARY

TO REALIGN SOCIETY. GRECO FREQUENTLY

MENTIONED HIS DISDAINED (sic) FOR THE JEWISH

TALMUD AND HOW HE BELIEVES THAT JEWS ARE

RAPING OUR WOMEN AND CHILDREN.
[See “Exhibit D” at pages 2].
Apparently some photocopies on information somehow claimed to have been “posted” by
Plaintiff on the internet were included, and it was alleged that Plaintiff possessed a lawful
handgun (identified as “H&K USP .40 - SERIAL #22070650), a rifle (identified as
“NORINCO SKS 7.62 - SERIAL #22002894) and a valid New Jersey Firearms
Purchaser ID Card. (See “Exhibit D” at pages 2).
The “Certification” to the truth of the information contained in the Petition was not
signed by anyone and rather the name “NEW JERSEY HOMELAND SECURITY” was
simply typed in by Defendant “JOHN DOE #1". (See “Exhibit D” at pages 2). On
Page 3 where the petitioner was supposed to sign again, Defendant “JOHN DOE #1”
merely typed in “PDPACE2” (whatever that may mean). (See “Exhibit D” at pages 3).
No effort was made by any of the Defendants to give, or to try to give, Plaintiff any
advance notice of the fact that this “Petition for Temporary Extreme Risk Protective
Order” was being filed against him so that he could appear and be heard. Rather, this
unsigned uncertified document was submitted ex parte by “JOHN DOE #1" to the
Gloucester Township Municipal Court at some unspecified time on the date of Thursday
September 5, 2019.
At some time the next day Friday September 6, 2019, the Petition was presented to the

Honorable Edward McBride, J.8.C. of the Superior Court of New Jersey, Law Division,

Criminal Part (despite this ostensibly being a “Civil Proceeding”) at the Camden County
~ 2).
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 21 of 104 PagelD: 21

52.

Court House in Camden, New Jersey for consideration. No effort was made during the
day of September 6 by any of the Defendants or the State Court to give, or to try to give,
Plaintiff any advance notice of ihe fact that this “Petition for Temporary Extreme Risk
Protective Order” was being filed against him so that he could appear and be heard.
Rather, the Petition was presented by Defendants Camden County Prosecutor's Office,
Jill $. Mayer and Nevan Soumails with no notice to Plaintiff in an ex parte marmer.

There appears to be no actual record of any proceedings in open court before Judge
McBride, and what ever occurred before him apparently occurred off the record “in
Chambers”. At approximately 4:06 p.m. on September 6, 2019, Judge McBride “found
“good cause” under 2(:58-23(1) and issued a “Temporary Extreme Risk Protective
Order” (““TERPO”) and, as required by NSA. 2C:58-26(b) algo issued a “No Knock
Search Warrant” using the new standard 5 page form for TERPO and required
accompanying Search Warrant issued by the New Jersey Administrative Office of the
Courts pursuant to their “Directive #19-19", (See True Copy of TERPO and
SEARCH WARRANT attached hereto at “Exhibit E”).

The pre-printed AOC form inserted the pre-printed words “probable cause” on page 4 of
the form, but there was no express finding of probable cause, nor is there sufficient
evidence in the record to anywhere approach meeting the legal standard of “probable
cause”, (See “Exhibit E” at page 4). Quite simply, Judge McBride applied the “good
cause” legal standard, issued the TERPO and simply automatically issued the SEARCH
WARRANT as part of completing out the AOC form and as expressly required by
NASA, 2C:58-26(b) if “good cause” was found for the issuance of a TERPO. Moreover,
Judge McBride typed in “REQUEST FOR NO-KNOCK APPROVED” with no specific

or additional findings required as a pre-condition for a “No-Knock Search Warrant”.

-21-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 22 of 104 PagelID: 22

LA
fod

57.

58.

(See “Exhibit E” at page 4). Page 1 of the TERPO stated that the TERPO and (NO-
KNOCK) SEARCH WARRANT were issued based upon the certified petition and sworn
testimony of “NEW JERSEY HOMELAND SECURITY”. (See “Exhibit E” at page 1).
Immediately thereafler the 5 page TERPO and (NO-KNOCK) SEARCH WARRANT
form was faxed to Defendants Gloucester Township Police Department, Bernard John
Dougherty, Nicholas C. Aumendo, Donald B. Gansky, William Daniel Rapp, and Brian
Anthony Turchi, and such Defendants then detained Plaintiff, served him with the
TERPO and (NO-KNOCK) SEARCH WARRANT, and then executed the (NO-
KNOCK) SEARCH WARRANT on Plaintiff's home.
During the search the Defendants recovered (1) Plaintiffs valid New Jersey Firearms
Purchaser ID Card, (2) Plaintiffs legal rifle (identified as “NORINCO SKS 7.62 -
SERIAL #22002894), and (3) legal ammunition for the legal rifle.
The handgun listed in the TERPO and (NO-KNOCK) SEARCH (identified as “H&K.
USP .40 - SERIAL #22070650) was not recovered as Plaintiff lawfully sold this handgun
to a gun dealer / sportsman’s shop in Glassboro, New Jersey many (approximately 14)
years ago.

VY. LEGAL CLAIMS:

FIRST COUNT:
(42 UL5.C. §1983 - Fourth Amendment)

Plaintiff hereby repeats and re-alleges all factual allepations as contained in the previous
paragraphs as if set forth fully at length herein.

42 USC, §1983 was enacted by Congress to provide citizens with a remedy for State
action that deprives or is aimed at depriving a person of their rights as secured and
guaranteed by the United States Constitution and laws.

42 U.S.C. $1983 provides as follow:
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 23 of 104 PagelD: 23

59.

60.

61.

62.

Every person who, under color of any statute, ordinance,
regulation, custom, or usage, of any State or territory or the District
of Columbia, subjects, or causes to be subjected, any citizen of the
United Siates or other person in the jurisdiction thereof to be
deprived of any rights, privileges, or immunities secured by the
Constitution and laws shall be liable to the party injured in an
action at law, suit in equity, or other proper proceeding for redress.
For the purpose of this section any act of Congress applicable
exclusively to the District of Columbia shall be considered a
statute of the District of Columbia.

(42. U.S.C. $1983].

42 U.S.C. $1983 provides a remedy for state action aimed at depriving persons of their
rights as protected and puaranteed by the Constitution and laws. 42 U.5.C. 61983, in
addition to other remedies, authorizes declaratory relief, injunctive relief, nominal
damages, compensatory damages, punitive damages and attorneys’ fees.

For a party to prevail in an action under 42 (78.C. §1983, tt must be shown that [1] there
has been /is/ will be a violation of that party's rights as guaranteed and secured by ithe
Constitution or laws, and [2] that such violation was caused either directly or by a
pattern, practice, usage or custom, by a “person” acting under the color of state law.

In the present case the defendants have knowingly and intentionally and with deliberate
indifference violated Plaintiff’s rights as clearly established by the First, Fourth and
Fourteenth Amendments to the United States Constitution, and Plaintiff has been
proximately damaged thereby.

Fourth Amendment to the United States Constitution applied to the States by virtue of the
Fourteenth Amendment, and Article I paragraph 7 of the New Jersey Stare Constitution
(1947), as amended, prohibit the State from conducting unreasonable searches and
seizures, and to ensure reasonableness such provisions both require a Warrant granting

pemnission to conduct the search that is issued by a neutral and detached magistrate, and

~ DR.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 24 of 104 PagelD: 24

63.

64,

66,

67,

68.

require that a Warrant may only issue upon a finding that satisfies the legal standard
of “probable cause.”
In this case, the EPRO Act not only permits the State to obtain but actually requires and
mandates that a Court issue a Search Warrant based upon on the much lesser “good
cause” legal standard. Such renders the EPRO Act facially unconstitutional.
For the reasons expressed herein, the EPRO Act is facially unconstitutional and
unconstitutional “as applied” as violating the Fourth and Fourteenth Amendments of the
Plaintiff and others similarly situated.
SECOND COUNT:

(42 U.S.C. §1983 - Second Amendment and Fourteenth Amendment)
Plaintiff hereby repeats and re-alleges all factual allegations as contained in the previous
paragraphs as if set forth fully at length herein.
In Heller v. District of Columbia, 554 U.S. 570 (2008) the United States Supreme Court
ruled that the Second Amendment to the Uwited States Constitution, made applicable to
the States by virtue of the Fourteenth Amendment, protects an individual’s fundamental
right to possess a firearm unconnected with service in a militia, and to use that firearm for
traditionally lawful purposes such as self defense within the home.
In this case Plaintiff lawfully possessed a valid Firearms Purchaser card, lawfully
possessed in his home a rifle, and lawfully possessed in his home anrnunition for that
rifle. And it was and is Plaintiff's Second Amendment fundamental right to do so, ag it is
for all others similarly situated.
Defendants interfered with and violated that that fundamental right when (1) they entered
his home with a Search Warrant that was issued by a Fudge on a legal standard of “good

cause” which is substantially less that the legal standard of “probable cause” required by

24 -
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 25 of 104 PagelD: 25

69,

70.

71.

Tae

73.

the Fourth Amendment, and (2) as what is at issue is a fundarnental Second Amendment
Constitutional Right and a “property interest” in the items civilly seized by the State
within the meaning of the Fourteenth Amendment, the due process clause of the
Fourteenth Amendment additionally entitled Plaintiff to a advance notice and a pre-
deprivation hearing to challenge the State’s intentions BEFORE any Search Warrant was
issued and his property seized. Plaintiff was wrongfully deprived of his property without
due process of law.

THIRD COUNT:
(42 U18.C, §1983 - First Amendment)

Plaintiff hereby repeats and re-alleges all factual allegations as contained in the previous
paragraphs as if set forth fully at lenpth herein.

Plaintiff has a First Amendment right to exercise his right to freedom of opinion and
speech without interference or retaliation from the State due to his constitutionally
protected views and opinions and statements.

In this case, the EPRO Act and the actions of the Defendants, as applied, violated and

continue to violate Plaintiff's fundarnental First Amendment rights.

‘FHIRD COUNT:
(Right to Jury Trial)

Plaintiff hereby repeats and re-alleges all factual allegations as contained in the previous
paragraphs as if set forth fully at length herein.

Plaintiff and others similarly situated have a fundamental Second Amendment right to
possess weapons, and the EPRO Act, by operation, interferes with and may actually
terminate the right of Plaintiff and others similarly situated to exercise that fundamental

right after the FEPRO hearing before a single judge as fact finder.

25.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 26 of 104 PagelD: 26

74, Sach actions constitute a “consequence of magnitude” within the meaning of the United

States Supreme Court’s decision in Blanton v. City of North Las Vegas, 489 US. 338

(1989) and as such Plaintiff and others similarly situated are constitutionally entitled to

have a jury sit as the finder of facts at the FERPO hearing.

VI REQUEST FOR RELIEF:

WHEREFORE, Plaintiff hereby demands judgment against Defendants individually,

jointly or severally as follows:

A.)

B.)

C)

An Order certifying this matter as a Class Action purstiant to FLR.Civ.P. 23 and
defining the proposed Class as requested herein;

An Order appointing Plaintiff as “Class Representative” and designating Albert J.
Rescinio, Esq. at attorney for the Class;

An Order pursuant to 42 (18.0, §1983, 28 U.S.C, §2201 and 28 U18.C. §2202
(“Federal Declaratory Judgments Act’) and Rule 37 and Rule 65 of the Federal
Rules of Civil Procedure and cumulatively or alternatively 42 U.S.C. $1367 and
N.IS.A, 2A:16-50 to -62 (“New Jersey Declaratory Judgments Act”) Declaring
that portions of the “New Jersey Extreme Risk Protective Order Act of 2018”
(hereinafter “EPRO Act”), New Jersey Public Law 2018, Chapter 35, now
codified at MASA. 2C:58-20 through -32, specifically MASA. 2C:58-23(e)
(fixing a “good cause” legal standard for issuance of a TEPRO) and NJS.A.
2C:26(b) (mandating if an TEPRO is issued that a Search Warrant also “shall” be
issued) by operation together and im pari materia, are per se facially
unconstitutional and violate the rights of Plaintiff and others similarly situated as

guaranteed and secured by the Fourth Amendment to the United States

m OG =
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 27 of 104 PagelD: 27

BD.)

E.)

F.)

G.)

HL.)

Constitution and Article I, Paragraph 7 of the New Jersey Constitution (1947), as
arnended, both of which Constitutional provisions bar Search Warrants trom
being issued absent the State satisfying the heightened legal standard of “Probable
Cause”; and

An Order Declaring that the unconstitutional portions of the EPRO Act are not
severable within the standards of Alaska Airlines, Inc. v. Brock, 480 US. 678
(1987), and as such that the entirety of the EPRO Act is therefore also per se
unconstitutional in its entirety, violates the rights of Plaintiff and others similarly
situated, and may not be implemented and enforced by Defendants;

An Order Declaring that the EPRO Act facially and as applied violates the
Constitutional Rights of Plaintiff and others similarly situated as otherwise
described herein and permanently enjoining Defendants from enforcing or
proceeding under the authority of that unconstitutional statues;

An Order Declaring that seizing, taking away, and preventing Plaitniff and others
similarly situated at a FERPO hearing constitute a “consequence of magnitude”
within the meaning of the United States Supreme Court’s decision in Blanton v.
City of North Las Vegas, 489 US. 538 (1989) thereby entitling Plaintiff and
others similarly situated to have a jury sit as the finder of facts at any FERPO
hearing that may occur;

An Order specifically restraining and enjoining Defendants from in the future
proceeding anonymously under agency names and / or pseudonyms:

An Order declaring that Defendants did not comply with the basis mandatory
(albeit unconstitutional) procedures in MJSA, 2C:58-20 through -32 and

declaring the Search Warrant invalid and a legal nullity;

-27-
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 28 of 104 PagelD: 28

1.) An Order directing that Defendants shall immediately, and within five (5) days of
the entry of any Order, unconditionally return to Plaintiff (1) his valid New Jersey
Firearms Purchaser ID Card, (2) his legal rifle (identified as “NORINCO SKS
7.62 - SERIAL #22002894), and (3) his legal ammunition for the legal rifle; and

J.) An Order pursuant to 42 U.S.C. §1983 awarding Plaintiff “Nominal Damages”;

K.) An Order pursuant to 42 USC. §1983 awarding Plaintiff “Compensatory
Damages”;

L.) An Order pursuant to 42 U.S.C, §1983 awarding Plaintiff “Punitive Damages”;

M.) Judgment pursuant to 42 USC. §1988 awarding interest, costs of suit, and
reasonable attorneys fees; and

N.) Judgment awarding such further relief as the Court deems fair, just and equitable.

(fu 2—

DATED: October 18, 2019 ALBERT Pew ESQ.

JURY DEMAND:

Plaintiff hereby demands a trial by jury on kel falco material issues of fact.

 

DATED: October 18, 2019 Mabe ESCINIO, imam

=28:<
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 29 of 104 PagelD: 29

ic ON DEC TION:
Plaintiff David M. Greco hereby certifies, verifies and declares as follows:

i. Lam the named Plaintiff in this matter.

Be T have read ail of the factual allegations of this Class Action Verified Complaint and Jury
Demand and have reviewed all exhibits attached thereto.

3. All factual allegations are true and all exhibits are true copies of the originals.

I DECLARE UNDER THE PENALTY OF PERJURY THAT THE FOREGOING 18

TRUE AND CORRECT.
EXECUTED THIS 18 DAY OF OCTOBER 2019.

DAVID M. GRECO
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 30 of 104 PagelD: 30

“Exhibit A”
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 31 of 104 PagelD: 31

CHAPTER 35
(CORRECTED COPY)

AN ACT concerning extreme risk protective orders and supplementing and amending various
parts of the statutory law.

BE IT ENACTED by the Senate and General Assembly of the State of New Jersey:

C.2C:458-20 Short title.
1. This act shall be known and may be cited as the “Extreme Risk Protective Order Act
of 2018."

C.2C:58-21 Definitions relative to extreme risk protective orders.

2, As used in P.L.2018, ¢.35 (C.2C:58-20 et al.):

“Ammunition” means ammunition or cartridge cases, primers, bullets, or propellant
powder designed for use in any firearm, but does not include any shotgun shot or pellet not
designed for use as the single, complete projectile load for one shotgun hull or casing or any
unloaded, non-metallic shotgun hull or casing not having a primer.

“Deadly weapon” shall have the same meaning as in subsection c. of N.J.8.2C:11-1,

“Family or household member” means a spouse, domestic partner as defined in section 3
of P.L.2003, ¢.246 (C.26:8A-3), partner in a civil union couple as defined in section 2 of
P.L.2006, c.103 (C.37:1-29), or former spouse, former domestic partner, or former partner in
a civil union couple, or any other person who is a present household member or was at any
time a household member; a person with whom the respondent has a child in common, or
with whom the respondent anticipates having a child in common if one of the parties is
pregnant; or a current or former dating partner.

“Firearm” shall have the same meaning as in N.J.S.2C:39-1.

“Law enforcement agency” means a department, division, bureau, commission, board or
other authority of the State or of any political subdivision thereof which employs law
enforcement officers.

“Law enforcement officer” means a person whose public duties include the power to act
as an officer for the detection, apprehension, arrest, and conviction of offenders against the
laws of this State.

“Petitioner” means a family or household member or law enforcement officer.

“Recent” means within six months prior to the date the petition was filed.

C.2C:58-22 Immunity from liability for law enforcement.

3.4. A law enforcement officer who, in good faith, does not file a petition for an extreme risk
protective order or temporary extreme risk protective order shall be immune from criminal or
civil liability,

b. A law enforcement agency shall be immune from civil or criminal liability for any
damage or deterioration of firearms or ammunition stored or transported pursuant to section 7 or
8 of P.L.2018, ¢.35 (C.2C:58-26 or C.2C:58-27) unless the damage or deterioration resulted
from recklessness, gross negligence, or intentional misconduct by the law enforcement agency.

c. The immunity provided in subsections a. and b. of this section shall be in addition to any
privileges or immunities provided pursuant to any other law.

C.2C:58-23 Filing of temporary extreme risk protection order.

4. a, Except as provided in subsection |. of this section, a petitioner may file a petition, as
prescribed by the Administrative Director of the Courts, for a temporary extreme risk protective
order in the court in accordance with the Rules of Court alleging that the respondent poses a
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 32 of 104 PagelD: 32

P.L.2018, CHAPTER 35
?

significant danger of bodily injury to self or others by having custody or control of, owning,
possessing, purchasing, or receiving a firearm, The petition shall be heard by the court in an
expedited manner.

Petition forms shall be readily available at the courts, and at State, county, and municipal law
enforcement agencies.

Prior to filing a petition with the court, a family or household member may request assistance
from a State, county, or municipal law enforcement agency which shall advise the petitioner of
the procedure for completing and signing a petition for a temporary extreme risk protective
order. A law enforcement officer from the agency may assist the family or household member in
preparing or filing the petition. This assistance may include, but not be limited to, providing
information related to the factors set forth in subsection f. of this section, joining in the petition,
referring the matter to another law enforcement agency for additional assistance, or filing the
officer’s own petition with the court.

Filing a petition pursuant to this section shall not prevent a petitioner from filing a criminal
complaint or applying for a restraining order pursuant to the “Prevention of Domestic Violence
Act of 1991," PL, 1991, e, 261 (C.2C:25-17 et seq.) or prevent any person from taking any
action authorized pursuant to P.1..1987, ¢.116 (C.30:4-27,1 et seq.) based on the circumstances
forming the basis of the petition.

A petitioner may apply for relief under this section in accordance with the Rules of Court.

b. A petition for a temporary extreme risk protective order shall include an alfidavit setting
forth the facts tending to establish the grounds of the petition, or the reason for believing that
they exist, and, to the extent available, the number, types, physical description, and locations of
any firearms and ammunition currently believed by the petitioner to be controlled or possessed
by the respondent.

c. The court shall not charge a fee to file the petition.

d, The court, before issuing a temporary extreme risk protective order. shall examine under
oath the petitioner and any witness the petitioner may produce. The court, in lieu of examining
the petitioner and any witness, may rely on an affidavit submitted in support of the petition.

e. A judge shall issue the order if the court finds good cause to believe that the respondent
poses an immediate and present danger of causing bodily injury to the respondent or others by
having custody or control of, owning, possessing, purchasing, or receiving a firearm,

f. The county prosecutor or a designee of the county prosecutor shall produce in an
expedited manner any available evidence including, but not limited to, available evidence related
to the factors set forth in this section, and the court shall consider whether the respondent:

(1) has any history of threats or acts of violence by the respondent directed toward self or
others;

(2) has any history of use, attempted use, or threatened use of physical force by the
respondent against another person;

(3) is the subject of a temporary or final restraining order or has violated a temporary or final
restraining order issued pursuant to the “Prevention of Domestic Violence Act of 1991,"
P.L.1991, ¢.261 (C.2C:25-17 et seq.);

(4) is the subject of a temporary or final protective order or has violated a temporary or final
protective order issued pursuant to the “Sexual Assault Survivor Protection Act of 2015,”
P.L.2015, ¢.147 (C,2C:14-13 et al.);

(5) has any prior arrests, pending charges, or convictions for a violent indictable crime or
disorderly persons offense, stalking offense pursuant to section | of P.L.1992, ¢.209 (C_.2C:12-
10), or domestic violence offense enumerated in section 3 of P.L.1991, ¢.261 (C.2C:25-19);
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 33 of 104 PagelD: 33

P.L.2018, CHAPTER 35
3

(6) has any prior arrests, pending charges, or convictions for any offense involving cruelty to
animals or any history of acts involving cruelty to animals;

(7) has any history of drug or alcohol abuse and recovery from this abuse; or

(8) has recently acquired a firearm, ammunition, or other deadly weapon.

g. The temporary extreme risk protective order shall prohibit the respondent from having
custody or control of, owning, purchasing, possessing, or receiving firearms or ammunition, and
from securing or holding a firearms purchaser identification card or permit to purchase a
handgun pursuant to N.J.$.2C:58-3, or a permit to carry a handgun pursuant to N.I.S.2C:58-4
during the period the protective order is in effect and shall order the respondent to surrender
firearms and ammunition in the respondent’s custody or control, or which the respondent
possesses or owns, and any firearms purchaser identification card, permit to purchase a handgun,
or permil to carry a handgun held by the respondent in accordance with section 7 of P.L.2018,
¢.35 (C.2C:58-26). Any card or permit issued to the respondent shall be immediately revoked
pursuant to subsection f. of N.IS.2C:58-3.

h. A temporary extreme risk protective order issucd under this section shall remain in effect
until a court issues a further order.

i. The court that issues the temporary extreme risk protective order shall immediately
forward:

(1) a copy of the order to the petitioner and county prosecutor in the county in which the
respondent resides; and

(2) a copy of the order and the petition to the appropriate law enforcement agency in the
municipality in which the respondent resides, which shall immediately, or as soon as practicable,
serve it on the respondent.

If personal service cannot be effected upon the respondent, the court may order other
appropriate substituted service. At no time shall a petitioner who is a family or household
member be asked or required to serve any order on the respondent, The law enforcement agency
serving the order shal] not charge a fee or seck reimbursement from the petitioner for service of
the order,

J. Notice of temporary extreme risk protective orders issued pursuant to this section shall be
sent by the county prosecutor to the appropriate chiefs of police, members of the State Police,
and any other appropriate law enforcement agency or court.

k, Any temporary extreme risk protective order issued pursuant to this section shall be in
effect throughout the State, and shall be enforced by all law enforcement officers.

|. (1) A petition for a temporary extreme risk protective order filed against a law enforcement
officer shall be filed in the law enforcement agency in which the officer is employed. The law
enforcement officer or employee receiving the petition shall advise the petitioner of the
procedure for completing and signing a petition.

(2) Upon receipt of the petition, the law enforcement officer’s employer shall immediately
initiate an internal alfairs investigation.

(3) The disposition of the internal affairs investigation shall immediately be served upon the
county prosecutor who shall make a determination whether to refer the matter to the courts.

(4) The law enforcement officer’s employer shall take appropriate steps to implement any
findings set forth in the disposition of the internal affairs investigation.

The law enforcement officer shall not be terminated during the pendency of the internal
affairs investigation.

C.20:58-24 Final extreme risk protective order.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 34 of 104 PagelD: 34

P.L.2018, CHAPTER 35
4

5. a, A hearing for a final extreme risk protective order shall be held in the Superior Court in
accordance with the Rules of Court within 10 days of the filing of a petition pursuant to
subsection a. of section 4 of P.L.2018, ¢.35 (C.2C:58-23). A copy of the petition shall be
served on the respondent in accordance with the Rules of Court.

b, The county prosecutor shall produce in an expedited manner any available evidence
including, but not limited to, evidence related to the factors enumerated in subsection f. of
section 4 of P.L.2018, ¢.35 (C.2C:58-23). [f the court finds by a preponderance of the evidence
at the hearing that the respondent poses a significant danger of bodily injury to the respondent's
self or others by having custody or control of, owning, possessing, purchasing, or receiving a
firearm, the court shall issue an extreme risk protective order.

c, When deciding whether to issuc the order, the court shall consider the factors enumerated
in subsection f. of section 4 of P.L.2018, ¢.35 (C.2C:58-23), as well as any other relevant
evidence.

d. An extreme risk protective order issued pursuant to this section shall prohibit the
respondent from having custody or control of, owning, purchasing, possessing, or receiving a
firearm. A respondent who is a law enforcement officer shall be subject to the provisions of
subsection |. of section 4 of P.L.2018, ¢.35 (C.20:58-23).

C.2C:58-25 Termination of final extreme risk protective order.

6. Upon request of the petitioner or respondent, in a form prescribed by the Administrative
Office of the Courts, the court may terminate a final extreme risk protective order issued
pursuant fo section 4 of P.L.2018, ¢.35 (C.2C:58-24) if:

a. the petitioner or respondent, as the case may be, has received notice in accordance with
the Rules of Court;

b. the appropriate law enforcement agency and the county prosecutor have been notified:
and

c. a hearing has been held by the court.

The petition for termination of the order may be filed at any time following the issuance of
the order. During the hearing, the court shall consider the factors enumerated in subsection f. of
section 4 of P.L.2018, ¢.35 (C.2C:58-23), as well as any other relevant evidence including, but
not limited to, whether the respondent has received, or is receiving, mental health treatment,

If the respondent petitioned for termination, the respondent shall bear the burden at the
hearing of proving by a preponderance of the evidence that the respondent no longer poses a
significant danger of causing bodily injury to the respondent’s self or to other persons by having
custody or control of, owning, possessing, purchasing, or receiving a firearm.

C.2C;38-26 Surrender of firearms upon issuance of order.

7. a. When a temporary or final extreme risk protective order is issued pursuant to section 4
or 5 of P.L.2018, ¢.35 (€.2C:58-23 or C.2C:58-24), the court shall order the respondent to
surrender to the local law enforcement agency all firearms and ammunition in the respondent's
custody or control, or which the respondent owns or possesses, and any firearms purchaser
identification card, permit to purchase a handgun, or permit to carry a handgun held by the
Tespondent. The court also shall notify the respondent that the respondent is prohibited from
purchasing firearms or ammunition or applying for a firearms purchaser identification card,
permit to purchase a handgun, or permit to carry a handgun.

b. Tf the petition for the temporary extreme risk protective order indicates that the
respondent owns or possesses any firearins or ammunition, the court shall issue a search warrant
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 35 of 104 PagelD: 35

P.L.2018, CHAPTER 35
45

with the temporary or final extreme risk protective order and the law enforcement officer who
serves the order shall request that all firearms and ammunition immediately be surrendered.

(1) The respondent immediately shall surrender, in a safe manner, all firearms and
ammunition in the respondent’s custody or control, or which the respondent owns or possesses,
and any firearms purchaser identification card, permit to purchase a handgun, or permit lo carry a
handgun held by the respondent to the control of the law enforcement officer.

(2) The respondent may request that the law enforcement agency sell all firearms and
ammunition in a safe manner to a federally licensed firearms dealer pursuant to section 8 of
P.L.2018, ¢.35 (C.2C:58-27).

(3) The law enforcement officer or licensed firearms dealer taking possession of any firearms
or ammunition pursuant to this subsection shall issue a receipt identifying all firearms and
ammunition that have been surrendered by the respondent. The officer or dealer shall provide a
copy of the receipt to the respondent at the time of surrender.

(4) If the respondent surrenders firearms and ammunition to a law enforcement officer
pursuant to paragraph (1) of this subsection or surrenders or sells firearms and ammunition to a
licensed dealer pursuant to paragraph (2) of this subsection, the respondent shall, within 48 hours
after being served with the order, file the receipt with the county prosecutor, Failure to timely
file the receipt or copy of the receipt shall constitute contempt of the order.

¢, The court which issued the protective order may issue a search warrant for a firearm or
ammunition that is in the custody or control of, owned, or possessed by a respondent who is
subject to a temporary or final protective order issued pursuant to section 4 or 5 of P.L.2018,
6.35 (C.20:58-23 or C.2C:58-24) if the respondent has lawfully been served with that order and
has failed to surrender the firearm or ammunition as required by this section.

d. The respondent may petition the agency for the return of any surrendered firearms or
ammunition upon termination of an order pursuant to section 6 of P_L.2018, ¢.35 (C.2C:58-25),
Within 30 days of receiving a petition for the return of surrendered firearms or ammunition and
after the termination of the order, the agency shall return the firearm or ammunition unless:

(1) the firearm has been reported as stolen; or

(2) the respondent is prohibited from possessing a firearm under State or federal law.

Nothing in this act shall prohibit revocation and seizure of a person's firearms purchaser
identification card, permit to purchase a handgun, permit to carry a handgun, and weapons as
authorized pursuant to applicable law.

e. If a person other than the respondent claims title to any firearm or ammunition
surrendered pursuant to this section, and the law enforcement agency determines that the person
is the lawful owner of the firearm or ammunition, the firearm or ammunition shall be returned to
that person.

f. If the respondent has surrendered a firearm or ammunition to a federally licensed
firearms dealer, after termination of the order, the respondent may request the law enforcement
agency, in writing, to authorize the return of the firearm or ammunition from the dealer. The
dealer shall transfer the firearm or ammunition to the respondent in accordance with procedures
required when a firearm or ammunition is being sold from the dealer's inventory in accordance
with N.J.§.2C:58-2.

C.2C:58-27 Transfer, sale of surrendered firearms.

8. A respondent who has surrendered any firearm or ammunition to a law enforcement
agency pursuant to P.L.2018, ¢.35 (C.2C:58-20 et al.) who does not want the firearm or
ammunition returned or is no longer eligible to own or possess a firearm or ammunition may
sell or transfer title of the firearm or ammunition to a federally licensed firearms dealer. The
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 36 of 104 PagelD: 36

P.L.2018, CHAPTER 35
6

agency shall transfer possession of the firearm or ammunition to a licensed dealer only after
the dealer has displayed written proof of transfer of the firearm or ammunition from the
respondent to the dealer and the agency has verified the transfer with the respondent.

C.2C:58-28 Destruction of firearms pennitted.

9. A law enforcement agency holding any firearm or ammunition surrendered pursuant to
P.L.2018, ¢.35 (C.2C:58-20 et al.) for more than one year after the termination of the extreme
tisk protective order may destroy the firearm or ammunition in accordance with the policies and
procedures of the agency for destruction of firearms or ammunition.

C.2C:58-29 Violations considered offense; contempt proceedings.

10. A violation by the respondent of an order issued pursuant to section 4 or 5 of P_L.2018,
c.35 (C.2C:58-23 or C.2C:58-24) shall constitute an offense under subsection c. of N.J.8.2C:29-
9 and each order shall so state. All contempt proceedings conducted pursuant to N.J.8.2C:29-9
involving an extreme risk protective order shall be heard by the Superior Court. All contempt
proceedings brought pursuant to P.L.2018, c.35 (C.2C:58-20 et al.) shall be made in accordance
with the Rules of Court,

C.2C:58-30 Electronic central registry.

11. a. The Administrative Office of the Courts shall include all persons who have had a final
extreme risk protective order entered against them pursuant to section 5 of P.L.2018, ¢.35
(C.2C:58-24), and all persons who have been charged with a violation of a temporary or final
extreme risk protective order issued pursuant to section 4 or 5 of P.L.2018, ¢.35 (C.2C:58-23 or
C.2C:58-24), in an electronic central registry created and maintained by the Administrative
Office of the Courts. All records made pursuant to this section shall be kept confidential and
shall be released only to a police or other law enforcement agency investigating a report of a
crime, offense, or act of domestic violence, or conducting a background investigation involving a
person's application for a firearms purchaser identification card or permit to purchase a handgun
or employment as a police or law enforcement officer, or for any other purpose authorized by
law or the Supreme Court of the State of New Jersey. A respondent's information, other than
information related to a violation of a temporary or final order issued pursuant to section 4 or 5
of P.L.2018, ¢.35 (C.2C:58-23 or C.2C:58-24), shall be removed from the registry upon the
termination of the extreme risk protective order.

b. Any person who disseminates or discloses a record or report of the central registry for a
purpose other than the purposes authorized in this section or as otherwise authorized by law or
the Supreme Court of the State of New Jerscy is guilty of a crime of the fourth depree.

12, W.3.5.2C:29-9 is amended to read as follows:

Contempt.

2C:29-9, Contempt. a. A person is guilty of a crime of the fourth degree if the person
purposely or knowingly disobeys a judicial order or protective order, pursuant to section 1 of
P.L.1985, ¢.250 (C.20:28-5.1), or hinders, obstructs, or impedes the effectuation of a judicial
order or the exercise of jurisdiction over any person, thing, or controversy by a court,
administrative bady, or investigative entity,

b. (1) Except as provided in paragraph (2) of this subsection, a person is guilty of a crime of
the fourth depree if that person purposely or knowingly violates any provision in an order
entered under the provisions of the “Prevention of Domestic Violence Act of 1991," P.L.1991,
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 37 of 104 PagelD: 37

P.L.2018, CHAPTER 35
7

c.26] (C.2C:25-17 et al.) or an order entered under the provisions of a substantially similar
statute under the laws of another state or the United States when the conduct which constitutes
the violation could also constitute a crime or a disorderly persons offense.

Orders entered pursuant to paragraphs (3), (4), (5), (8), and (9) of subsection b, of section 13
of P.L.1991, ¢.261 (C.2C:25-29) or substantially similar orders entered under the laws of another
state or the United States shall be excluded from the provisions of this paragraph.

(2) In all other cases a person is guilty of a disorderly persons offense if that person
purposely or knowingly violates an order entered under the provisions of the "Prevention of
Domestic Violence Act of 1991," P.L.1991, 6.261 (C.2C:25-17 et al.) or an order entered under
the provisions of a substantially similar statute under the laws of another state or the United
States.

Orders entered pursuant to paragraphs (3), (4), (5), (8), and (9) of subsection b. of section 13
of P.L.1991, ¢.261 (C.2C:25-29) or substantially similar orders entered under the laws of another
state or the United States shall be excluded from the provisions of this paragraph.

c. A person is guilty of a crime of the third degree if that person purposely or knowingly
violates any provision in an order entered under the provisions of section 3 of P.L.1996, c.39
(C.2C:12-10.1) or section 2 of P.L.1999, 647 (C.2C:12-10.2) or an order entered under the
provisions of a substantially similar statute under the laws of another state or the United States
when the conduct which constitutes the violation could also constitute a crime or a disorderly
persons offense.

d. (1) Except as provided in paragraph (2) of this subsection, a person is guilty of a crime of
the fourth degree if that person purposcly or knowingly violates any provision in an order
entered under the provisions of P.L.2015, ¢.147 (C.2C;14-13 et al.) or an order entered under the
provisions of a substantially similar statute under the laws of another state or the United States
when the conduct which constitutes the violation could also constitute a crime or a disorderly
persons offense.

(2) In all other cases a person is guilty of a disorderly persons offense if that person
purposely or knowingly violates an order entered under the provisions of P.L.2015, ¢.147
(€.2C:14-13 et al.) or an order entered under the provisions of a substantially similar statute
under the laws of another state or the United States.

e. A person is guilty of a crime of the fourth depree if the person purposely or knowingly
violates any provision of an order entered under the provisions of the “Extreme Risk Protective
Order Act of 2018,” P.L.2018, ¢.35 (C.2C:58-20 et al.) or an order entered under the provisions
of a substantially similar statute under the laws of another state or the United States.

As used in this section, "state" means a state of the United States, the District of Columbia,
Puerto Rico, the United States Virgin Islands, or any tertitory or insular possession subject to the
jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native
village, which is recognized by a federal law or formally acknowledged by a state.

13. Section 6 of P.L.1979, 6.179 (C.2C:39-7) is amended to read as follows:

C.2C:39-7 Certain persons not to have weapons.

6. Certain Persons Noi to Have Weapons.

a, Except as provided in subsection b. of this section, any person, having been convicted
in this State or elsewhere of the crime of aggravated assault, arson, burglary, escape,
extortion, homicide, kidnapping, robbery, aggravated sexual assault, sexual assault, bias
intimidation in violation of N.J.$.2C:16-1 or endangering the welfare of a child pursuant to
N.J.S.2C:24-4, whether or not armed with or having in his possession any weapon
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 38 of 104 PagelD: 38

PLL2018, CHAPTER 35
¢

enumerated in subsection t. of NwLS8.2C:39-1, or any person convicted of a crime pursuant Lo
the provisions of W_I8.20:3903, NLS.20:394 or NL3,20,39-9, or any person who has ever
been committed for a mental disorder to any hospital, mental institution or sanitariam untess
he possesses a certificate of a medical dector or psychiatrist licensed to practice in New
Jersey or other satisfactory proof that he is no longer suffering from a mental disorder which
interferes wilh or handicaps him in the handling of a firearm, or any person who has been
convicted of other than a disorderly persons or petty disorderly persons offense for the
uillawful usc, possession or sale of a controlled dangerous substance as defined in
NS.20:95-2 who purchases, owns, possesses or controls any of the satd weapons is guilty
ofa crime of the fourth degree,

b. (1) A person having been convicted in this State ot elsewhere of the crime of
aggravated assault, arson, burglary, escape, extorlion, homicide, kidnapping, robbery.
aggravated sexual assault, sexual assault, bias intimidation in violation of N.IS.2C:16-d,
endingering the welfare of a child pursuant to N.15.20:24-4, stalking porsuant to PLL, To,
c.209 (C.20:12-10) or a ertme invelving domestic violence as defined in section 3 of
P.LA99], c.261 (C.20:28-19), wheiher or not armed with or having in his possession a
Weapon enumeraled in subsection r of N_LS.2C:39-1, ora person having been convicted of 4
crime pursuant to the provisions of N.J8.20:35-3 through N.IS.2C:35-6, inclusive; section 1
of PALE987, e401 (C.20:35-7); NUS 2C:35-18: NLS 2039-3. NES 2Co-4 oy
NAS.20:3069 who purchases, owns, possesses or cantrols a firearm is guiley of a crime of
the second degree and upon conviction thereof, the person shall be sentenced to a term of
imprisonment by the court. The term of imprisonment shall include the imposition of a
Minimum term, which shall be fixed at five years, during which the defendant shall be
ineligible for parole. if the defendant is semenced to an extended term of imprisonment
pursuant to NLLS.20:43-7, the extended term of imprisonment shall inctude the imposition af
a minimum term, which shall be fixed at, or between, one-third and one-half of the sentence
imposed by the court ar five years, whichever is greater, during which the defendant shall be
ineligible for parale.

(2) A person heving been convicted in this State or elsewhere of a disorderly persons
offense involving domestic violence, whether or net armed with or having in his possession a

controls a firearm is guilty ola crime of the third degree.

(3) A person whose firearm is seized pursuant to the "Prevention of Damiestic Violence
Act of 1997," PLLUV9E, 6.261 (C.2C:25-17 et seq.) and whose firearm has not been returned,
or who is subject ta a court order prohibiting the possession of firearms isstted pursuant to
the “Prevention of Domestic Violence Act of 1991," P.L.1O9L, ¢ 26! (O.20:25-17 ef seq.)
who purchases, owns, possesses or controls a firearm is guilty of a crime of the third degree,
except that the provisions of this paragraph shall not apply to any law enforcement officer
while actually on dity, or to any member of dhe Armed Forces of ihe United States or
member of the National Cruard while actually on duty of traveling to or from an athorized
place of duty.

(4) A person who is subject ta a court order prohibiting the custody, control, ownership,
purchase, possession, ar receipt of a firearm or ainmunition issued pursuant to the “Extreme
Risk Protective Order Act of 2018," P.L.2O18, e435 (C.20;5820 ef al) who purchases,
acquires, owns, possesses, or contrals a firearm ar ammunition is guilty of a crime of the
third degree.

¢. Whenever apy person shall have been convicted in another slate, territory,
eommonwealth or other jurisdiction of the United States, or any country in the world, ja 4
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 39 of 104 PagelD: 39

P.L.2018, CHAPTER 33
o

court of competent jurisdiction, of a crime which in said other jurisdiction or country is
aontparible to ome af the comes enumerated in subsection a. orb, of this section, then that
person shail be subject to the provisions of this section.

14. N5S.20:58-3 is amended do read as follows:

Purchase of firearats,

207.583. a, Permit to purchase a handguns. No person shail seil, give, ransfer, assion ot
otherwise dispose of, nor reecive, purchase, or otherwise acquire a handgun wnless the
putchaser, assignee, donee, receiver ar holder is {icensed ag a deaker under this chapter or has
first secured a permit to purchase a handgun as provided by this section.

b. Firearms purchaser identifieation card. Ne person shalf sell, give, transfer, assign or
otherwise dispose af nor receive, purchase or otherwise acquire on antique cannon or a rifle
or shotgun, other than an antique rifle or shotgun, unless the purchaser, assignee, donee,
receiver or holder is licensed as a dealer under this chapler or possesses a valid firearms
purchaser Wentification card, and first exhibits the card to the seller, donor, transferor ar
assignor, aid untess the purchaser, assignee, donee, reeciver or holder signs a written
eertifieation, on a form prescribed by the superintendent, which shal] indicate that he
presently complies with the requirements of subsection ¢. of this section and shall contain his
name, address and firearms purchaser identification card number or dealer's registration
number, The certification shail be retained by the seller, as provided in paragraph (4) of
subsection a. of N.S.2C;48«2, or, in the case ofa person who ix not a dealer, it may be filed
with the chie( of police of the municipality in which he resides or with the superintendent.

« Who may obtain. No person of good character and good repute in the camumunity int
which be lives, and wha is not subject to any of the disabilities set forth in this section or
other sections of this chapter, shall be denied a permit to purchuse a handyun or a firearins
purchaser identification card, except as hercinafier set forth. No handpun purchase permit ar
firearms purchaser identification card shalt be issued:

(h) To any person who has been convicted of any crime, or a disorderly persons offense
involving an act of domestic violence as defined in section 3 of P.L.1991, ©2611 (C.20:25-
19), whether or not armed with or possessing a weapon at the lime of the offense;

(2) To any drug dependent person as defined im section 2 of PLL.E97O0, o.226 (C242 1-2),
to any person who is confined for a mental disorder to a hospital, mental institution or
sanitarium, of io any person who is presently an habitual drunkard;

GQ) To any person who suffers from a physical defect or disease which would make it
wosafe for him to handle firearms, to any person who has ever been confined for a mental
disorder, or to any alcoholic unless any of the foregoing persons produces a certificate of a
medical doctor or psychiatrist licensed in New Jersey, or other satisfactory proof, that he Is
no Jonger suffering from that particular disability in a manner thal would interfere with or
handicap him in the handling of firearms; to any person who knowingly falsifies any
information on the application form for a handgun purchase permit or firearms purchaser
identification card;

(4) ‘To any person under the age of 18 years for a firearms purchaser identification card
and to any persen under the age of 21 years for a permit to purchase # handgun;

(5) To any person where the isstiance would not be in the interest of the public health,
safety or welfare;
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 40 of 104 PagelD: 40

P.L2018, CHAPTER 35
a

(6) To any person who is subject io a restraining order issucd pursuant to the “Prevention
of Domestic Violence Act of FOOL, PLLI991, 268 (0.20:25-17 et seq.) prohibiting the
person from possessing any firearm:

(7) To any person who as a juvenile was adjudicated delinquent for an offense which, if
committed by an adult, wouk! consdinte a crime and the offense involved the unlawful use or
possession of a weapon, cxplosive or destructive device or is enumerated in subsection d. of
section 2 of PLL.1997, ebb? (C.20:43-7,2);

{8} To any person whose firearm is seized pursuant to ihe "Prevention of Domestic
Violence Act of 1991," PLLVOGE, 268 CC. 20:95-17 et seq.) and whose firearm hag not been
relorned:

() To any person named on the consolidated Terrorist Watchlist matniained by the
Terrorist Screening Center administered by the Federal Bureau of Investigation: of

(10) Fo any person who is subject to a court order prohibiting the custody, contrat,
ownership, purchase, possession, or receipt of a firearm or ammunition issued pursuant to the
“Extreme Risk Protective Order Act of 2018," P.L.2018, 6.35 (C.2C:58-20 et aly

d. Issuance. The chief of police of an organized full-time police department of the
municipality where the applicant resides or Lhe superintendent, in all other cases, shall upon
application, issue to any person qualified under the provisions of subsection ¢. of this section
a permit to purchase a handjrun oF a firearms purchaser identification card.

Any person aggrieved by the denial of a permit or identification card may request 8
hearing in the Superior Court of the county in which he resides if he is a resident of New
Jersey or in the Superior Court of the county in which his application was Mled if he is a
nonresident. The request for a hearing shall be otade in writing within 30 days of the denial
of the application for a permit or identification card. The applicant shall serve a copy of bis
tequest for a hearing upon the chief of polige of Uie inunicipality in which he resides, if he is
a resident of New Jersey, and upon the superintendent in all cases, The hearing shall be held
and a record made thereof within 30 days of the receipt of the application for a hearing by
the judge ofthe Superior Court. No formal pleading and ne filing fee shall be required as a
preliminary to a hearing. Appeals Irom the results of a hearing shail be in accordance with
hin.

e. Applications. Applications for permits to purchase a handgun and for firearnts
purchaser identification cards shall be in the form preseribed by the superintendent and shall
set forth the name, restdence, place of business, age, date of birth, occupation, sex and
physical description, including distinguishing physical characteristics, if any, of the
applicant, and shall state whether the applicant is a citizen, whether be is an alcoholic,
habitual drunkard, drug dependent person as defined in section 2 of P.L.I970, 6.226
(C,.24:21-2}, whether he has ever been confined or committed to a oiental institution or
hospital for treatment or observation of a mental or psychiatric condition on a temporary,
interim or permancm basis, giving the name and location of the institulion or hospital and the
dates of confinement or commitment, whether he has been attended, treated or observed by
any doctor or psychiatrist or at any hospital or mental institution an an inpatient or oulpatient
basis for any mental or psychiatric condition, giving the name and location of the doctor,
psychisitist, hospital or institution and the dates of the acewrrence, whether he presently or
ever has been a member of any organization which advocates or approves the commission of
acls of force and vielence fo overthrow the Ciavernment of the Uniled States or of this State,
or which seeks to deny others thetr rights under the Canstitution of cither the United States
or the State of New Jersey, whether he has ever been convicted ol a crime or disorderly
persons offense, whether the person is subjeet to a restraining order issued pursuant to the
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 41 of 104 PagelD: 41

P.L.2018, CHAPTER 35
TE

“Prevention of Domestic Violence Act of 1999," PLL.I99L, 4261 (C.20:25-17 et seq.)
prohibiting the person from possessing any firearm, whether the person is subject to a
Protective order issued pursuant to the “Extreme Risk Protective Order Act of 2018,”
P.L.2018, ¢.35 (C.2C:58-20 ot al.} prohibiting the person from possessing any firearm, and
other information as the superintendent shall deem necessary for the proper enforcement of
this chapter. For the purpose af complying with this subsection, the applicant shall waive
any statutory or other right of confidentiality relating to institutional confinement. The
application shall be signed by ihe applicant and shall contain as references the names and
addresses of two reputable citizens personally acquainted with him.

Application blanks shall be obtainable from the superintendent, fram any other officer
authorized to grant a permit or identificalion card, and from licensed retail dealers.

The chief police officer or the superintendent shall obtuin the fingerprints of the applicant
and shall have them compared with any and all records of fingerprints in the municipality
and county in which the applicant resides and also the records of the State Bureau of
Identification and the Federal Bureau of luvestigatian, provided Unat an applicant! for a
handgun purchase permit who possesses a valid firearms purchaser identification card, or
who has previously obtained a handgun purchase permit fram he same licensimg authority
for which he was previously fingerprinted, and who provides other reasonably satisfactory
proof of his identity, need not be fingerprinted again; however, the chief police officer or the
superintendent shall pracced to invesiigate the application ta determine whether or not the
applicant has become subject to any of the disabilities set forth in this chapter,

tf Granting of permit or identification card; (ce; term; renewal; revocation. The
application for the permit to purchase a handgun together with a fee of $2, or the application
for [he Orearms purchaser identification card together with a fee of $4, shall be delivered or
forwarded to the Hcensing aulhorily who shall investigate the same and, unless good cause
for the denial thereof appears, shall grant the permit or the identification card, or both, if
application has been made therefor, within 30 days from the date of receipt of the application
for residents of this State and within 45 days for nonresident applicants. A permit to
purchase a handgun shall be valid for a period of 96 days from the date of issuance and may
be renewed by the issuing authority for good cause for an additional 90 days. A firearms
purchaser identification card shall be valid until such time as the holder becomes subject to
any of the disabilities set forth in subsection ¢, of this section, whereupon the eard shall be
void and shall be returned within five days by the holder to the superintendent, who shall
then advise the licensing authority, Failure of the holder to return the firearms purchaser
identification card to the superintendent within the five days shall be an offense under
subsection a, of MJ.5.20:39-10, Any flrearins purchaser identification card may be revoked
by the Superior Court of the county wherein the card was issued, after hearing upan notice,
upon a finding that the bolder thereol no longer qualifies for the issuance of the permin The
county prosccutor af any county, ihe chief police officer of any municipality ar any citizen
may apply to the court at any time for the revocation of the card.

There shall be no conditions of requirements added to the form or content of the
application, or required by the licensing authority for the issuance of a permit or
identification card, other than those thi are spectfically set forth in this chapter.

g. Disposition ef fees. AH fees for permits shall be paid to the State Treasury if the
permit is issued by the superintendent, to ihe municipality if issued by the chief of police,
and to the county treasurer if issued by the judge of the Superior Court,

h. Form of permit; quadruplicate: disposition of copics. The permit shall be in the farm
prescribed by the superintendent and shall be issued to the appticant in quadruplicate. Prior
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 42 of 104 PagelD: 42

P.L2018, CHAPTIR 35
12

to the time he receives the handgun from the seller, the applicant shail deliver to the seller
the permit in quadruplicate and the seller shatl complete all of the information required on
the form, Within tive days of the date of the sale, the seller shall forward the original copy
to the superintendent and the second copy to the chief of police of the thunicipalily in which
ihe purchaser resides, excep! that in a municipality having no chief of police, the copy shall
be forwarded to the superintendent. The third copy shall then be returned to the purchaser
with the pistol or revolver and the fourth copy shalt be kept by the seller as a permanent
record.

i, Restriction an number of firearms person may purchase, Only one handgun shall be
purchased or delivered on cach permit and no more thon one handgun shall be purchased
within any 30-day period, but this limitation shall not apply to:

(£) a federal, Stale, or local jaw enforcement officer or agency purchasing bamdpuns tor
use by officers in the aclual performance of their law enforcement duties;

(2) a collector of handguns as curios or relics as defined in Title 18, United States Code.
section 921 (a) (ES) who has in bis possession a valid Collector of Curios and Relics License
issued by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives;

(3) transfers of handguns amony licensed retail dealers, registered wholesale dealers and
registered manufacturers:

(4) transfers of handguns fram any person ta a licensed retail dealer or a registered
wholesale dealer or registered manufacturer:

(3) any transaction where the person has purchased a handgun from a licensed retail
dealer and has returned that hondgun to the deater in exchange for another handgun within 30
days of the original transaction, provided the retail dealer reports the exchange transaction to
the superintendent; or

(6) any transaction where lhe superintendent issues an cxemption from the prohibition in
this subsection pursuant to the provisions of section 4 of P.L.2009, ¢.186 (C.20:58-3.4),

The provisions of this subsection shall not be construed to afford or authorize any other
exemption from the regulatory provisions goverting firearms set forth in chapter 39 and
chapter 58 of Title 2C of the New Jersey Statutes;

A person shal) nat be restricted as to the number of rifles or shotguns he may purchase,
provided he possesses a valid firearms purchaser identification card and pravided further that
he signs the certification required in subsection b. of this section for each transaction.

i. Firearms passing to heirs or legatees. Notwithstanding any other provision of this
section concerning the transfer, receipt or acquisition of a firearm, a permil to purchase or a
firearms purchaser identification card shall nat be required for the passing of a firearm upon
the death of an owner thereof io his heir or leaatee, whether the same be by testamentary
bequest or by the laws af intestacy. The person who shall so receive, or acquire the fircarm
shall, however, be subject to all other provisions af this chapter, [f the heir or legatee af the
firearm does not qualify ta possess or carry il, he may retain ownership of the Firearm for the
purpose of sale for a period not exceeding 180 days, or for a further fimited period as may be
approved by the chief law enforcement officer of the municipality in which the heir or
legaiee resides or the superintendent, provided that the firearm ig in the enstody of the chief
law enforcement offteer of the municipality of the superintendent during that period.

k. Sawed-off shotguns. Nothing in this section shall be construed w authorize the
purchase or possession of any sawed-off shotgun.

Nothing in this section and in N_S.2C:58.2 shall apply to the sale or purchase of a
visual distress signalling device approved by the Uniled Siates Coast Guard, solely for
possession on a private or commercial aireraft or any boat; provided, however, that no person
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 43 of 104 PagelD: 43

P.L.2018, CHAPTER 35
13

under the age of 18 years shall purchase nor shall any person sell to a person under the age of
18 years a visual distress signalling device.

m, The provisions of subsections a. and b. of this section and paragraphs (4) and (5) of
subsection a. of N.J.$.2C:58-2 shall not apply to the purchase of firearms by a law
enforcement agency for use by law enforcement officers in the actual performance of the
officers' official duties, which purchase may be made directly from a manufacturer or from a
licensed dealer located in this State or any other state,

C.2C:58-31 Rules of Court.
15, The Supreme Court may promulgate Rules of Court to effectuate the purposes of the
“Extreme Risk Protective Order Act of 2018,” P.L.2018, ¢.35 (C.2C:58-20 et al.).

C.2C:58-32 Rules, regulations.

16. The Attorney General may adopt, pursuant to the “Administrative Procedure Act,”
P.L.1968, ¢. 410 (C.52:14B-1 et seq.), rules and regulations necessary to implement the
provisions of the “Extreme Risk Protective Order Act of 2018." P.L.2018, ¢.35 (C.2C:58-20
et al,).

17. This act shall take effect on the first day of the fifteenth month next following
enactment, but the Attarmey General and the Administrative Director of the Courts may take

any anticipatory action as shall be necessary to effectuate the purposes of this act.

Approved June 13, 2018.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 44 of 104 PagelD: 44

“Exhibit B”
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 45 of 104 PagelD: 45

 

aii’ New jersey “ou rts Administrative Office of the Courts
UF cmon

independence = litegrity « Fattness - Quality Service

 

GLENN A, GRANT, LAD,

Acting Adminiutoative Diecceor af the Courts

 

www nicourts.goyv * Phone: 600-376-d000 « Fax: 609-376-2002

TO: Assignment Judges Directive # 49-19
Criminal Presiding Judges
Municipal Court Presiding Judgas
ARS
FROM: Glenn A. Grant, JAD. ~ Paty
SUBJ: Guidelines for Extreme Risk Protective Orders

DATE: August 12, 2019

 

This Directive promulgates the attached Guidelines for Extreme Risk Protective Orders,
effective September 1, 2019, in accordance with the “Extreme Risk Protective Order Act of 2018,”
codified at N.JS.A. 20:58-20 to -32 (hereafter the Act}. The legislative history indicates that the
Act was modeled ‘on the process for a victim of domestic violence to obtain a restraining order
under the “Prevention of Domestic Violence Act of 1991” (N.J.S.A. 20:25-17 et seq.), as well as
similar laws in other states. Accordingly, the procedures for extreme risk protective orders are
similar to the procedures for domestic violence proceedings. | have approved these Guidelines
based on the recommendations in the “Response of the Supreme Court Criminal Practice
Committee to Proposed Rule 3:58 ‘Extreme Risk Protective Orders’ (May 28, 2019),’ with input
from the Working Group on Extreme Risk Protective Orders.

The Guidelines establish a civil process and procedures for a “petitioner” (defined as a
family or household member’ or a law enforcement officer) to seek an extreme risk protective
order. Specifically, an extreme risk protective order prohibits a person (hereafter respondent) from
owning, purchasing, possessing, or receiving firearms or ammunition, or from securing or holding
a firearms purchaser identification card, a permit to purchase a handgun pursuant to N.J.S.A.
2C:58-3, or a permit to carry a handgun pursuant to N.wS.A. 20:58-4.

‘Because the relief provided under an extreme risk protective order is limited to prohibiting
the respondent from having firearms and or ammunition, such an order does not offer the range
of relief provided by restraining orders issued pursuant to the "Prevention of Domestic Violence

 

‘A “farnily or household member” is defined.as a spouse, comestic partner, partner in a civil union couple,
or former spouse, former domestic partner, or former partner in a civil union couple, or any other person
who is a present household member or was at any time a household member: a person with whom the
respondent has a child in common, or with whom the respondent anticipates having a chitd in cammon if
one of the parties is pregnant; or a current or former dating partner. N.J.S.A. 20:58-21.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 46 of 104 PagelD: 46

Directive #19-19 — “Guidelines for Extreme Risk Protective Orders”
August 12, 2019
Page 2

Act of 1991." For example, a plaintiff or person protected under that statute? who has been
subjected to an act of domestic viclence® can apply for a temporary restraining order that not only
authorizes the seizure of the defendant's firearms but also prohibits the defendant from retuming
to the scene of the domestic violence. A final domestic violence restraining order provides
additional types of relief, such as exclusive possession of the residence or household, or
prohibiting the defendant from entering the residence, property, school or place of employment of
the victim. See N.J.S.A. 2C:25-28(b) for the specific reliefs that are available for restraining orders
under the Prevention of Domestic Violence Act.

Therefore, based on the circumstances, it may be appropriate for a person seeking an
extreme risk protective order to consider instead applying for a restraining order under the
Prevention of Domestic Violence Act. The Family Division of the Superior Gourt at any county
courthouse can he contacted for information on domestic violence restraining orders.

Petition for a Temporary Extreme Risk Protective Order

There are four types of civil petitions for temporary extreme risk protective orders, as set
forth in Guideline 2 (“Petition for Temporary Extreme Risk Protective Order’). Specifically, the
types of petitions are as follows:

(1) a family or household member can file a petition at the Criminal Division of the Superior
Court, except for a petition against a jaw enforcement officer respondent, which must
be filad as noted in (4) below, or may request a petition at a law enforcement agency
for filing with the court;

(2) a law enforcement officer petitioner may file a petition with the court;

(3) other persons who are neither family or household members nor law enforcement
officers may request at a flaw enforcement agency that a law enforcement officer file a
petition with the court; and

(4) a petition against a jaw enforcement officer respondent must be filed at the law
enforcement agency where the respondent officer is employed.

 

2 A “victim of domestic violence” means a person protected under the Prevention af Domestic Violence
Act and shail include any person who is 18 years of age or older or who is an emancipated minor and who
has been subjected to domestic violence by a spouse, former spouse, or any other person whois a prasent
household member or was at any time a household member. “Victim of domestic violence” also includes
any person, regardless of age, who has been subjected to domestic violence by a person with whom the
victim has a child in common, or with whom the victim anticipates having a child in common, if one of the
parties is pregnant. “Victim of domestic violence” also includes any person who has been subjected to
og violance by a person with whom the victim has had a dating relationship, See N.J.S.A. 2C:25-
). |

* An act of domestic violence means the occurrence of one or more of the enumerated acts inflicted upon
4 person protected under the Prevention of Domestic Violence Act by an adult or an emancipated minor
pursuant te N.IS.A, 20:25-19(a).

Richard J. Hughes Justice Camplex « PO Box 037 + Trenton, Naw Jersey 06625-0037
 

a ena #19: 19 ~ “Guidelines for Extreme Risk Protective Orders" a eye a
ree : peg 2019. es ee!
ci Page 8 re

 

sive 0.

 

a ‘Fun a Petition for a : Temporary Extreme Risk Protective Order.

“Thereisn no fee tor or applying for an extreme isk protective order pursuant to N. J s. A 2c 58. vet

on “Except for a petition against a law enforcement officer respondent, petitions can ‘be filed oa
a by family or ousehold members at the Criminal Division of the Supertor Court during regular court So,
business: hours — between 8:30 a.m. and 4:30 p.m., Monday through Friday.. Staff will interview =...
these individuals and will entér the responses in the electronic petition contained i in the Judiciary $ oe

 

es : “ponputerizad system entitled Protective Restraining Order System (PROS).

 

aN family: or fiousehold. member.can also request a petition at any State, county, or

. a “rruniigel law, enforcement agency. The Act provides that the assistance by lawenforcementmay:..
_. include, butis not limited to, providing information related to the factors that are considered bythe...

 

wy : meen or. filing the officer's own petition with the court. N, J. S. A. 2c: o8- 23(a).-

court, joining in the petition, referring the matter to another Jaw enforcement agency. for additional 7 a

Persona who do not fall under the definition of a family or household member i in Guideline a -

~ 1 fe Definitions ") must go to.a law enforcement agency to request that a law enforcement officer —

_.. file’a’ petition. with the court, However, the filing of these petitions is at the discretion. of law...
_.' enforcement as the petitioner, See. “Attorney General Directive Pursuant to the Extreme. Risk 7
Protective. ‘Order Act of 2018" for the quidelines to law enforcement agencies and prosecutors’ oe

- eee on the implementation of this Act at httes: dpoowrs. ni, govloanideidirectiv, htra..

“When: the. respondent is a law ‘enforcement. officer ‘the ‘Act provides a an . altemative an

oo procedure that does not permit the. petition. to be filed with the court: until the conclusion of an

_ internal affairs. ® investigation. and § a | determination by the pounty’ Prosecutor a file a  patition with . ny

wn the | court. wo

 

i - Specialy, N s SA A. 20: :58.23() provides in par

  
   
  
 

| yA petition for. a ‘temporary extreme risk protective order filed against a law a co

Immediately initiate an internal affairs investigation. : : . Se .
0 The. disposition ‘of the internal affairs investigation shall immediately ‘be

: enforcement officer shall be filed:in the law enforcement agency in which the an : oe
officer is employed. The law-enforcement officer or employee receiving, the 0
petition shall advise the petitioner oft the ‘Procedure for completing 8 and Signing On,

@. Upoh raceipt of the petition, ‘the law enforcement officer's employer shal iv

_.8erved upon the county prosecutor: who shail make a determination whether’ . . Be

£0 refer the matter lo the OU (ts. 7 me oo!

ORs such, if a family ‘or. household member comes to. the ‘Superior Court to file a petition ~ 7 -

a against 3 a faw enforcement officer, Staff cannot file that ‘petition, However, staff will provide the”

“Richard J , Hubs Justice Complex PO Box ogy + T renton, New Jersey o8626- Oday .
 

"9 Case :49-cv-19145-BRM-TIB Document 1. Filed 10/21/19 Page 48.0f104 PagelD: 48.

  

we a ‘Directive #19-19 ~ "Guidelines for Extreme Risk Protective Orders" / oe re
oS August 412, 2019. Ba _
— Page 4. By

be -peizon' with the petition form and : an n information sheet on 1 the statutory process for filing a petition Co

against a law enforcement officer. See Attachment. 2, for the Information Sheet for Filing a Petition | ane

7. Against, a Law. Enforcement Officer. That information. sheet also will.be available. on the —¢ ..
. Judiciary's website at: https: /Awww.nicourts, gov/forms/12471_erpo law ofer.pdf. The petition re

oo ‘form can also-be obtained. as ‘of’ September.1 at. the® Criminal Division or onthe:

oo sudlclary s website, at https: Jn. nicourts, goviforms/12430. erpo.. petition. pdf

“Consequently, ‘court staff will not have, and therefore will: not be able to provide, any yo oo

i “Shou be directed to the ‘county prosecutor's s office.”

 

Contents ofthe Petition fora Temporary Extreme Risk Protective Order 2 po

 

“As noted in. Guideline 2(e), the petitioner. must allege. the facts that tend to establish

a “whether the respondent poses an immediate and: ‘present danger of bodily injury to'selforothers
by possessing, purchasing, owning, or receiving a firearm. Accordingly, the. petition form contains.

ds “questions ‘based on the fifteen factors. enumerated in Guideline 3(d) for the court to consider,

along with other relevant evidence, to determine whether to issue a temporary 0 or final extreme

| oe ms tisk protective order.

"Spec cally, the questions © on the fiteen factors address whether the respondent:

tt) has any history of threats 0 or acts of violence byt the e respondent directed evans oe

- self or others;

- a @) has any history: ofu uss, attempted t use, or "threatened use e of physical force ey the - oh

respondent against another person;

ce @ is the subject ofa temporary or final restraining order or rhas violated a a temporary oe
_or final restraining order issued pursuant to the “Prevention of. Domestic Violence oa

Act of 1991 (Na. SA. 20:25: 7 et seq.)

  
  

oo Protection Act of, 2015" (N. J. S. A. 2c: 14- 13 et al. ye

10, OF: domestic Miolance, offense enumerated i in N. J. S. A. at: 20> 19;

 

Wei is ‘the subject of a ‘temporary or final protective order or has violated a temporary . - o - |
“°or-final. protective order. issued .pursuant to the “Sexual: Assault Survivor re

wees ®) has: any prior arrests, ‘pending charges. or convictions. for a violent indictable oO : -
wo -crime or-disorderly. persons offense, stalking offense pursuant to N.J.S A: BC. 12." aos

we “6 © has any p prior arrests, pending charges, or 1 convictions for any offense 2 involving ; : a :

pe a _ stuelty to animals or any history of acts. involving cruelty to animals;
Ceaeeee @ has any history of drug or raleohol abuse and recovery from this abuse;
- @) has recently acquired a firearm, ammunition, or other deadly weapon,
“Richard J. Hughes Justic 8. e Complex’ PO Bax O37: TF renton, New Jersey Ong25- O03?
* Case 3:19-cv-19145-BRM-FJB Document 1. Filed 10/21/19. Page 49.0f 104 PagelD: 49...

Directive #19-19 — "Guidelines for Extreme Risk Protective Orders”
fe August 122019
Page 5 a

@ hes recklessly used, displayed, oF brandished a firearm; .

: 0) has: an existing or previous extreme risk protective order issued ageinst him or Oo -

oo. her, Bo

- | (11) has previously violated : an n extreme risk ¢ protective order issued against him or
: her. Oo O

(12) has any prior involuntary commitment i ina hospital or treatment city for oe
— Persons with psychiatric disabilities; ce . Se

- Q (13) has received or is receiving mental health treatment;

44) hae complied or rhas failed to > comply with any mental health treatment;
Cs ands . oe

- 4 (18): has received a diagnosis of a mental health disorder. |

itis mmportant to note that the Act lists eight factors for the court to consider when making —

cee the determination for an extreme risk protective order, These are the first eight factors listed above

. vand in Guideline 3(d). However, because N.JS.A. 2C:58-23(f) contains non-exclusive language
_ regarding the information to be submitted to. the court by the prosecutor or designee (‘including,:
' ‘but not limited to...”), and N.J.S.A..2C:58-24 requires the court to consider the eight factors as

- _ Welt as. “any other relevant evidence’ for the final extreme risk protective order, Guideline 3(d) a

_ includes additional factors (factors 9 through 11) to provide guidance both to prosecutors (as to

the information to be provided to the court) and to the court. Moreover, Guideline 3(d) permits

' the court to consider additional factors relating to the respondent's mental health (factors 12

— through 8) but tonly afer the o court fi nds ¢ one or more of the behavioral factors (factors @ through

cM”

- The petition also includes questions conceming 1 the firearms and. ammunition possessed.

a by th the respondent; including the number, types, physical description, and the present location(s)

_of any firearm(s) and ammunition. See N.J.S.A. 2C:58-23(b). The petitioner may also provide

ce . Televant documentation to support the petition. Prior to the petition being filed or completed in the
': . PROS system, the petitioner will be asked to certify that the statements in the petition are true.
a! and that, if any of the. statements are wilffully false, he or she is subjectto punishment

a The. Act requires county prosecutors or ‘designees to provide certain information for the
: court to consider in determining whether to issue a temporary extreme risk protective order as sat

_. forth.in Guideline 3(e). See N.J.S.A. 2C:58-23(f). As such, the county prosecutor and law

o enforcement agency where the respondent lives will be notified when the petition has been filed.

">. Richard J. Hughes Justice Gomplex « PO Bax 037 + Trenton, New Jersey 08625-0037
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 50 of 104 PagelD: 50

Directive #19-19 — “Guidelines for Extreme Risk Protective Orders”
August 12, 2019
Page 6

Overview of the Proceedings for a Temporary Extreme Risk Protective Order

The court will hear the petition for a temporary order in an expedited manner in the
respondent's county of residence pursuant to Guideline 3(a) and (b). If the petitioner files in a
Criminal Division that is not in the respondent's county of residence, staff will contact the
appropriate county to process the petition. Similarly, if the petitioner applies at a law enforcement
agency in another county, that agency will contact the appropriate county or municipal law
enforcement agency. However, if the respondent resides out-of-state, the hearing will be in the
county where the petitioner resides.

Superior Court judges will hear petitions for temporary extreme risk protective orders filed
at the Criminal Division during standard court business hours. Municipal Court judges will hear
petitions requested on weekdays after standard court hours, weekends, holidays or any other
special circumstance when the Superior Court is not in session. However, emergent duty Superior
Court judges also will be available to hear temporary petitions requested after regular court hours,
where appropriate. See Guideline 3(a).

The standard for the court to issue the temporary extreme risk protective order is if the
petitioner establishes “good cause” to believe that the respondent poses an immediate and
present danger of bodily injury to self or others by possessing, purchasing, owning, or receiving
a firearm. See N.J.S.A. 20:58-23(e). If the court orders the temporary order and the petition
“indicates” that the respondent owns or possesses any firearms, then the Act mandates that the
court shall issue a search warrant, N.J.S.A. 2C:58-26(b).

In light of the Supreme Court's decision in State v. Hemenway, _N.J.__ (2019), decided
July 24, 2019, Guideline 4(e) sets forth a different standard for issuance of a search warrant in
conjunction with a temporary extreme risk protective order than the standard set forth in the Act.
In Hemenway, the Supreme Court addressed the search warrant provision within the Prevention
of Domestic Violence Act, N.J.S.A. 2C:25-28(j). Specifically, the Supreme Court required that
“before issuing a warrant to search for weapons under the Act, a court must find that there is (1)
probable cause to believe that an act of domestic violence has been committed by the defendant,
(2) probable cause to believe that a search for and seizure of weapons is ‘necessary to protect
the life, health or well being of a victim on whose behalf the relief is sought,’ see N.J.S.A. 2C:25-
28(f); and (3) probable cause to believe that the weapons are located in the place to be
searched.” Slip op. at 3-4. The Supreme Court further clarified that “The probable cause
requirement for warrants is adaptable to civil and administrative search warrants to ensure that
only reasonable searches are conducted under our Federal and State Constitutions, as the United
States Supreme Court made clear” in Camera v. Mun. Court, 387 U.S. 523, 538-39 (1967). Slip
op. at 24. ;

Accordingly, a search warrant for any firearms and ammunition which the respondent
possesses or owns can only be issued in conjunction with a temporary extreme risk protective
order when the court determines that probable cause exists to believe that (1) the respondent
owns or possesses any firearms or ammunition, (2) the respondent poses an immediate and
present danger of bodily injury to self or others by owning or possessing any such firearms or
ammunition, and (3) such firearms or ammunition are presently at a specifically described
location. See Guideline 4(e).

Richard J. Hughes Justice Complex * PO Box 037 « Trenton, New Jersey 08625-0037
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 51 of 104 PagelD: 51

Directive #19-19 ~ “Guidelines for Extreme Risk Protective Orders’

August 12,2019 5. |.

Page 7

: ff ordered by. the court, a: - temporary extreme risk protective. order shall prohibit the -
respondent from possessing, purchasing, owning, or receiving firearms or ammunition, or from
securing or holding a firearns purchaser identification card or permit to purchase a handgun
pursuant to N.S.A. 2058-3, or a permit to carry a handgun pursuant to N.JS.A, 2058-4 during -
the period the order is in effect. Additionally, the respondent will be ordered to surrender to law
enforcement any firearms and any ammunition that the respondent possesses or owns, and any
firearms purchaser identification card, permit fo purchase a handgun, or permit to carry a handgun
heid by the respondent. Any such card or permit issued to the respondent shall be immediately

revoked pursuant to N.J.S.A. 20: 58- “3. See Guideline 4(b).

The ternporary exireme risk protective order shall remain in effect until further order of the

_ court. The temporary order will include the date for the hearing for a final extreme risk protective

order, which must be scheduled to be held within 10 days after the petition is filed. There is no

interim review of the decision to grant a temporary order. However, the respondent could request
that the hearing for the final order be expedited.

Denials of a Temporary Extreme Risk Protective Order

“Unlike the Prevention of Domestic Violence Act, which explicitly provides for emergent oe

hearings on applications for temporary restraining orders and emergent de novo review by the

~~ Superior Court of denials of such orders (N.J.S.A. 20:25-28(a) and '-28(i)), the Extreme Risk

Protective Order Act does not explicitly provide for emergent hearings on petitions for ternporary

extreme risk protective orders. Rather, the Act simply provides that hearings be conducted © in an

“expedited manner.” N.J.S.A. 2C:58-23(a).

In fight of the nature of the Act and its stated purpose to address “extreme” risks, |
procedures have been developed to address petitions for a temporary extreme risk protective
order that are denied by a Municipal Court judge. The procedures were modeied on the recently
established procedures, effective October 1, 2019, for a de novo review of denials of emergent |

- . applications for temporary domestic violence restraining orders promulgated by Directive #13-19

(‘Municipal/Family ~ Immediate De Novo Hearing for the Municipal Court Denial of a Domestic
Violence Temporary Restraining Order’ }.

| " Specifically, effective October 1, 2019, if a Municipal Court judge denies the petition for a
temporary extreme risk protective order, the pétitioner can request an immediate de nove hearing

"by an emergent duty Superior Court judge: Similar to the process for denials for temporary

restraining orders, the Municipal Court judge must advise the petitioner, on the record, of the right
_ to an immediate review of the denial to an on-call Superior Court judge. If the person wishes to

exercise this right, law enforcement shall contact an on-call Superior Court judge, That Superior
Court judge will review the petition and conduct a hearing telephonically to determine whether to
.. grant or deny the temporary extreme. risk protective order. If the person does not want to have an

"| immediate review hearing, the order denying the petition will reflect this decision. To address.

denials of a petition for a temporary extreme risk protective order by a Municipat Court judge prior
to October 1, the petitioner will be advised of the ability to go to the Criminal Division of the

Richard J, Hughes Justice Complax + PO Box 037 = Trenton, New Jersey 08625-0037
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 52 of 104 PagelD: 52

Directive #19-19 — “Guidelines for Extreme Risk Protective Orders”
August 12, 2019
Page 8

Superior Court the next business day and request a de novo review by a Superior Court judge. A
Superior Court judge will make a determination to grant or deny the petition that same day.

lf a Superior Court judge denies the temporary extreme risk protective order, the petitioner
can file an appeal to the Appellate Division as of right within 45 days of the entry of that order
pursuant to R. 2:2-3(a)(1). To obtain information on filing an appeal, a pro se packet entitled
“How to Appeal a Trial Court, Tax Court, or State Agency Decision” is available at
https:/Awww.nicourts.gov/forms/10837_appl_prose_kit.pdf.

Overview of Proceedings for a Final Extreme Risk Protective Order

Guideline 5(a) provides that the hearing for a final extreme risk protective order will be
scheduled to be held in the Superior Court within 10 days after the petition is filed. The actual
hearing date could be adjusted to allow sufficient time for the respondent to be served with the
petition and temporary order or to prepare for the hearing. At the hearing, the respondent shall be
afforded the right to testify, to present witnesses, to submit documents, to cross-examine any
witnesses who may appear at the hearing, and to present information. See Guideline 5(c). The
court will consider all relevant information, including the factors listed in Guideline 3(d), as well as
any information provided by the county prosecutor or designee pursuant to Guideline 5(e).

A final extreme risk protective order will be ordered by the court upon a finding by a
preponderance of evidence that the respondent poses a significant danger of bodily injury to self
or others by owning, possessing, purchasing, or receiving a firearm. Specifically, the final extreme
risk protective order shall prohibit the respondent from owning, purchasing, possessing, or
receiving firearms or ammunition, or from securing or holding a firearms purchaser identification
card or permit to purchase a handgun pursuant to N.J.S.A. 2C:58-3, or a permit to carry a handgun
pursuant to N.J.S.A. 2C:58-4 during the period that the order is in effect. Additionally, the
respondent will be ordered to surrender to law enforcement any firearms or ammunition that the
respondent possesses or owns, and any firearms purchaser identification card, permit to purchase
a handgun, or permit to carry a handgun held by the respondent. Any such card or permit issued
to the respondent shall be immediately revoked pursuant to N.J.S.A. 2C:58-3(f).

As noted above, in accordance with the Supreme Court's decision in Hemenway, the
standard for issuance of a search warrant in conjunction with a final extreme risk protective order
departs from the statutory language by requiring the court to find probable cause. Specifically, a
search warrant will be issued for any firearms and ammunition that the respondent possesses or
owns if the court determines that probable cause exists to believe that (1) the respondent owns
or possesses any firearms or ammunition, (2) the respondent poses a significant danger of bodily
injury to self or others by owning or possessing any such firearms or ammunition, and (3) such
firearms or ammunition are presently at a specifically described location. See Guideline 6(d).

If the petitioner or the respondent wishes to appeal the decision by a Superior Court judge

to grant or to deny the final extreme risk protective order, their appeal must be filed within 45 days
of the entry of that decision pursuant to R, 2:2-3(a)(1).

Richard J. Hughes Justice Complex * PO Box 037 + Trenton, New Jersey 08625-0037
me Case 3 19- -CV- v-T9145- BRM- TIB Document i. Filed: 10/21/19 - “Page 53. of 104 “Page. 83 ae

- face #191 19- | “Guidelines for Extreme Risk Protective Orders" :
— a 2019 © me a UD Se
ok Pepe B. we - Bs oe, wh ae BS coe re

a “atten of a Final € Extreme Risk Protective Order

o “in accordance with the Act, Guideline 7 provides, that the petitioner ¢ or r the respondent n may ; : as :
SEL apply for termination of a final extreme risk protective order at any time following issuance.of the ce
ooo Order. See N.JS.A. .2C:68-25, The court, on notice to‘ the-:petitioner and. the respondent, the 2.

    
 
 

az sk protective order after a ‘hearing. :

  

aa - must establish bya preponderance of the evidence that.he or she no longer poses a significant’ vo,
danger. of causing bodily injury to self or r to other persons by ownitig, possessing, Purchasing, or
. Regelving a firearm. er Ce

- “appropriate law enforcement agency, and the county prosecutor, may terminate the final extreme ee .

ma in making the determination to. ‘terminate a : final: extreme: risk protective order, the court oe
shall :consider ‘the factors or: information. enumerated in “Guideline. 3(d),. as well:as any other 0.)
=. felevant evidence, ‘including, ‘but not limited to, whether the respondent. has. received,. Oris
_  feceiving; mental health treatment. If the respondent filed the petition for termination, he or she | |

‘The forms. to file for termination of a final extreme risk protective order ¢ can be obtained oe oo

| - effective ‘September ° ‘4, 2019, ‘at the Criminal: Division: or on the. duditary's, website - 2 at
: hits: tianuw.n hicourts. sovlforms/12433, S1b0_palition for tenn, napa es,

a : Confidentaity of Records fort Extreme ¢ Risk Protective Orders:

All records | related to. proceedings for extreme risk protective orders: are confidential and

oe may 1 not be disclosed to anyone other than the respondent for-use in proceedings under the Act, .. : ;
except if good cause is found by the caurt to release sucti records, See Guideline 8(a), However, ne

a : 4 the: petitioner w wil receive. copies of the court orders in: accordance with N. i. 8. A. 2C: 58- 230).

 
  
 
 
  
  
 

“Will include’ all: persons who. have had a temporary or‘final extreme risk protective order.entered ..

le “grime, offense, OF act. of domestic violence, or conducting a background investigation involving é a

gore ~ Pursuant: to the Act, the ‘Administrative Offic ice ‘of the Courts is “required to. create aid oe
. maintain:an ‘electronic central registry for extreme risk protective orders. Therefore, the registry. we

against them. and all persons who have been charged with a violation of a temporary or final).
: extreme tisk protective: ‘order. See Guideline 8(b). All’ records in the registry are confidential:and - oe
subject to release only toa police or other law enforcement agency investigating:a report ofa

Do or employment as a ‘police: OF: law enforcement. officer, or. for: purposes: of an extreme: i a
-. protective order proceeding, .or. for any other purpose authorized by Jaw or the Supreme. Court
.... pursuant-to NSA: 2C:58-30. A respondent's information, other than information related toa ©.

“Violation of a temporary or final extreme tisk protective order, will be. removed from the: registry ce

. | | upon the termination of the extreme. risk. protective order. gee Guideline 8(b).

> Any questions regarding Directive i 19: 19 may be directed to Assistant Director. Sue . : Os :
_ateghan (Criminal Practice © Division) v via email ats Sue. callaghan@nlco.tts, sou or r by Phone, at oe

   

ae 4. Hughes Justice Complex «PO Box O37 “Trenton, New Jersey 08628-0007 ok
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 54 of 104 PagelD: 54

Directive #19-19 — “Guidelines for Extreme Risk Protective Orders”

August 12, 2019
Page 10

609-815-2900 ext. $5300 or Assistant Director Steven A. Somogyi (Municipal Court Services
Division) via email at steven. somoqyi@nicourts.qov or via phone at 609-815-2900 ext. 54850.

G.A.G.

Attachments — (1) Guidelines for Extreme Risk Protective Orders.
(2) Information Sheet for a Petition for an Extreme Risk Protective Order Against a Law

Enforcement Officer

oc Chief Justice Stuart Rabner
Attorney General Gurbir S. Grewal
Public Defénder Joseph E. Krakora —
Criminal Division Judges:
Family Division Judges
Municipal Court Judges.
Veronica Allende, Diragtor, QC
Steven D. Bonville, Chief of Staff
ACH Directors and Assistant Directors
Clerks of Courts .

Trial Gourt Administrators

Special Assistants to the Administrative Director
Criminai Division Managers and Assistants
Farily Division Managers

Municipal Division Managers

Vance Hagins, Chiat

Rhonda Crimi, Chief

Julie Higgs, Chief

Amelia Wachtar-Smith, Chiat

Maria Pogue, Assistant Chief

_ , Richard J. Hughes Justice Complex « PO Box 037 + Trenton, New Jersey 08825.0037
Case 3:19-cv-19145-BRM-TJB Document 1: Filed 10/21/19 Page 55 of 104 PagelD: 55

ATTACHMENT 4
GUIDELINES FOR EXTREME RISK PROTECTIVE ORDERS
Case 3:19-cv-19145-BRM-TJB Document 1 Filed 10/21/19 Page 56 of 104 PagelD: 56

Guidelines for Extreme Risk Protective Orders
Promulg ate d by Directive #19-19

Guideline 1. Definitions —

“Ammunition” means ammunition or cartridge cases, primers, bullets, or
propellant powder designed for use in any firearm, but does not include any shotgun
“shot or pellet not designed for use as the single, complete projectile foad for one —
| shotgun hull or casing or any unloaded, non-metallic shotgun hull or casing not having
a primer. | |

“Deadly weapon" shall have the same meaning as in subsection c. of N.J.S.A.

2C:11-1.

“Family or Household Member’ means a spouse, domestic partner, partner ina

civil union couple, or former spouse, former domestic partner, or former partner in a civil
“union couple, or any other person who is a present household merber or was at any |
time a household member: a person with whom the respondent has a child in common,
or with whom the respondent anticipates having a child in common if one of the parties
. is pregnant; or a current or farmer dating partner.

“Firearm” shall have the same meaning as in N.J.S.A, 2C:39-1.

‘Law Enforcement Officer’ means a person whose public duties include the
| power fo act as an officer for the detection apprehension, arrest, and conviction of

‘offenders against the laws of this State.

Guidelines for Extreme Risk Protective Orders
Promulgated by Directive # 19-19 (August 72, 2019)
Page 1
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 57 of 104 PagelD: 57

“Law Enforcement Agency” means a department, division, bureau, commission,
board or other authority of the State or of any political subdivision thereof which
employs law enforcement officers.

“Petitioner” means a family or household member or law enforcement officer who
seeks an order.

“Recent” means within six months prior to the date the petition was filed.

“Respondent” means a person against whom an order is sought.

Guidelines for Extrema Risk Protective Orders
Promuigated by Directive # 19-19 (August 12, 2019)
Page 2
_ Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 58 of 104 PagelD: 58

Guideline 2. etitic 1@_ Ris ective
(a) Family or Household Member Petitioners, Except for a petition filed against a

_ law enforcement officer respondent, a family or household member petitioner may file a

 

_ petition for a temporary extreme risk protective order in the Superior Court or may.
request a petition at a law-enforcement agency for filing with the court.
- (b) Law Enforcement Officer Petitioners. A law enforcement officer may file a
pe petition for a temporary extreme risk protective order with the court,
. (g). Other Persons. Other persons who are neither family or household.
members nor law enforcement officers may request at a law enforcement agency that a
~_ faw enforcement officer file a petition fc fora a temporary extreme risk Protective order with
| the court, | a
{(d) Petition Against a Law Enforcement Officer - Respondent t. A petition for a

‘femporary extreme risk protective order against a law enforcement respondent may be

filed in the law enforcement agency in which the officer is employed as provided in
_ NASA. 20:58-23(), ee

_  {e) Contents of Petition. This petition shall contain an allegation thatthe =
respondent poses an immediate and present danger of bodily injury to self or others by
_ possessing, purchasing, owning, or receiving a firearm; and an affidavit setting forth the:
__ facts tending to establish that the respondent poses an immediate and present danger _
_ Of bodily injury to self or others by possessing, purchasing, owning, or receiving a
firearm and the number, types, physical description, and locations of any firearms and
_ ammunition that the petitioner believes to be currently possessed by the respondent.
. Guidelines for Extreme Risk Protective Orders

Promuigated by Directive # 19-19 (August 12, 2079)
Page 3
Case’ 3:19-cv-19145-BRM-TJB Document 1. Filed 10/21/19: Page 59 of 104PagelID:59.

“This aff davit shal set forth the affiant s basis of knowledge for these alleged facts and
may reference or attach documents relevent to the petition. This affidavit shall be sworn

and under oath subject to punishment if any staternents are wilfully false,

_ Guidelines for Extreme Risk Protective Orders
 Promuigaten by Directive # 19-49 (August 12, 2019)
. Page 4 .; a
~ Case 3:19-cv-19145-BRM-TJB Document 1 - Filed 10/21/19 Page.60 of 104 PagelD: 60. .- -

line 3. Heari

 

(a) “Timing. The court shall hear the petition in an expedited manner. For
| - emergent relief requested on weekdays after standard court hours, weekends, holidays,
 orany other special circumstance when the Superior Court j is not in session, Municipal ca
| Court j judges or emergent duty Superior Court judges shail hear the petition.

o ‘Venue. ‘Venue shall be j in the county where the respondent resides, | |

 

7 linless the respondent rasides out of state then venue shall be in the county where the
7 petitioner resides, BE : a
(o Evidence, In determining whether io issue a temporary extreme risk
. protective order, the court. may examine under oath the petitioner and any witnesses the -

_ “petitioner may produce, The court may consider the sworn oral testimony of a petitioner |

_ or witness who, although not physically present in-court, identifies himself or-herself,

- specifies the purpose of the request, and disclose the basis of the petition. Such sworn —

_ oral testinony may be communicated to the court by telephone, radio or other meansof |

electronic communication. The court officer or law enforcement officer assisting the

. petitioner shall contemporaneously record such sworn oral testimony by means ofa.

| recording device, if available; otherwise, adequate notes summarizing whatis said shall =

_ be made by the © Judge. This sworn testimony shall be. deemed to be an affidavit for the

~ purposes of issuance of an order. tn lieu of examining the petitioner or any witnesses | mo

court or by electronic communication, the court may rely on an affidavit submitted =

oo. pursuant to Guideline 2 in support of the petition and may.also rely upon any ..: an

Guidelines for Extreme Risk Protective Orders
_ Promulgated by Directive # 19-19 (August 12, 2019)
Page 6
» Case 3:19-cv-19145-BRM-TJB.. Document 1 - Filed 10/21/19 Page 61 of 104 PagelD: 61

information provided by the county prosecutor or designee pursuant te paragraph (e) of
"this Guideline. i —— oS ae
@ Factors. in determining whether to issue a temporary extreme risk.
protective order the court t shall consider all relevant evidence including whether the.
respondent a a
wo) has any istry of threats or. acts of f violence byt the respondent directed toward
-saforoer | Co oo | an
2 has any history of use, attempted use, or threatened use of ya force by
a | the 2 tespondent against another person; >
- 8) is the ‘Subject of a “temporary or final restraining order or has. violated a
si or fi nal restraining order issued pursuant to the “Prevention of Domestic
Violence Act of 1991," (NSA. 2c: 26-17 et seq); | oo /
ai is the subject of a temporary orf fi nal protective order or has violated.a temporary 7
| or fi fi nal protective order issued pursuant to the "Sexual Assault Survivor Protection Act of
2016 (NISA 20:14-13 et al) oe | | 7
| | ® has any prior arrests, pending charges, or convictions for a violent indictable
crime. or disorderly persons offense, stalking offense pursuant to N u S.A. 2c: 12-10, or
domestic violence offense enumerated in N. ISA. a. 25-19), |
. | . | ae @. has any prior arrests, pending charges, or convictions for any offense ® involving
ce cruelty to animals or any history of acts involving cruelty to animals; :
: D has any history of drug or alcohol abuse ‘and recovery from this abuse;
@ has recently acquired a firearm, ammunition, or other deadly weapon;
Guidelines for Extreme Risk vt Orders

. _ Promulgated by Directive # 19-19 (August 12, 2018) |
. ‘Page 6 . us _—
"\. Case 3:19-cv-19145-BRM-TJB Document 1 ‘Filed 10/21/19 ‘Page 62 of 104 PagelD: 62 ._

@) has recklessly used, displayed, or. brandished a fi irearm: me
(40) has an n existing or previous extreme risk protective order issued against hirn | :
_cenen ana ae | : .
a : 1) has praviously violated an extreme risk protective order issued against him or

it the court fi nds one or more: > of the factors listed in paragraph ant) to. a) of this
(12) has a any y prot involuntary commitment ina hospital or treatment facility for
: a persons with psychiatric disabilities; | | o

_ (13) has received or is receiving mental health treatment;
(14) has complied or has failed to ‘comply with any mental health treatment; and

(15) hea received a diagnosis of a : mental health disorder. :
: Records provided to the court concerning any of the factors listed in paragraph (d} of
| ; this Guideline are confi dential and may not be disclosed except as provided i in Guideline
 8@) co 7
{e) {nformation from Prosecutor, lfthe petitioner | isa a family or. household
. _member, the county prosecutor or designee shall produce for the court's consideration |
. - any readily available information or evidence pertaining to the factors sted | in paragraph . oo
i | Wor of this Guideline, if the petitioner i isa law enforcement offi icer, then the county
- Me prosecutor or designee shall produce for the court's consideration any : statements or
a | reports pertaining to the factors listed | in. n paragraph @) of this Guideline upon which the. |
* officer relies in n the peiton |

' Guidelines for Extreme Risk Protective Orders
Promulgated by Directive # 19-19 (August 12, 204 ®)
Co a Page 7
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 63 of 104 PagelD: 63

Guideline 4, Temporary Relief
(a) Court's Determination, {f the court determines that the petitioner established

good cause to believe that the respondent poses an immediate and present danger of
bodily injury to self or others by possessing, purchasing, owning, or receiving a firearm,
the court shall order ex parte emergency relief in the form of a temporary extreme risk
protective order. The court shall place on the record the reasons supporting its decision
to grant or deny the order.

(b) Contents of Order. Hf ordered by the court, a temporary extreme risk
protective order (7) shal! prohibit the respondent from possessing, purchasing, owning,
or receiving firearms or ammunition, or from securing or holding a firearms purchaser
identification card or permit fo purchase a handgun pursuant to N.U.S.A, 20:58-3, or a
permit to carry a handgun pursuant to N.J.S.A. 2C:58-4 during the period the order is in
effect, and (2) shall order the respondent to surrender to law anforcement any firearms
and any ammunition which the respondent possesses or owns, and any firearms
purchaser identification card, permit to purchase a handgun, or permit to carry a
handgun held by the respondent. Any such card or permit issued to the respondent
shall be immediately revoked pursuant to N.J.S.A. 2C:58-3(f. The order shall state the
time, date, and place of the hearing for a final extreme risk protective order.

{c)} Service of Order. The court issuing the temporary extreme risk protective
order shall immediately forward a copy of the order and the petition to the county
prosecutor in the county in which the respondent resides for service by the appropriate
law enforcement agency upon the respondent. Af no time shall the family or household

Guidelines for Extreme Risk Protective Orders

Promulgated by Directive # 19-19 (August 12, 2019)
Page 8
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 64 of 104 PagelD: 64

member petitioner be asked to serve any temporary extreme risk protective order on the
respondent. Service by the county prosecutor or law enforcement petitioner upon the
respondent shall be immediate or as soon as practicable.

(d) Duration of Order. The temporary extreme risk protective order shall remain
in effect until a court issues a further order.

(e) Search Warrant. !f the court determines, based upon consideration of
information provided in the temporary extreme risk protective order petition, and during
the temporary extreme risk protective order hearing, that probable cause exists to
believe that (1) the respondent owns or possesses any firearms or ammunition, (2) the
respondent poses an immediate and present danger of bodily injury to self or others by
owning or possessing any such firearms or ammunition, and (3) such firearms or
ammunition are presently at a specifically described location, then the court, in
conjunction with the temporary extreme risk protective order, shall issue a search
warrant for any firearms and ammunition which the respondent possesses or owns at

that specified location.

Guidelines for Extreme Risk Protective Orders
Promulgated by Directive # 19-19 (August 12, 2019)
Page 9
‘-Case’3:19-cv-19145-BRM-TJB . Document 1 Filed. 10/21/19 . Page. 65.0f 104:-PagelD: 65 =...

Guideline 5. Final Extreme Risk Protective Order Hearing

(a) Timing. A final extreme risk protective order hearing shall be scheduled to

_. be held in the Superior Court within 10 days after the petition is filed pursuant to

. Guideline 2...

oo (by Venue. Venue shall be in the county where the temporary extreme tisk

Oo protective afer wae issued, unless good cause is shown for the hearing to beheld |

no elsewhere.

- | order, the court may examine under oath the petitioner and any witnesses the petitioner. . oe

a : . a »Evidense. In determining whether to issue a final extreme risk protective

oe may. produce, may consider an affidavit and documents submitted i in suppor of the.

oF petition, and may consider any information provided by the county prosecutor o or.

7 | “designee pursuant to Guideline 3(@} and paragraph (2) of this Guideline. The -

respondent shall be afforded the right to testify, to present witnesses, to submit

documents, to cross-examine any witnesses who may appear at the hearing, and to

oo. otherwise present information. ‘The respondent shal have the right to be present at the ; | -

* hearing. The rules governing admissibility of evidence at trial shall not apply to the

/ - presentation and consideration of information at the hearing.

cle Factors. In determining whether toi issue a fi nal extreme risk protective -

ms “ents the court shal consider ail relevant evidence, including the factors referenced ine :

os "Guideline 3(a)(t) to an). if the court fi nds one or. more of those factors, than the court

"may consider the factors referenced th Guideline 3(4)(12) to (15). Records provided to

i. 1: (Guidelines for Extrame Risk Protective Orders
_ ‘Promulgated by Directive # 19-19 (August 12, 201 9)
oo | Page’ |.
Case 3:19-cv-19145-BRM-TJB: Document 1 Filed 10/21/19 Page 66 of 104 PagelD: 66

| . the court concerning any of the factors listed j in ‘Guideline 3{@) are confi dential and may
} ™ not be disclosed except as provided i in Guideline 8(a). |

@ Information from Prosecutor In addition to information referenced in

: ew Guideline 3(e), the county prosecutor or designee shalt produce for the court's:
| a consideration information obtained through sources including the execution of a any
. search warrant and any additional information obtained through the performance of its

7 responsibilities under NWLSA. 2c: 58-20 et seq.

Guidelines for Extreme Risk Protective Orders’
Promulgated by Directive # 19-19 ? (August 12, 201 8)
Page 14:
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 67 of 104 PagelD: 67

Guideline 6. Final Relief.

(a) Court's Determination. The court shall issue a final extreme risk protective
order if it finds by a preponderance of evidence at the hearing that the respondent
poses a significant danger of bodily injury to self or others by owning, possessing,
purchasing, or receiving a firearm. The court shall place on the record the reasons
supporting its decision to grant or deny the order.

(b) Contents of Order. If ordered by the court, the final extreme risk protective
order (1) shall prohibit the respondent from owning, purchasing, possessing, or
receiving firearms or ammunition, or from securing or holding a firearms purchaser
identification card or permit to purchase a handgun pursuant to N.J.S.A. 2C:58-3, or a
permit to carry a handgun pursuant to N.J.S.A. 2C:58-4 during the period that the order
is in effect, and (2) shall order the respondent to surrender to law enforcement any
firearms or ammunition which the respondent possesses or owns, and any firearms
purchaser identification card, permit to purchase a handgun, or permit to carry a
handgun held by the respondent. Any such card or permit issued to the respondent
shall be immediately revoked pursuant to N.J.S.A. 2C:58-3(f).

(c) Duration of Order. The final extreme risk protective order shall remain in
effect until a court issues a further order.

(d) Search Warrant. If the court determines, based upon consideration of all
information pursuant to N.J.S.A. 2C:58-20 et seq., such as the petition filed pursuant to
Guideline 2, information presented during the hearings conducted pursuant to Guideline
3 and Guideline 5, and any other information presented that probable cause exists to

Guidelines for Extreme Risk Protective Orders

Promulgated by Directive # 19-19 (August 12, 2019)
Page 12
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 68 of 104 PagelD: 68

believe that (1) the respondent owns or possesses any firearms or ammunition, (2) the
respondent poses a significant danger of bodily injury to self or others by owning or
possessing any such firearms or ammunition, and (3) such firearms or ammunition are
presently at a specifically described location, then the court, in conjunction with the final
extreme risk protective order, shall issue a search warrant for any firearms and

ammunition which the respondent possesses or owns at that specified location.

Guidelines for Extrame Risk Protective Orders
Promulgated by Directive # 19-19 (August 12, 2019)
Page 13
' Case.3:19-cv-19145-BRM-TJB Document 1 - Filed 10/21/19. Page 69 of 104 PagelD: 69 ~

Guideline. Te ination of xtreme i k Protective 0

oe “The petitioner or respondent may fi fi le. a petition for termination of a fi nal extreme

risk protective order at any time following issuance of the order. The court, on notice to a?

. : the petitioner and the respondent, the appropriate law enforcement agency, and the

county prosecutor, may terminate the fi nal extreme risk protective order after a hearing.

_ During the termination hearing, the cour shall consider the factors enumerated in

os ‘Guideline 3(d), as well'as any other relevant evidence, including, but not limited to, |

| ‘whether the respondent has received, or is receiving, mental health treatment. ithe

Ss ‘respondent petitioned for termination, the respondent shall bear the burden at the 7

hearing of proving by a preponderance of the evidence that the respondent no longer

poses a significant danger of causing bodily injury to self or to other persons by owning,

, ‘possessing, Purchasing, or receiving a fire irearm. ae

ca o Guidelines for Extrame Risk Protective Orders
Do Promulgated by Directive # 19- “18 (August 12, 2019)
oo oo Page 14 mo .
Case 3:19-cv-19145-BRM-TJB Document 1 Filed 10/21/19 Page 70 of 104 PagelD: 70

(a) Records. Any records related to proceedings for extreme risk protective
orders are confidential and may not be disclosed, by subpoena or otherwise, to anyone
| other than the respondent for use in the extreme risk protective order proceeding,
| | except by order of the court on good cause shown. However, the petitioner will receive
- copies of the orders, |
(b) Electronic Central Registry. The Administrative Office of the Courts shall
: maintain a registry of all persons who have had a temporary or final extreme risk
| : protective order entered against them and all persons who have been charged witha .
violation of a temporary or final extreme risk protective order.
All records made pursuant to this section shail be kept confidential and shall be
released only to a police or other law enforcement agency investigating a report of a
_ crime, offense, or act of domestic violence, or conducting a background investigation
| involving a person's application for a firearms purchaser identification card or permit to
_ purchase a handgun or employment as a police or law enforcement officer, or for
| purposes of an extreme risk protective order proceeding, or for any other purpose
- | authorized by law or the Supreme Court of the State of New Jersey,
A respondent's information, other than information related to a violation of a
| | temporary or final order issued pursuant to this law, shall be removed from the ragistry

upon the termination of the extreme risk protective order,

Guidelines for Extreme Risk Protective Orders
Promulgated by Diractive # 19-19 (August 12, 2019)
Page 15
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 71 of 104 PagelD: 71

ATTACHMENT 2

INFORMATION SHEET FOR A PETITION
FOR AN EXTREME RISK PROTECTIVE ORDER AGAINST A
LAW ENFORCEMENT OFFICER
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 72 of 104 PagelD: 72

Information Sheet for a

Petition for an Extreme Risk Protective Order
Against a Law Enforcement Officer

yaeeetein sar letith #
Hobday = Sra Saeevion}

 

The. Extreme Risk Protective Order Act (N.J.S.A. 20:58-20 to -32) requires that when the

respondent is a law enforcement officer, the petition cannot be filed with the court until the

conclusion of an internal affairs investigation, and a determination by the county prosecutor to
_ Fite a petition with the court.

Specifically, N./ S.A, 2C:58-23(1) provides:

(1) A petition for a temporary extreme risk protective order filed against a law
enforcement officer shali be filed in the law enforcement agency in which. the
officer is employed. The law enfarcement officer or employee receiving the
petition shall advise the petitioner of the procedure for completing and signing
a petition.

. (2) Upon receipt of the petition, the law enforcement officer's employer shall’.
. immediately initiate an. internal affairs. investigation. _

{3} The disposition of the internal affairs investigation shall immediately be
served upon the county prosecutor who shall make a determination whether
to refer the matter to the courts.

Attached is the petition form if you want to filé a petition for an extreme risk protective order
against a jaw enforcement officer. To file the petition, you must complete the form: and provide
it to the law enforcement agency where the law enforcement officer is employed. Ifyou have
any questions, you can contact that law enforcement agency or the county prosecutor's office..
The contact information for the county prosecutor's office is listed below:

{fo be completed by staff}

 

 

 

Promulgated via Directive #19-19 (effective 09/01/2019), GN 12471
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 73 of 104 PagelD: 73

“Exhibit C”
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 74 of 104 PagelD: 74

 

State of New Jersey

Pariir D. Murry OPrice Or THE ATTORNEY GENERAL Gerpin§, GRewa
Governor DerArrMenrt or LAW AND PUBLIC SAPETY Atforney General
PO BOX G80
Sugita ¥. OLVER “HIRENTON, Ne 08625-0080

i. Governor
ATTORNEY GENERAL LAW ENFORCEMENT DIRECTIVE NO. 2019-2
TO: All Law Enforcement Chief Executives
FROM: Gurbir 8. Grewal, Attorney General
DATE: August 15, 2019

SUBJECT: Atterney General Directive Pursuant to the Extreme Risk Protective Order
Act of 2018

1, INTRODUCTION AND OVERVIEW
1.1 The Statute and its Purpose.

This Directive provides guidelines to law enforcement agencies and prosecutors’ offices
on the implementation of the Extreme Risk Protective Order Act of 2018 (“ERPO Act” or
“Act"), N.IVS.A, 2C:58-20 to -32. The Act provides procedures through which select people (the
“netitioner”) may apply for an Extreme Risk Protective Order (“ERPO”) against a person (the
“respondent”) who poses a danger of causing bodily injury to self or others by possessing or
purchasing a firearm. Those procedures govern both the temporary risk protective order
(TERPO) and the final risk protective order (FERPO). An ERPO prohibits the respondent from.
possessing or purchasing a firearm or ammunition and from holding a firearms purchaser
identification card, permit to purchase a handgun, and permit to carry a handgun.

The ERPO Act ts based on the framework and procedure of damestic-violence protection
orders in the Prevention of Domestic Violence Act, N..S.A. 2C:25-17 to -35, An ERPO isa
civil court order that is issued by a judge upon consideration of the evidence related to a number
of factors, prompted by a petition by a family or household member or law enforcement officer.
Under the Act, a court would consider evidence presented whether the respondent: has a history
of threats or acts of violence; has a history of use (including attempted and threatened use) of
physical force; is subject to or violated any protective orders; has been arrested, charged, or
convicted of any violent indictable crime or disorderly-persons offense, stalking offense, or
domestic violence offense; has been charged with crimes of animal cruelty; has a history of
substance abuse; or has recently acquired a firearm or ammunition.

The Office of the Attorney General is committed to the flul and fair implementation of all
of the Act’s provisions. These ERPO procedures are a mechanism for law enforcement to seek

New Jersey Ie An Equal Opportunity Emplover + Printed on Reeyoled Paper aad is eqretaite,

 

   
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 75 of 104 PagelD: 75

the temporary suspension of firearms access for at-risk individuals who, during periods of crisis,
pose an elevated risk of endangering themselves or others.! The Act’s goal is to save lives in
New Jersey, including the lives of the respondents and those around them. Law enforcement is
committed to enforcing this law to protect the safety of respondents and the community, while
respecting the rights of all respondents.

 

This Directive applies to the filing and execution of ERPOs by law enforcement officers
and prosecutors. This Directive does not apply to protective orders filed under the Prevention of
Domestic Violence Act, N.J.S.A. 2C:25-17 to -3, or the Sexual Assault Survivor Protection Act,
N.J.8.A. 2€:14-13 to -21. Nor does it limit civilians’ or law enforcement’s other avenues to
address moments of crisis, including through the Prevention of Domestic Violence Act, the
Sexual Assault Survivor Protection Act, a mental-evaluation referral, a civil commitment, or
criminal complaints, investigations, or charges. Indeed, the statute itself provides that “[fJiling a
petition pursuant to this section shall not prevent a petitioner from filing a criminal complaint or
applying for a restraining order pursuant to the [Prevention of Domestic Violence Act of 1991]
or prevent any person from taking any action authorized pursuant to [the involuntary
commitment statute] based on the circumstances forming the basis of the petition.” N.J.S.A.
2C:58-23{a).

1.3 Non: reeability of Righ Third Parties.

This Directive is issued pursuant to the Attorney General’s authority to ensure the
uniform and efficient enforcement of the laws and the administration of criminal justice
throughout the State. Nothing in this Directive shall be construed in any way to create any rights
to anyone, including ERPO respondents, beyond those established under the Constitutions of the
United States and the State of New Jersey, or under any New Jersey statute or court rule. The
provisions of this Directive are intended to be implemented and enforced by law enforcement
agencies, the New Jersey State Police, County Prosecutors, the Office of the Insurance Fraud
Prosecutor, the Office of Public Integrity and Accountability, and the Division of Criminal
Justice, and these provisions do not create any promises or rights that may be enforced by any
other persons or entities.

1.4 Attorne 2 t ui jrective.

Pursuant to the authority granted to me under the New Jersey Constitution and the
Criminal Justice Act of 1970, N.J-S.A. 52:17B-97 to -117, which provides for the general
supervision of criminal justice by the Attorney General as chief law enforcement officer of the
State in order to secure the benefits of a uniform and efficient enforcement of the criminal law
and the administration of criminal justice throughout the State, and under the Extreme Risk
Protective Order Act of 2018, N.J.S.A. 2C:58-20 to -32, which takes take effect on September 1,
2019, I, Gurbir S. Grewal, hereby DIRECT all law enforcement and prosecuting agencies
operating under the authority of the laws of the State of New Jersey to implement and comply
with the following policies, procedures, standards, and practices.

 

' Statement of Bill Introduced A.1217 at 7.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 76 of 104 PagelD: 76

2. DEFINITIONS
AS used in this Directive, and i in accordance with the ERPO Act, NI. 8.1 A. 2C: 58 21 and

Administrative Office of the C

Orders,” Guideline 1 (2019) (hereinafter A oe adetinak

 

i, “Ammunition” means ammunition or cartridge cases, primers, bullets, or propellant
powder designed for use in any firearm, but does not include any shotgun shot or pellet
not designed for use as the single, complete projectile load for one shotgun hull or casing
or any unloaded, non-metallic shotgun hall or casing not having a primer.

2, , “Deadly weapon” shall have the same meaning as in N.J.S.A. 2C:11-1{c).

3. “Family or household member” means a spouse, domestic partner as defined in N.J.S.A.
26:8A-3, partner in a civil union couple as defined in N.J.S.A. 37:1-29, or former spouse,
former domestic partner, or former partner in a civil union couple, or any other person
who is a present household member or was at any time a household member; a person
with whom the respondent has a child in common, or with whom the respondent
anticipates having a child in common if one of the parties is pregnant; or a current or
former dating partner.

4, .-- “Firearm” shall have the same meaning as in NJ.S.A, 2C:39-1.

5. “Law enforcement agency” means a department, division, bureau, commission, board or
other authority of the State or of any political subdivision thereof which employs law
enforcement officers.

6. “Law enforcement officer” means a person whose public duties include the power to act

_ as an officer for the detection, apprehension, arrest, and conviction of offenders against
the laws of this State.

7. “Petitioner” means a family or household member or law enforcement officer.

a ‘8. os - “Recent” means within six months prior to the date the petition was filed.

9, “Respondent” means a person against whom an order is sought.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 77 of 104 PagelD: 77

3. FILING FOR ANERPO
3.1 Who May File for an ERPO.

“The ERPO Act specifies that only a “petitioner” defined as a family or household
member of the respondent, or a law enforcement officer acting in their official capacity, may file
a petition for : an ERPO. N J. 8./ A, 2c; 58-21, “23 (a); see Section 2 (defining family or household —
member). 7

ov The definition of a “family or household member” covers the identical universe of those
individuals who can be considered a “victim of domestic violence” and may file for a temporary
restraining order (TRO) under the Prevention of Domestic Violence Act. See N.ILS.A. 2€:25-
19(d}. Although many people who file for a TERPO may also be eligible to file for a TRO, the
difference is that the ERPO Act does not require an act of domestic violence te have occurred,
nor does it require a need to protect the petitioner's well-being. Compare N.I.S.A. 2C:25-28 and
NLJ.S.A. 2C:58-23. In other words, for example, it may be that a mother or dating partner of a
respondent/defendant can file for both a TRO and a TERPO, but while a TRO requires protection
for the mother or dating partner, the TERPO could be sought to protect the respondent or a third
party from danger. And, of course, while a law enforcement officer may not file for a TRO on
behalf of a domestic violence victim, the ERPO Act expressly allows a law enforcement officer
to file a TERPO on behalf of anyone. N.IS.A. 2C:58-21, -23(a). See Section 3.5 for more
information on the filing of TERPO by a law enforcement officer.

 

3.2 Y

» One way to ensure the success of ERPOs is for law enforcement to educate people they
encounter on the availability of ERPO petitions. Thus, if an individual expresses to a law
enforcement officer the belief that another person poses an immediate and present danger of
causing bodily injury to self or others by having custody or contro! of, owning, possessing,
purchasing, or receiving a firearm, the officer shall inform the person of the ERPO Act and its
. procedures, including who qualifies as a petitioner.

Scenarios may arise where an individual presents to law enforcement with the request to
file an ERPO, but the individual would qualify for a restraining or protective order pursuant to
the Prevention of Domestic Violence Act, or the Sexual Assault Survivor Protection Act. In that
case, the officer should inform the individual of these other options to ensure the individual is
making an informed decision, where they can be afforded the maximum protection under our
laws. Likewise, if an individual presents to law enforcement with information or a request that
could be addressed by an ERPO, the officer should inform the individual of the ERPO
procedures i in accordance with this Directive.

As stated above in Section 1.2, nothing in this Directive or the ERPO Act limits civilians’
__ or law enforcement’s other avenues to address moments of crisis, including through the
Prevention of Domestic Violence Act, the Sexual Assault Survivor Protection Act, a mental-
evaluation referral, civil commitment, and/or criminal complaints, investigations, or charges.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 78 of 104 PagelD: 78

3.3 The Standard for Obtaining an ERPO.

To ensure the constitutionality of any search warrants issued under the ERPO Act
pursuant to State v. James Hemenway, (A-19-18) (July 24, 2019), and in line with the instruction
provided by AOC Guideline 4(e), law enforcement and prosecutors shall establish and request
that the search warrant associated with an ERPO application be issued by the court under the
standard of probable cause. In other words, a search warrant for any firearms and ammunition
which the respondent possesses or owns can only be issued in conjunction with a TERPO when
the court determines that probable cause exists to believe that (1) the respondent owns or
possesses any firearms or ammunition, (2) the respondent poses an immediate and present danger
of bodily injury to self or others by owning or possessing any such firearms or ammunition, and
(3) such firearms or ammunition are presently at a specifically described location. AOC
Guideline 4(e). In this context, as under the Prevention of Domestic Violence Act, probable
cause requires that the issuing court only have a well-grounded suspicion. See State v.

Hemenway.

In cases where law enforcement and prosecutors have only good cause—not probable
cause—that the respondent poses an immediate and present danger of causing bodily injury to
self or others by having custody or control of, owning, possessing, purchasing, or receiving a
firearm, they may still seek a TERPO petition and order, but not a search warrant.

3.4 The Process of Filing for a TERPO by a Family or Household Member.

Except when filing for a TERPO against a law enforcement officer, see Section 5 of this
Directive, a family or household member may file a petition for a TERPO at the Superior Court,
or at a State, county, or municipal law enforcement agency. N.J.S.A. 2C:58-23(a). The
petitioner shal! not be charged a fee to file the petition. N.J.S.A. 2C:58-23(c).

The statute provides that the agency “shall advise the petitioner of the procedure for
completing and signing a petition” for a TERPO and “may assist the family or household
member in preparing or filing the petition.” N.J.S.A. 2C:58-23(a) (emphasis added). The statute
explains that “[t]his assistance may include, but not be limited to, providing information related
to the factors set forth in [the ERPO Act], joining in the petition, referring the matter to another
law enforcement agency for additional assistance, or filing the officer’s own petition with the

court.” Ibid.

The petition will be in an electronic format on the Judiciary’s Electronic Court
Disposition Reporting (eCDR) system”. Thus, if a petitioner seeks to file a petition with a State,
county, or municipal law enforcement agency, and no decision has been made for a law
enforcement officer to “takeover” or “join” the filing and become the petitioner, see infra Section
3.5, the agency must help the petitioner in entering their petition in the eCDR system.

The TERPO petition must be filed in a law enforcement agency or court vicinage located
in the same county where the respondent resides. If the respondent resides out of state, it must
be filed in a law enforcement agency or court vicinage in the same county where the petitioner

 

2 The AOC Guidelines refer to it as the Protective Restraining Order System Environment (PROSE).
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 79 of 104 PagelD: 79

resides. If an individual attempts to file a TERPO at a law enforcement agency located ina
different county than where the respondent resides, or than where the petitioner resides if the
respondent resides out of state, the agency shail assist the petitioner in calling the local law
enforcement agency where the respondent resides, or where the petitioner resides if the
respondent resides out of state, and have that agency file the petition on the eCDR system under
the petitioner’s direction on the phone.

Although a member of the appropriate !aw enforcement agency must enter the petition in
the eCDR system for the petitioner, it is in the agency’s discretion as to what further assistance
will be given, such as providing information related to the factors in N.JLS.A. 2C:58-23(f). As to
whether the law enforcement officer should join in the petition or file their own petition, see
infra Section 3.5.

3.5 Filing fora TERPO by a Law Enforcement Officer.

 

The Act provides that a law enforcement officer may file a petition for a TERPO.
NJ.S.A. 2C:58-21, -23(a). If an officer, in the course of their own investigation and policing, or
from information received from a non-family or household member, has probable cause to
believe that the respondent poses an immediate and present danger of causing bodily injury to
self or others by having custody or contro! of, owning, possessing, purchasing, or receiving a
firearm, the officer shall file a petition for a TERPO.

If a family or household member presents at a law enforcement agency to file a TERPO
petition, a law enforcement officer shall “takeover the petition if (a) the officer has probable
cause to believe that the respondent poses an immediate and present danger of causing bodily

. injury to the respondent or others by having custody or control of, owning, possessing,

-., purchasing, or receiving a firearm; and (b) the officer believes that there is some reason that the -

- _ petition would be best filed by a law enforcement officer and not the family or household
. . imember, e.g., the petitioner is fragile or unable to proceed, or the family or household unit would
be best served by having law enforcement file the petition.

— A law enforcement officer may otherwise file, “takeover,” or “join” a petition for a
oo TERPO ‘under any other circumstances in the officer’s discretion as long as the officer has good _
cause to believe that the respondent poses an immediate and present danger of causing bodily
injury to the respondent or others by having custody or contro! of, owning, possessing,
purchasing, or receiving a firearm. If an officer has only good cause, not probable cause, that the
respondent poses an immediate and present danger of causing bodily injury to self or others by
having custody or control of, owning, possessing, purchasing, or receiving a firearm, the officer
may seék a TERPO petition and order, but not a search warrant. See Section 3.3.

 

4 When a law enforcement officer “takes over” a petition, they become the sole petitioner, and shat! designate
themselves as the petitioner in the eCDR, system,

* When a Jaw enforcement officer “joins” a petitian, they become a petitioner along with the original family or
household-member petitioner, and shail designate both petitioners in the eCDR system.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 80 of 104 PagelD: 80

A law enforcement officer may file a TERPO at the courthouse or at their law
enforcement agency by using the eCDR system. In the eCDR petition, the officer shall designate
if they are the petitioner, or if they are “joining” the petition of a family or household member.

36 “DutyioWamandERPOs,

The “duty to warn” statute, NALS.A. 2A: 624-16 to -17, provides i that when a licensed
health-care practitioner learns of a threat of imminent, serious physical violence from a patient
against themselves or another, and a reasonable professional would believe the patient intended

- to carry out the threat, the practitioner must notify the chief of police of the municipality in

. which the patient resides. If the chief determines, from that information, that the patient suffers
from any one of the “disabilities” set forth in N.J.S.A. 2C:58-3(c), the chief may apply for the
revocation of any firearms purchaser identification card or permit to purchase or possess a
firearm granted to the patient by the Superior Court in accordance with N.J.8.A. 2C:58-3(f).

_ NSS.A. 24:62A-16(e), The court may also order the patient to surrender to the county
prosecutor any firearm owned or accessible to the patient, and if the patient fails to surrender

- them, the court may order a search and removal of the items where the judge has reasonable’
cause to believe the items are located, and states with specificity the reasons and scope of the
search and seizure. Ibid.

The ERPO Act provides an additional avenue for law enforcement to use once they have
_. been alerted that a health-care practitioner duty-to-warn has been triggered. So in addition to the
remedies in N.JS.A. 2A:62A4-16, if a chief law enforcement officer receives information from a
practitioner of a threat pursuant to N.J.S.A. 2A4:62A-16, the chief law enforcement officer may
file (or designate another officer in the agency to file) a petition fora TERPO as long as the
officer has probable cause to believe that the respondent poses an immediate and present danger
of causing bodily injury to the respondent or others by having custody or control of, owning,
.. possessing, purchasing, or receiving a firearm. But see Section 3.3 (explaining that standard for
.. TERPO is probable cause, and if only good cause exists, law enforcement may still seek TERPO |
but Without search warrant). The TERPO then shall proceed as a regular TERPO petition,

3.7 | the Contents of the Petition

The AOC Guidelines instruct that the TERPO petition shail aliege that the respondent —
pases an immediate and present danger of bodily injury to self or others by possessing,

- purchasing, owning, or receiving a firearm. AOC Guideline 2(e). It shall also set forth the facts,
and the basis of knowledge for these alleged facts, tending to establish that the respondent poses
an immediate and present danger of bodily injury to self or others by possessing, purchasing,
owning, or receiving a firearm and the number, types, physical description, and locations of any

firearms and ammunition that the petitioner believes to be currently possessed by the respondent.
bid. The petition may reference documents relevant to the petition. Ibid. The petition shall be
— sworn and under oath, subject to punishment if any statements are willfully false. Ibid. This all
shall be done on the eCDR system.
Case 3:19-cv-19145-BRM-TJB Document 1 Filed 10/21/19 Page 81 of 104: PagelD: 81

4. ERPO PROCEEDINGS: THE ROLE OF THE COUNTY PROSECUTOR

 

When a petitioner files a petition for a TERPO, except when it is filed against a law
‘enforcement officer respondent, see Section 5, it shall be heard by the court “in an expedited
manner.” N.J.S.A. 2C:58-23(a). The venue shall be in the county where the respondent lives,
unless the respondent lives out of state, in which case the venue shall be in the county where the
petitioner lives, AOC Guideline 3(b). At the TERPO hearing, the court may examine under oath
_ the petitioner and any witness the petitioner produces, or the court may tely on an affidavit
_ submitted by the petitioner in lieu of oral testimony or the information provided by the county
prosecutor’ or designee, see Sections 4.3, 4.4, and 4.5. AOC Guideline 3(c). The court officer -
or law enforcement officer assisting the petitioner shall contemporaneously record such swomm
oral testimony by means of a recording device, if available; otherwise, adequate notes
' summarizing what is said shall be made by the judge, AOC Guideline 3(c). This sworn.
_ testimony shal! be deemed to-be an affidavit for the purposes of issuance of an order. Ibid, This
will be the same procedure that currently occurs for domestic violence temporary restraining

orders, See R. 5: TAD)...

If the TERPO is granted by d the court, the FERPO hearing shall be scheduled to be held in
the Superior Court within 10 days after the TERPO petition is filed. AOC Guideline 5(4).

. Venue for the FERPO shal! be in the county where the TERPO was issued, unless good cause is
shown for it to be elsewhere, AOC Guideline 5(b). At the FERPO hearing, the court may
examine under oath the petitioner and any witness the petitioner produces, and consider any
information provided, including from the prosecutor or designee, see Sections 4.3, 4.4, and 4.5,
AOC Guideline 5(c), The respondent shall have the right to be present at the hearing, testify,
present witnesses, submit documents or information, and cross-examine witnesses who appear. Do

Ibid. The rules of evidence do not apply ¢ at the hearing. ibid. a 7 _ Oo

Tn determining whether to issue a TERPO or a F ERPO, the court may consider all
televant evidence, including whether the respondent: |

(i) has any history of threats or acts of violence by the respondent directed toward self or
others;

a (2) has any history of use, attempted use, or threatened use of physical force by the
respondent against another person; :

(3) is the subject of a temporary or final restraining order or has violated a temporary or
_ final restraining order issued pursuant to the “Prevention of Domestic Violence Act of |
AML NESA-2 2C:25- “IT et seq) : "

 

* For purposes of the statute and this Directive, the term “county prosecutor” shall also inelude: Attomey General,
’ Assistant Attomey General, Deputy Anomey General, and Assistant Prosecutor.
Case 3:19-cy-19145-BRM-TJB Document1 Filed 10/21/19 Page 82 of 104 PagelD: 82

(4) is the subject of a temporary or final protective order or has violated a temporary Or
final protective order issued pursuant to the “Sexual Assault Survivor Protection Act of
2015,” (N.1.S.A, 2C: 14-13 et al.);

BY) has any prior arrests, pending charges, or convictions for a violent indictable crime or
disorderly persons offense, stalking offense pursuant to section 1 of N.ILS.A. 2C:12-10,
or. domestic violence offense enumerated in section 3 of N.S, A. 20:25-19,

(6) has any prior arrests, pending charges, or convictions for any offense involving
° cruelty: to animals. or any history of acts involving cruelty to animals; | 7

(7) has any history of drug or alcohol abuse and recovery from this abuse;
(8) has recently acquired a firearm, ammunition, or other deadly weapon,
o (9) has recklessly used, displayed, or brandished a firearm; |

’ (10). has an existing or previous extreme risk protective order issued against him or her;
and So : :

a 1) has previously violated an extreme risk protective order issued against him or her.

_ INIS.A. 2C:58-23(f); AQC Guideline 3(4)(1) to (11).}

. lf the court finds one or more of the factors listed in N.J.S.A. 2C:58-23(f) and AOC Guideline
3(d)(t} to al 1}, then the court may consider additional factors including v whether the respondent:

- (12) has any prior involuntary commitment in a hospital or treatment facility for Persons .
with psychiatric disabilities; .

( \ 3) has received or is receiving mental health treatment;
(14) has complied or has failed to comply with any mental health treatment; and :
a 15) has received a diagnosis of a mental health disorder. | , |
[AOC Guideline 3649012) 101}

 

This total fist of factors a court may consider according to AOC Guideli ine 3{d}{1) to (15) will be
known as the “ERPO factors. *
42 os Role of the Pros ecut sutor in ai ERPO Proceeding.

If the petitioner is a law enforcement officer acting in their official capacity, as either the
original petitioner or after having “taken over” the petition, or if law enforcement has joined in
the petition, the prosecutor shall appear at the FERPO, and at the TERPO if practical, to > present
and argue the petition.
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 83 of 104 PagelD: 83

Even where law enforcement is not a party to the proceeding, the Act sets forth duties for
the prosecutor. The statute provides that the prosecutor or a designee shall produce to the court
in an expedited manner any available evidence, including evidence related to the factors in
NLILS.A. 20:58-23(0}. The court will consider this evidence at the TERPO hearing, so the
expedited production must occur prior to the TERPO hearing. The prosecutor or a designee also
has this obligation for the FERPO hearing. N.J.S.A. 2C:38-24(b). As to exactly what kind of
evidence should be produced for a TERPO and a FERPO hearing, see Section 4.4.

When law enforcement is not the petitioner, the prosecutor is not required to appear at
either the TERPO or the FERPO hearing. The prosecutor may see their role as a “friend of the
court” in providing information for the court to consider but they are not an advocate or a party
to the litigation. This does not preclude, of course, the prosecutor from taking a more active role
in hearings, or requiring law enforcement to join in or takeover the petition

Unless the respondent is a law enforcement officer, see Section 5.5, the county
prosecutor's office that is responsible to provide the information relevant to N.LS.A, 2C:58-23(f}
factors is the office of the county Where the ERPO is venued, in other words, where the
respondent resides, or if the respondent resides out of state, then where the petitioner resides.

But because most of the information that the prosecutor or designee is required to provide wil]
have to come from law enforcement, unless the county prosecutor’s office notifies the law
enforcement agency that the county prosecutor’s office will provide the information itself, the
law enforcement agency where respondent resides (or if the respondent lives out of the state,
then the law enforcement agency where the petitioner resides) is herein designated to produce to
the court the information for the ERPO hearings.

43 nformation That Mus i i y1d-Member Petitia

 

4.3.1 Information at the TERPO Stage.

The prosecutor or a designee must produce to the court in an expedited manner any
“readily available information or evidence” pertaining to all of the ERPO factors, AOC
Guideline 3(e). Given the need for expeditious production of such information, so that a court
can consider it at the TERPO hearing, the Supreme Court Committee on Criminal Practice made
clear that prosecutors or law enforcement are not required to perform a new investigation prior to
the TERPO hearing, but rather must conduct a records search of “information or evidence to
which the proseetor or designee has reasonable, ready access,” oe of the Supreme Court

i mine rac ; 1 R Py a . - of (CPC.
Report ” (May 28 , 20199¢ at 19, The Criminal Practice Committee v was 45 equally concerned that
the statutory obligation to provide information “could be interpreted to impose an obligation on
the prosecutor to ‘dig’ for information or records that are not in their control.” Ibid. The

 

 

* The AOC Directive explaing that its Guidelines were approved based on the recommendations in the Supreme
Court Committee on Criminal Practice Report,

10
Case 3:19-cv-19145-BRM-TJB Document 1 Filed 10/21/19 Page 84 of 104 PagelD: 84

Committee conchided that the “expediency requirement ‘would appear to preclude a any obligation
to search for records not in the prosecutor’ § possession or control. ” Ibid. 7 _

Thus, the taw enforcement agency where respondent resides (or if the respondent lives
out of the state, then the law enforcement agency where the petitioner resides) shall provide
directly to the court, either i ina document or verbally, the ¢ following information at or. prior t to the
TERPO hearing: 3

the respondent’ $ ‘criminal history’, if ‘existing;

- the results of a motor vehicle i inquiry;
any positive results of a Domestic Violence Central Registry inquiry;
any positive results of a Sexual Assault Survivor Protection Act Central Registry |
inquiry; a
any existing juvenile records from the Juvenile Central Registry;
any existing records in the ERPO electronic central registry; and

* any.additional information the law enforcement agency. or Prosecutor has readily
available and relevant to the ERPO factors.

a 2 0-8

” If the law enforcement agency does not have any: available information to ‘produce to the court, it
shall inform the court of such.

if the law enforcenient agency where the petitioner filed the TERPO petition has any of
_ the above information, and the respondent lives in the state, the agency shall forward it to the law
enforcement Agency, Where the respondent. resides. . Oo,

432 “Information. at the FERPO Stage.

. In the cases where the TERPO is granted, this expedited-information obligation from the
county prosecutor or designee is repeated at the FERPO stage. N.J.S.A. 2C:58-24(b). The AOC
Guidelines explain that for the FERPO, “[i]n addition to information referenced Guideline 3(e)

_ [the information that shall be provided for the TERPO hearing], the county prosecutor or
designee shall produce for the court’s consideration information obtained through sources

 -including the execution of any search warrant and any additional information obtained through
*. . the performance of its responsibilities under [the Act],” AOC Guideline 5(e).. This appears to

~... expand the information obligation by the county prosecutor or designee, but in no way requires
or dictates the scope of any prosecutor’s or law enforcement agency’s investigation, as the
statute still only requires “available evidence” to be provided at the FERPO stage. N. J. s. A.
2c: "58-24(0). oe bo

 

7 The AOC Guidelines make clear that only the respondent has the automatic right to see the information provided
by law enforcement. The petitioner does not have an automatic right to see this information, and can only request

that the court order that he or she may see it, on good cause shown. AOC Guideline 8{a); see alsa CPC Report at
16-17.

4 All law enforcement officers and prosecutors shall comply with all federal and state statutes, regulations, and
Privileges as to the confidentiality of criminal and all other records,
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 85 of 104 PagelD: 85

Accordingly, prior to the FERPO hearing, the law enforcement agency where respondent
resides (or if the respondent lives out of the state, then the law enforcement agency where the
petitioner resides} is herein designated to produce to the court the following information:

* any additions or changes to the information listed as required to be produced.
according to this Directive in section 4.3.1;
* any information obtained through the execution of any search warrant pursuant to
N.IS.A. 2C:58-26(b) relevant to the ERPO factors; and
* any additional information the law enforcement agency or prosecutor has readily
_ available and relevant to the ERPO factors,

4.4 — Informati at Must Be Provided for a Law-Enforcement I

 

When law enforcement is the petitioner or has joined in the ERPO petition, the AOC
Guidelines contemplate a broader obligation by the county prosecutor or designee to produce
information to the court. This is because law enforcement is now the petitioner, and a party to
the litigation. The Guidelines state that the county prosecutor or designee shall produce “any
statements or reports pertaining to the factors listed in paragraph (d) of this Guideline upon
which the officer relies in the petition.” AOC Guideline 3(e). This is true at the TERPO and
FERPO hearing. AOC Guideline 6(e). So if the county prosecutor or law enforcement officer is
going to refer to any ERPO factor at the TERPO or FERPO proceeding, any statements or
reports pertaining to that factor available to the county prosecutor or law enforcement officer
shall be produced to the court prior to the proceeding. Statements or reports do not include video
or audio files. State v. Robinson, 229 N.J. 44, 71 (2017),

45° Appeals of'a TERPO or a FERPO:
4.5.1 Expedited Appeals of a TERPO Denial.

. Effective October 1, 2019, ifa municipal court judge denies the petition for a TERPO,

_ the petitioner, whether a household or family member or a law enforcement officer, can request
an immediate de novo hearing by an emergent duty Superior Court judge. AOC Guidelines, The
municipal court judge must advise the petitioner, on the record, of the right to an immediate

review of the denial to an on-call Superior Court judge. Ibid, H' the petitioner, whether a
household or family member or a law enforcement officer, wishes to exercise this right, the law
enforcement officer shal! contact an on-call Superior Court judge. Ibid. That Superior Court
judge will review the petition and conduct a hearing telephonically to determine whether to grant
or deny the TERPO. Ibid.

If a petitioner requests a review of a denial ofa petition for a TERPO by a municipal
court judge prior to October 1, 2019, the petitioner shall be advised of the ability to go to the
Criminal Division of the Superior Court the next business day and request a de novo review by a
Superior Court judge. Ibid. A Superior Court judge will make a determination fo grant or deny
the petition that same day. Ibid,

12
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 86 of 104 PagelD: 86

Ifa Superior Court judge denies the TERPO, the petitioner can file an appeal to the
Appellate Division as of right within 45 days of the entry of that order pursuant to R, 2:2-3(a)(1).
Ibid. oe ——

4.5.2 Appeals of a FERPO.

If the petitioner or respondent wishes to appeal the decision by a Superior Court judge to
grant or deny the FERPO, an appeal must be filed within 45 days of the entry of that decision

pursuant to R. 2:2-3(a)(1). AOC Guidelines.

5. WHEN AN ERPO PETITION IS FILED AGAINST A LAW ENFORCEMENT
OFFICER

5.) Venue.

The ERPO Act provides that when a petitioner seeks a TERPO against a New Jersey law-
enforcement officer’ respondent, a different procedure must take place. First, the petition shail
be submitted to the law enforcement agency in which the respondent-officer is employed.
N.J.8S.A, 20:58-23((1). Like an ordinary TERPO, the agency shall advise the petitioner of the
procedure for completing and signing a petition. [bid.

If an individual presents at a law enforcement agency in New Jersey requesting to file a
petition against a law enforcement officer as a respondent, the agency shall have the individual
fil] out a paper Petition for an Extreme Risk Protective Order, As soon as the agency receives
this or any application for a petition for an ERPO against a law enforcement officer, it shall
immediately send a copy of the application to the county prosecutor of the county in which the
agency is located—except all state agencies, including New Jersey State Police and aan
of Corrections, shall send a copy to the Division of Criminal Justice. The ave
or file a petition in the eCDR system at this time. Hf the law enforcement agency determines that
the petitioner submitted the application to the incorrect agency, in other words, the respondent-
officer is not employed by that agency, the agency shall contact the petitioner to determine the
correct agency, and then forward the application to the correct agency.

 

5.2 TheE PO ternal i I igati

The Act mandates that upon receipt of the application for a petition, the law enforcement
employer agency “shall immediately initiate an internal affairs investigation.” N.J.S.A. 2C:58-
23(7(2). To fulfill this statutory obligation in good faith, the agency must immediately, or as
soon as possible, initiate an “ERPO internal affairs investigation,” which must be completed in
48 hours. An “ERPO internal affairs investigation” shall be an expedited process that requires,

 

? ‘The Act and AOC Guidelines define a “law enforcement officer” as “a person whose public duties incl the
power to act as an officer for the detection, apprehension, arrest, and conviction of offenders againat th of this
State.” ‘N.1S.A. 20:58-21 (emphasis added); AOC Guideline | {emphasis added}, They also define a Taw
enforcement agency” as “a department, division, bureau, commission, board or other authority of the State or of any
political subdivision thereof which employs law enforcement officers.” N.J.S.A. 2C:58-21 (emphasis added); AOC
Guideline 1 (emphasis added). Thus, the special procedures for filing a TERPO against a law enforcement officer,
set forth in N.J.S.A. 2C:58-23(H, do not apply to law enforcement officers who are employed by federal, out-of-
state, or other outside agencies.

 

13
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 87 of 104 PagelD: 87

but is not limited to, a review of the application for a petition, an in-person or telephone
interview of the petitioner, a review of any internal agency files on the respondent-officer, and a
consideration of the ERPO factors, see Section 4.1, The ERPO internal affairs investigation can
also consist of any other action the agency deems appropriate, including an interview of the

' respondent-officer, as long as it is completed in 48 hours. The law enforcement employer
agency may request from the county prosecutor’s office or the Division of Criminal Justice an
extension of time to complete the ERPO internal affairs investigation, which may be granted
upon a showing of good cause. The ERPO internal affairs investigation must follow all
confidentiality rules and procedures set forth in the Attorney General Internal Affairs and
Procedures Guidelines, revised November 2017. |

This ERPO internal affairs investigation does not replace any other internal affairs
investigation the agency deems appropriate based on any information that is learned prior to,
during, or after the course of the investigation, and those investigations shall be conducted
according to their regular procedures and timeframe and in accordance with the Attorney

_ General Internal Affairs and Procedures Guidelines. Likewise, these ERPO procedures do not
replace law enforcement agencies’ policies regarding domestic violence incidents involving law
enforcement officers.

If a law enforcement agency is too small or otherwise unable to conduct an ERPO
internal affairs investigation, the agency may request on a case-by-case basis that the county
prosecutor of the county in which the agency is located, or the Division of Criminal Justice for
state agencies, conduct the ERPO internal affairs investigation, The request shall be made
immediately upon receiving the application for a petition.

53 Seizure and Stor of the Respondent-Officer’s Weapons.

if the first law enforcement officer responding to or handling the ERPO internal affairs
investigation has probable cause to believe that the presence of weapons would expose the
_ respondent or others to a risk of bodily injury, the employer agency shall immediately seize ali
weapons the respondent-officer possesses—both department issued and personal. See Attorney

General Directive Law Enforcement Directive No. 2000-3, Implementing Procedures for the

eizure 2 Wea: ns icipal and County Law Enforcement Officers Involved i
iolence Incidents, issued August 1995, Revised September 2000. If there are
extenuating or exigent circumstances rendering a law enforcement agency unable to seize the
respondent-officer’s firearms and ammunition, the agency may request that the local law

enforcement agency where the respondent-officer resides, if a different agency, assist.

 

Any department-issued weapon that is seized or surrendered in connection with an ERPO
_ is to be returned to the custody and contro of the department that issued that weapon. See ibid.
All other weapons owned, possessed, or controlled by the respondent-officer that are seized or
surrendered are to be promptly forwarded to the county prosecutor’s office of the county in
which the law enforcement agency conducting the ERPO internal affairs investigation is located,
or for State agencies, where the respondent resides, in accordance with the county prosecutor’s
procedures for the seizure and transportation of weapons, See ibid,

14
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 88 of 104 PagelD: 88

 

~ "Phe Act requires that the disposition of the internal affairs investigation “shall
immediately be served upon the county prosecutor who shall make a determination whether to
refer the matter to the courts.” N.J.S.A, 2C:58-23(7)(3). So at the conclusion of the ERPO
internal affairs investigation, the agency shal! immediately forward its findings and any
conclusions to the county prosecutor of the county in which the agency is located—except al!
state agencies, including New Jersey State Police and Department of Corrections, shall send it to

_ the Division of Criminal Justice. In making its findings to the county prosecutor’s office or the

Division of Criminal Justice, the agency shall consider the ERPO ‘factors, see Section 4.1, and

_ whether there is probable cause to believe that the respondent-officer poses an immediate and
present danger of causing bodily injury to self or others by having custody or control of, owning, -
possessing, purchasing, or receiving a firearm.

5.5

 

Upon receipt of the ERPO intemal affairs investigation from the law enforcement
employer agency, the prosecutor shall make a determination within one business day whether to
file the TERPO petition in the Superior Court. The standard for this determination is,
considering the ERPO factors, see Section 4.1, whether the prosecutor has probable cause to

__ believe that the respondent-officer poses an immediate and present danger of causing bodily
. ‘injury | to self or others s by having custody or control. of, owning, possessing, purchasing, or
'. yeceivinga firearm.

‘Ifthe prosecutor determines to file the petition in the court, the prosecutor shall be the
petitioner—entered in eCDR by a law enforcement officer employed by their agency, see Section
3.5--~and shall be responsible for providing the information to the court required under AOC.
Guidelines 3(e) and 5(e), and N.J.S.A. 2C:58-3(f). The prosecutor shall also notify immediately
the family- or household-member petitioner that originally filed the ERPO petition in the agency,

in order for the family or household-member to be able to be. present at the TERPO hearing,

if the prosecutor determines not to file the TERPO petition in the court, the prosecutor
immediately shall send a notice in writing to the family- or household-member petitioner that

- originally filed the application for an ERPO petition in the agency, detailing the conclusion and ae

' Summary of reasoning. A copy of the notice shall also be sent to the employer agency, which ..

- Shall return any firearms seized from the respondent as soon as practicable, unless there is
another pending investigation or other compelling safety interests that would warrant the
employer agency not returning the weapon, No weapons are to be returned to the respondent-
officer without written notice of the prosecutor or a court order. All county prosecutors’ offices
and the Division of Criminal Justice shall keep track of all applications for ERPO petitions
received, those petitions filed with the court, and those declined to be fi led, and shall make c these

= statistics available to the Attorney € General upon request.

15
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 89 of 104 PagelD: 89

6. THE ISSUANCE OF THE TERPO AND FERPO, SERVING THE TERPO, AND
EXECUTING THE SEARCK WARRANT

6.1} Issuance of the TERPO or the FERPO.

The Act and the AOC Guidelines provide that if at the TERPO hearing the court finds
good cause to believe that the respondent poses an immediate and present danger of bodily injury
to self or others by possessing, purchasing, owning, or receiving a firearm, the court shall order
the TERPO. N.J.S.A. 2C:58-23(e); AOC Guideline 4{a). But see Section 3,3 (discussing that
search warrant shal! be issued under standard of probable cause),

 

And if at the FERPO hearing the court finds by a preponderance of evidence that the
respondent poses a significant danger of bodily injury to self or others by owning, possessing,
purchasing, or receiving a firearm, the court shall order the FERPO. N.J.S.A. 2C:58-24(b); AOC
Guideline 6. But see Section 3.3 (discussing that search warrant shall be issued under standard
of probable cause),

The TERPO or the FERPO shall (1} prohibit the respondent from possessing, purchasing,
owning, or receiving firearms or ammunition, or from securing or holding a firearms purchaser
identification card or permit to purchase a handgun pursuant to N.J.S.A. 2C:58-3, or a permit to
carry a handgun pursuant to N.J.S.A. 20:58-4 during the period the order is in effect; and (2)
order the respondent to surrender to law enforcement any firearms, ammunition, firearms
purchaser identification card, permit to purchase a handgun, or permit to carry a handgun
possessed, owned, or held by the respondent. AOC Guideline 4(b). Any such card or permit
issued to the respondent shall be immediately revoked pursuant to N.JLS.A. 2C:58-3(f). Ibid.
The TERPO (or the FERPO) also classifies the respondent as a “certain person” under N.J.S.A.
20:39-7(b)(4), and is prohibited from purchasing, acquiring, owning, possessing, or controlling a
firearm or ammunition, subject to a third-degree crime. N.J.S.A.2C:39-7(b)(4).

The TERPO order will also state the time, date, and place of the hearing for the FERPO.
AQC Guideline 4(b).

6.2 rvice of the O.

Once issued, the court will immediately forward a copy of the TERPO to both the county
prosecutor and the appropriate law enforcement agency in the county and municipality,
respectively, in which the respondent resides. This copy shall be served by the appropriate law
enforcement agency upon the respondent. NJ.S.A. 2C:58-23(i); AOC Guideline 4(c).

The law enforcement agency shall serve the TERPO upon the respondent immediately or
as soon as practicable, Fbid. At no time shall the family- or household-member petitioner be
asked to serve any TERPO upon the respondent. Ibid. The law enforcement agency serving the
order shall not charge a fee or seek reimbursement from the petitioner for service of the order,

NJS.A, 2C:58-23(i).

16
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 90 of 104 PagelD: 90

The county prosecutor shall send notice of TERPOs issued to the appropriate chiefs of
police, members of the State Police, and any other appropriate law enforcement agency or court.
N.J.S.A. 2C:58-23(j).

Any TERPO issued shall remain in effect throughout the State until a court issues a
further order, and shall be enforced by all law enforcement officers. N.J.S.A. 2C:58-23(h) and

(k).
6.3 Search Warrant Execution.

According to the AOC Guidelines, in addition to issuing the TERPO or the FERPO, if the
court determines, based upon consideration of information provided in the TERPO petition and
during the TERPO or FERPO hearing, that probable cause exists to believe that (1) the
respondent owns or possesses any firearms or ammunition, (2) the respondent poses an
immediate and present danger of bodily injury to self or others by owning or possessing any such
firearms or ammunition, and (3) such firearms or ammunition are presently at a specifically
described location, then the court, in conjunction with the TERPO or the FERPO, shall issue a
search warrant for any firearms and ammunition which the respondent possesses or owns at that
specified location. AOC Guidelines 4(e) and 6(c). The agency shall execute the search warrant
immediately or as soon as possible and seize all firearms and ammunition within the possession,
custody, or control of the respondent, or that could be in the respondent’s possession.

The Act also states, in addition to a search warrant being issued, that the respondent
immediately shall surrender in a safe manner all firearms and ammunition in the respondent’s
custody or control, or which the respondent owns or possesses, and any firearms purchaser
identification card, permit to purchase a handgun, or permit to carry a handgun held by the
respondent to the control of the law enforcement officer. N.J.S.A. 2C:58-26(b)(1). Allowing a
respondent to surrender a firearm to law enforcement presents a number of safety concems. The
respondent, at this point in the process, is an individual who has been determined by a court as
presenting an “immediate and present danger of causing bodily injury” to self or others by
having custody or control of a firearm. Thus, officers have at least reasonable and articulable
suspicion to believe that their safety is in danger. And if the surrender occurs at a respondent’s
home, business, or other property, officers face a greater “risk of danger” because they are “at
the disadvantage of being on [their] adversary’s ‘turf.’” State v. Cope, 224 N.J. 530, 546-47

(2016) (quoting Maryland v. Buie, 494 U.S. 325, 333 (1990).

Accordingly, ifa law enforcement officer has a search warrant to seize a respondent's
firearms or ammunition, it shall be within the highest ranking officer’s discretion on the scene to
determine whether a respondent can surrender the firearms or ammunition, and how they may do
so. Similar to executing arrests, officers need to ensure their own safety and the safety of

others—as well as the integrity of the search and seizure. See Washington v. Chrisman, 455
U.S. 1, 7 (1982). Thus, officers have the right to remain literally at the respondent’s elbow at all

times and such action is reasonable under the Fourth Amendment of the United States
Constitution and Article 1, paragraph 7 of the New Jersey Constitution. See State v. Bruzzese,
94 N.J. 210, 230 (1983).

17
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 91 of 104 PagelD: 91

Nothing in this Directive or in the ERPO Act shall be interpreted as limiting any other
lawful procedure done by law enforcement to ensure officer safety, the safety of others, or the
integrity of the process. See, e.g., State v. Davila, 203 N.J. 97, 116-17 (2010) (upholding
protective sweeps in cases involving in-home arrests and in non-arrest cases in which police
officers are legitimately in a home and have reasonable and articulable suspicion to believe that
their safety is in danger); State v. Robinson, 200 N.J. 1, 17 (2009) (finding that factors to
determine reasonableness of delay between knocking and announcing and forcible entry include,
but not limited, to suspect’s violent criminal history, information that weapons will be present,
and risks to officers’ lives and safety); State v. Diloreto, 180 N.J. 264, 276 (2004) (permitting
officer to pat down citizen’s outer clothing during community-caretaking investigation where
officer has reason to believe that he is dealing with armed and dangerous individual); State v.
Johnson, 168 N.J. 608, 619 (2001) (explaining that police officer may apply for no-knock
warrant if there is reasonable, particularized suspicion that no-knock entry is required to protect
officer’s safety).

6.4 Weapons Belongi eone Ot the Respondent.

During the execution of the search warrant, law enforcement shall seize all firearms and
ammunition within the possession, custody, or control of the respondent. Such firearms include
any that the respondent could access or possess. If a person other than the respondent claims title
to any firearm or ammunition, law enforcement shall direct the person claiming title to request a
return of the weapons to the law enforcement agency pursuant to N.J.S.A. 2C:58-26(e). Ifthe
agency determines that the person claiming title is the lawful owner of the firearm or
ammunition, the firearm or ammunition shall be returned to that person. See N.J.S.A. 2C:58-
26(e). Nothing herein, however, shall affect the authority of the prosecutor or the law
enforcement agency to maintain possession of any firearm as otherwise authorized by law.

6.5 Discovery of Criminal Evidence.

If, during the execution of the search warrant, law enforcement finds evidence of
criminality in accordance with the plain view exception, or any other legally permissible basis
under the Fourth Amendment of the United States Constitution and Article 1, paragraph 7 of the
New Jersey Constitution, the evidence is admissible in a future criminal proceeding. See State v.
Harris, 211 N.J. 566, 587 (2012).

ts STORING, SELLING, AND TRANSFER OF FIREARMS

Upon surrender or seizure of any and all firearms and ammunition, a law enforcement
agency shall store the firearms or ammunition. See N.J.S.A. 2C:58-22, -26(d), -27, and -28.

Unless the respondent is a law enforcement officer, see Section 5.3, all firearms and
ammunition in the respondent’s custody or control, or which the respondent owns or possesses,
and any firearms purchaser identification card, permit to purchase a handgun, or permit to carry a
handgun that are seized by or surrendered to law enforcement are to be promptly forwarded to
the county prosecutor’s office of the county in which the ERPO is venued. Nonetheless, nothing
in this Directive shall prohibit the county prosecutor from issuing a separate directive or policy
requiring local law enforcement, except State Police, to store the seized firearms if necessary for

18
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 92 of 104 PagelD: 92

adequate firearm storage and with consideration to the storage capabilities of each individual
local department. All weapons seized by State Police shall be forwarded to the county
prosecutor’s office of the county in which the ERPO is venued.

Ifa person other than the respondent claims title to any firearm or ammunition
surrendered, and the law enforcement agency confirms that the person is the lawful owner of the
firearm or ammunition, the firearm or ammunition shall be returned to that person. N.J.S.A.
2C:58-26(e). The respondent can also request that the firearm or ammunition be sold or the fitle
of the firearm or ammunition be transferred to a federally licensed firearms dealer, even if they
no longer are eligible to own or possess a firearm or ammunition. N..S.A. 2C:58-27,

Neither the ERPO Act nor the AOC Guidelines require the law enforcement agency to
store the firearm or ammunition indefinitely. It does not affect the authority of a prosecutor to
file an action to forfeit a respondent's firearm as authorized by law or prevent a respondent that
owned a firearm prior to the issuance of an ERPO from entering into an agreement, as approved
by the prosecutor, to sell that firearm to a licensed dealer or transfer the firearm to a third party
authorized to own or possess a fireann. See N.J.S.A. 2C:58-23(d} (confirming that nothing in
the ERPO Act “shall prohibit revocation and seizure of a person’s firearms purchaser
identification card, permit to purchase a handgun, permit to carry a handgun, and weapons as
authorized pursuant to applicable law”); CFC Report at 47 (noting that this legal regime does
“not affect the ability of the State to file an action to forfeit a respondent’s firearm, or the
respondent to enter into an approved agreement, prior to issuance of the extreme risk protective
order, to sel! that firearm to a licensed dealer or transfer the firearm to an authorized third

party”).

&. RELEASE OF ERPO RECORDS TO NON-LAW ENFORCEMENT PERSONS
_OR AGENCIES

ERPO petitions, supporting documentation, and ERPO internal affairs records contain
sensitive and confidential information, including criminal and mental health records, that raise
privacy coricerns. In response to this concern, the AOC Guidelines on the handling of this
information clarify that the information provided by law enforcement for the ERPO is only for
the court’s consideration, not other parties’ inspection, and only the respondent has the right to
this information. AOC Guideline 8(a). Even the petitioner does not have an automatic right to
see the information provided by the prosecutor or designee, and can only request that the court
order that they may see it, on good cause shown. Ibid; see also CPC Report at 16-17. Thus,
any records created or submitted pursuant to the ERPO Act and this Directive are confidential
and not subject to public disclosure.

Moreover, when the respondent is a law enforcement officer, the ERPO internal affairs
investigation and any other internal affairs or personnel records are confidential and not subject
to public disclosure because they consist of long-recognized privileged information and are
individualized personnel records, See N.J.S.A. 2A:84A-27; N.I.S.A. 47: 1A-10; N.LR.E. 515;

NJAC. 13:1E-3.2(a)(4); Loigman v. Kimmelman, 102 NJ. 98, 107-08 (1986). Pursuant to the
Attomey General Guidelines for Internal Affairs Policy & Procedures, the nature and source of

internal allegations, the progress of internal affairs investigations, and the resulting materials are

19
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 93 of 104 PagelID: 93

restricted and deemed confidential information. Attorney General Internal Affairs and
Procedures Guidelines, revised November 2017 at 42.

Also, any ERPO records that pertain to an event or encounter that involves an
investigation of a criminal offense shall be considered a “criminal investigatory record” exempt
from disclosure under the Open Public Records Act (OPRA), N.JS.A. 47:1A-1 to -13. See Paff.
v. Ocean County Prosecutor’s Office, 235 N.J. L, 20-21 (2018). Thus, except as otherwise
provided in this Directive, ERPO records or documents shal! not be shared with or provided or
shown to any person, entity, or government agency, other than a law enforcement agency or
officer or authorized civilian employee of such agency, unless such disclosure is required by the
Rules of Court governing discovery in prosecutions, the United States or New Jersey
Constitutions or statutes, or by a court order.

Neither this Directive, nor the release of any document or information pursuant to this
Directive, shall constitute a waiver of any privilege to maintain the confidentiality of a record
that a law enforcement agency may have under OPRA, any other statute, or the common law
right of access. Nothing in this Directive shall be construed to create any promises or any rights
beyond those established under the Constitution, statutes, regulations, and decisional law of New
Jersey, This Directive creates no promises or rights that other persons or entities may enforce.

9, TERMINATION OF FERPOS

The Act and the AOC Guidelines state that a petition for termination of a FERPO can be
filed at any time by either the petitioner or the respondent. N.J.S.A. 2C758-25; AOC Guideline
7, A court may terminate a FERPO if the opposing party has received notice, if the appropriate
law enforcement agency and county prosecutor have been notified, and if'a hearing has been held
by the court. Ibid, it shall be in the prosecutor's discretion whether to object to a termination of
a FERPO. If the prosecutor is not involved, than it is in the law enforcement agency's discretion.
In determining whether to object, the law enforcement agency or county prosecutor should
consider the ERPO factors, as well as any other relevant evidence including, but not limited to,
whether the respondent has received, or is receiving, mental health treatment, and the petitioner’s
opinion as to termination. If the respondent petitioned for termination, the respondent shall bear
the burden at the termination hearing of proving by a preponderance of the evidence that they no
longer poses a significant danger of causing bodily injury to the self or to other by having
custody or control of, owning, possessing, purchasing, or receiving a firearm. Ibid.

Upon the termination of an ERPO, the respondent may petition the agency to return their
firearms or ammunition. N.J.S.A. 2C:58-26(d). This shall be done within 30 days unless the
firearm or ammunition has been reported as stolen or the respondent is prohibited from
possessing a firearm or ammunition under State or federal law. Ibid. The Act also provides that
after one year after the ERPO is terminated, the law enforcement agency may destroy the firearm
or ammunition in accordance with the policies and procedures of the agency for destruction of
firearms or ammunition, N.J.S.4, 2C:58-28. The agency or prosecutor shall give notice to the
former respondent prior to destruction of the firearms or ammunition.

20
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 94 of 104 PagelD: 94

10. COMMUNITY RELATIONS AND OUTREACH PROGRAMS

fo protect both public safety. and law enforcement safety in New Jersey, all law
enforcement agericies—including the Division of Criminal Justice, county prosecutors’ offices;
and local police departments—imust help educate the public on the ability to file ERPOs and on
the procedures: for doing so. To further this objective, each county prosecutor shall engage in
public education efforts, community outreach events, social media awareness, and publicity on
their office website.

i. QUESTIONS
All questions concerning the meaning or implementation ofthis Directive should be
addressed to the Director of the Division of Criminal Justice, or their designee.

2. EFFECTIVE DATE

This Directive shall take effect on September 1, 2019, the day the ERPO Act poes into
effect: Once effective, this Directive shall remain in force and effect unless and until it is
repealed, amended, or superseded by Directive of the Attomey General,

    

} Gurbir s. Grewal “a
Attorney General
ATTEST:

OO ——~

Veronica Allende
Thrector, Division of Criminal Justice
Dated: -August 15, 2019

2t

 
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 95 of 104 PagelD: 95

a 4 .
@ Municipal Court of _SLOUCESTER TWP MUNICIPAL COURT

County CAMDEN

 

 

 

 

In the Matter of, Petition Number O+15 XTR 2019 000001
DAVID M GRECO , Respondent Complaint/Ind Number
BI Numb Petition for
ae — Temporary Extreme Risk Protective
Date of Birth 03/12/1968 Order

 

 

I am the Petitioner named below. I believe Respondent poses an immediate and present danger of
causing bodily injury to the Petitioner, the Respondent, or others by owning, possessing,
purchasing or receiving firearms and/or ammunition. I ask the court to grant a Temporary Extreme:
Risk Protective Order to prohibit Respondent from owning, possessing, or acquirmg firearms
and/or ammunition, and to order surrender of firearms and/or ammunition to a law enforcement

agency.

 

Petitioner's Information

 

 

 

 

Name
NEW JERSEY HOMELAND SECURITY
Street Address City Statc Zip
1200 NEGRON DRIVE HAMILTON Ni 08691
Home Phong Number Work Phone Number Relationship to Respondent
(609) 564-5051 PEPD - PETITIONER LAW-ENFORCEMENT
OFFICER

 

 

 

Respondent’s Information (to the extent the information is known)

 

 

 

 

 

 

 

 

First Namie MIs Last Name Date of Birth S5N Sex
DAVID | M | GRECO 03/12/1968 XXX-NK-O812 MALE
Street Address City State Zip
246 ORCHARD AVENUE SOMERDALE Ni O8083
Home Phone Number Work Phone Number Eraail Address

 

 

 

(856) 627-7145

 

Aliases

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name | MI Last Name
Employer's Name
Employer's Address City State éip
Height Weight Parr Color] Bye Color {Race/Ethnie | Distinguishing Features (Sears, facial hair, etc.)
& in BROWN! BLACK | WHITE
Military Status Driver's License Number State Expiration Date
NO 77293 1560003682 NI 03/2021

 

 

 

 

 

 

Form Promulgated by Directive 419-19 (effective 09/01/2019}, CN 12450 Page lofi

 
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 96 of 104 PagelD: 96

“Exhibit D”
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 97 of 104 PagelD: 97

T believe Respondent poses an immediate and present danger of causing bodily injury to self or others by owning,
possessing, purchasing or receiving firearms and/or ammunition because Respondent:

has any prior arrests, pending charges, or convictions for a violent indictable crime or disorderly persons offense,
stalking offense pursuant to section 1 of P.L.1992, ¢.209 (C.2C:12-16), or domestic violence offense enumerated in
section 3 of P.L.1991, 6.261 (C.20:25-19). Explain.

20:39-3 CARRYING PROHIBITED WEAPON, 24:21-19A(1) DRUG OFFENSE, 24:21 -20A(4) MARISUANA

POSSESSION = NJ0080200 4/19/1987 - PTT 2C:35-JOA(4) POSS, <SOGRAMS, 20:36-2, POSS.
PARAPHERNALIA - NJ O041217 7/20/2015 - TQ)

has any history of drag or alcohol abuse and recovery from this abuse, Explain.
2NARCOTICS ARREST.-LISTED ABOVE

List any other information that may be relevant,

SON eo Ie ONE aE AAT SOM ane ee EEL NT -

 

OR Boat iT “ONS. REE RE TAKEN AND CONTACT LSEQOUN MADE WITH ° RE CO. JN COORDINATION WITH
ee eee NOs GRECO IN REGARDS TO RECENT POSTS ON THE SOCTAL

See en ne eee a eLy TATE
LP iD EXTREMELY INTELLIGENT TO

QB TOW AR RS ae W.

 
  
  
 

  

PHaViot WAS METIGDAL a acute ON FACE SPECIFICAL
EIS NECESSARY TO RE A

 

The respondent currently possesses the following firearm(s) and/or ammunition:

 

Type Description Number Location
HG-HANDGUNS H&K PSP40- SERIAL # 22070650 j 246 ORCHARD AVENUE
RE- RIPLES NORINCO SKS 7.62, RERIAL # 22002804 1 246 ORCHARD AVENUE

 

Does the Respondent possess a:
. @, Firearms Purchaser ID Card? YES
b. Permit to Purchase a Handgun? NO

ce, Permit to Carry a Handgun? NO

CERTIFICATION

i certify that the foregoing statements made by me are true, I am aware that if any of the foregoing statements
made by me are willfully false, I am subject to punishment.

09/05/2019 NEW JERSEY HOMELAND SECURITY
Date Signature of Petitioner

Fann Promulgated by Directive W19-19 (effective 09/01/2019), CH E240 Page 2 of 3

 

 

 
Case 3:19- oV-19145-BRM-TJB Document 1 Filed 10/21/19 Page 98 of 104 PagelD: 98

TTT at

 

09/05/2019 POPACEZ
Date . + Signature

 

Form Promalgated by Directive #19-t9 (effective 9/01/2019), CH 12430 Page J af
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 99 of 104 PagelD: 99

“Exhibit E”
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 100 of 104 PagelD: 100
O445-ATR-2079-1 O9/0G/2019 4:08:12 PM Page 1 ofS Trans ID: PET20196%

 

 

 

 

 

 

 

 

 

 

 

 

* Page 1 ofS
tp the Mattar of DAVID MORECO SBI Number:
Temporary Extreme Risk Protective Order
Superior Court of New Jersey 0 Municipal Court of
County Petition Number Complaint/Ind Number SEI Number
CAMDEN 0415 XTR 2019 000001
Height Weight HairColor =| Eye Color
Rin BROWN BLACK
n the Matter of,
i 3 Race Date of Birth Sex
. WHITE OVTALGGR = |MALE 7
DAVID M GRECO » Respondent [sh Driver's License Number | State [Expiration Date
SKN OBTZ 7293 1560003682 NI 03 / 2024

 

 

 

 

 

 

 

 

 

 

The Petitioner having filed a petition for an Extreme Risk Protective Order, and the court having conducted an ex parte
hearing and having considered: Be

the certified petition, AND/OR.

the testimony of NEW JERSEY HOMELAND SECURITY

    

Also having considered whether the Respondent:

has any history of threats or acts of violence by the respondent < directed toward self or others:

 

 

has any prior arrests, pending charges, or convictions for a violent indictable crime or disorderly persons offense,
stalking offense pursuant to section | of P.L.1992, ¢.209 (€.2C:12-10), or domestic violence offense emmerated

in section 3 of P.L,1991, ¢.261 (C,2C:25-19);
20:39-3 CARRYING PROHIBITED WEAPON, 24:21-19A(1) DRUG OFFENSE, 24:21-90,4(4) M

POSSESSION - NJQ080200 4/19/1987 - PTI 2C:35-10A(4) POSS. <SOGRAMS. 20:46-7, POSS.
PARAPHERNALIA - NJ 0041213 7/20/2015 - LO SBI# 400429B

 

 

ew Jersey Temporary Extreme Risk Protective Order (TERPO} Porm Promulgated by Directive #1919 (effective 2014019), CN 12434
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 101 of 104 PagelD: 101

0475-XTR-2019-4 09/06/2019 4:06:12 PM Page 2of5 Trans ID: PET201964

Page 2 ofS
SEL Number,

"fa the Mater of BAVIOM GRECO
has any history of drug or alcohol abuse and recovery from this abuse:

  

 

Having found at Jeast one of the factors listed above, the court also having considered whether the
Respond mts cata

THEREFORE, IT 1S HEREBY ORDERED on this date 09/06/2019 , THAT:

THE PETITION FOR 4 TEMPORARY EXTREME RISK PROTECTIVE ORDER IS

GRANTED.
The court finds good cause that the Respondent will pose/poses an immediate and present dangrer of

causing bodily injury to bimself/herself or others by owning, possessing, purchasing or receiving
frearms and/or ammunition.

ITIS FORTHER ORDERED THAT:

1, The Respondent is prohibited from owning, purchasing, possessing, or receiving fireams and/or
aramunition, and from securing or holding a firearms purchaser identification card or pemit to
purchase a handgun pursuant to NJ.S.4. 2C:58-3, or a permit to carry a handgun pursuatt to

NSS A. 20:58-4; AND

2. The Respondent shall surrender to law enforcement any firearms and ammunition in the
Respondent's custady or control, or which the Respondent possesses or owns; AND

3. The Respondent shall surrender to law enforcement any firearms purchaser identification card,
penmnit to purchase a handgun, or permit to carry a handgun held by the Respondent: AND

4, Any firearms purchaser identification card, permit to purchase a handgun, or permit to cary @
handgun held by the Respondent is hereby immediately revoked; AND

5. The County Prosecutor is to immediately notify the New Jersey State Police that the Respondent is
disqualified from owning, purchasing, possessing, or receiving firearms and/or ammunition
pursuant to NASA. 2C:58-3(e}(710).

 

New Jersey Tetuporary Extreme Risk Protective Order (TERFO} Fonn Fromulgated by Directive 419-19 (effective Hi/2049), CN L34%1

 
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 102 of 104 PagelD: 102
(0415-XTR-2019-1 09/06/2019 4:08:12 PM Page 3of5 Trans iD: PET201961

| fetter pasa ona
pee Additional Reasons Set Forth on the Record and Herein

  

 

Nev Jersey Temporary Extreme Sisk Protective Order (TERPO} Form Promulgated by Directive 19-19 (effective 09701201 9}, CM 12491
Ad

Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 103 of 104 PagelD: 103
OAtE-XTR-ZIiS-1 GO/GG/2019 4:08:12 PM Page 4or5 Trans lO: PET201961

+
'

 

met Page 4 of §
It She Master of al iM eae S8l Number
Search Warrant
TEe oot ines thar probable cause exists to believe that (1) the respondent owns or possesses fireams or

fuanon as described below, (2) the respondent poses an immediate and present danger of bodily injury to
= others bv owning or possessing any such firearms or ammunition, and (3) such firearms or ammunition
28 we sossenily at the location described below.

  

TO ANY LAW ENFORCEMENT OFFICER HAVING JURISDICTION - this order shall secveas a
Warrant to search for and seize any issued permit ta carry a handgun, permit to purchase a handgun aud firearms
purchaser identification card issued to the Respondent and the following firearm(s) and/or ammunition

Describe the firearms and ammunition to be seized:

 

 

 

 

Number Location
Bee User 40 - SERIAL # ee0 TO se 1 246 ORCHARD AVENUE
. NORINCO SES 7,62 - SERIAL #
RI ~ RIFLES 22002804 1 246 ORCHARD AVENUE

1. You are hereby commanded to search for the above described firearms and/or ammunition, and/or
pemnit to carry a handgun, permit to purchase a handgun and firearms purchaser identification card
and to serve a copy of this Order upon the person at the prem ises or location described as:

 

2. You are hereby ordered in the event you seize any of the above described items, to give a receipt for
the property so seized to the person from whom they were taken or in whose possession they were found,
or in the absence of such person to have a copy of this Order together with such receipt in or upon sid

structure from which the property was taken.

3. You are authorized to execute this Order immediately or as soon thereafter as is practicable:
Anytime

4. You are further ordered, after the execution of this Order, to promptly provide the Court with a
written inventory of the property seized per this Order.

O/GE/2019 04:06:11 PM  —/S EDWARD MCBRIDE ee TWE MUNICIPAL = CAMDEN
County

Date / Time Honorable Court

All Law Enforcement Officers will serve and fully enforce this order.
This order shall remain fn effect until farther order of the court.

Notice to Appear to Petitioner and Respondent
Both the Petitioner and Respondent are ordered to appear fora final hearing on (date) 09/11/2079 at (time) 1: 30. PM
at the neat Court, Criminal Patt CAMDEN ona Room 56 Iocated at (address)

 

 

 

Interpreter not needed,

 

 

waw Jerey Temporary Extrame Rink Promstive Order (ERP O} Form Promulgated by Directive #19-19 (effeerved8i208 9}, CN 42431
Case 3:19-cv-19145-BRM-TJB Document1 Filed 10/21/19 Page 104 of 104 PagelD: 104

oe 0475-ATR-2019-1 08/06/2019 4:06:12 PM Page Sof5 Trans iD: Pe bZutye4
7! Page 5 ofS
Sat Nomben

” ache Matter of DAVID. M GRECO.

Notice to Respondent

Failure to comply with the diractive ta surrender to law enforcement any Grearimns and ammunition in the
Respondent's custedy or control, or which the Respondent possesses or owns, and any firearms purchaser
identification card, permit to purchase # handgun, or permit to carry a handgun held by the Respondent, may
constitute criminal contempt pursuant to ALLS.4. 20529-9/(e) and may also constitute violations of other stattand
federal laws which may result in your arrest and/or criminal prosecution. This may result in a jail sentence.

 

Only a court can modify any of the terms or conditions of this court order.

Nate that the hearing far a final order will be held ia your absence if you have been served with this temporiy order
but do net appear in court at the time and place Usted above for the final hearing,

 

Return of Service
O Petitioner was given a copy of the Petition/TERPO by: .

 

 

Pant Name Time and Dete Signature Badge Number / Department
x hereby certify thet I served the Petition/TEREO by delivering a copy to the Respondent pergonally:
db p LES Berths Gdomaavle-T wp.
Print Mame Tirad and Date Signature /Hedge Number / Deparinent

(1d hereby certify that I served the Petition’ TERPO by use of substituted service as follows:

 

 

Brit Raine ee mee and Dale ~"""Bignstue Badge Number? Hepartnent

0 Respondent could not be served (explain)

 

 

eb gnature Hades Mumber / Departed

 

Print Name Tine and Date

 

 

Now Jersey Temporary Extreme Risk Protective Order (TERFQ) Forty Promulgaied by Directive #19-69 (effective pO 12019), ON [2H
